--------------------------------------------------------------------------------

Exhibit 10.2
 

[image00004.jpg]
CLIFFORD CHANCE EUROPE LLP
 



Execution version


Dated 12 June 2020
 
between
 
TECHNIPFMC PLC


TECHNIP EUROCASH SNC
and
 
HSBC FRANCE
as Agent
 

       
AMENDMENT AND RESTATEMENT AGREEMENT
TO THE ORIGINAL FACILITY AGREEMENT
       




--------------------------------------------------------------------------------

CONTENTS
 
Clause
 
Page
     
1.
Definitions
1
2.
Amendments to the Original Facility Agreement
1
3.
Conditions Precedent
2
4.
Scope of this Amendment and Restatement Agreement
2
5.
Representations and Warranties
2
6.
Miscellaneous
3
   
Schedule 1 Facility Agreement
4




--------------------------------------------------------------------------------

THIS AMENDMENT AND RESTATEMENT AGREEMENT is made on 12 June 2020:
 
BETWEEN:
 

(1)
TECHNIPFMC PLC, a public limited company incorporated in England and Wales with
company number 09909709 and having its registered office at One, St. Paul's
Churchyard, London EC4M 8AP, United Kingdom, as borrower and guarantor
("TechnipFMC plc");

 

(2)
TECHNIP EUROCASH SNC, a company incorporated under the laws of France as a
société en nom collectif with its registered office at 6-8 allée de l'Arche
Faubourg de l'Arche Zac Danton, 92400 Courbevoie, France, registered with the
Trade and Companies Registry of Nanterre under number 428 574 248, as borrower
("Technip Eurocash SNC" and together with TechnipFMC plc, the "Borrowers"); and

 

(3)
HSBC FRANCE, a société anonyme incorporated under the laws of France, having its
registered office at 103, avenue des Champs-Elysées, 75008 Paris, registered
under number 775 670 284 RCS Paris, as agent of the Finance Parties (the
"Agent").

 
RECITALS
 

(A)
The Parties entered into a facility agreement dated 19 May 2020 pursuant to
which the Original Lenders (as defined therein) made available to the Borrowers
a revolving credit facility in an aggregate amount of EUR 500,000,000 (the
"Original Facility Agreement").

 

(B)
The Parties agreed to amend and restate the Original Facility Agreement in
accordance with the terms and conditions of this amendment and restatement
agreement (the "Amendment and Restatement Agreement").

 
IT IS AGREED AS FOLLOWS:
 

1.
DEFINITIONS

 
In this Amendment and Restatement Agreement (including in the introduction and
recitals hereto), except where the context otherwise requires or unless defined
herein, capitalised terms shall have the meaning ascribed to them in the
Facility Agreement and:
 
"Facility Agreement" means the Original Facility Agreement as amended and
restated by this Amendment and Restatement Agreement.
 
"Party" means a party to this Amendment and Restatement Agreement.
 

2.
AMENDMENTS TO THE ORIGINAL FACILITY AGREEMENT

 

2.1
The Parties agree that, as at and with effect from the Effective Date (as
defined in Clause 3 below), the Original Facility Agreement shall be amended in
the form set out in Schedule 1 (Facility Agreement) to this Amendment and
Restatement Agreement.

 

2.2
Subject to the terms of this Amendment and Restatement Agreement, the Original
Facility Agreement will remain in full force and effect as from the Effective
Date and references in the Facility Agreement to "this Agreement", "hereunder",
"herein" and like terms or to any provision of the Facility Agreement shall be
construed, as from the Effective Date, as a reference to the Original Facility
Agreement, or such provision, as amended by this Amendment and Restatement
Agreement.

 
- 1 -

--------------------------------------------------------------------------------

3.
CONDITIONS PRECEDENT

 
The amendments provided for in this Amendment and Restatement Agreement enter
into effect on the date (the "Effective Date") on which each of the following
conditions is satisfied (or waived in accordance with Clause 34 (Amendments and
waivers)of the Original Facility Agreement):
 


(a)
the Borrowers shall have paid, to the extent invoiced prior to the Effective
Date, all out-of-pocket expenses required to be reimbursed or paid by the
Borrowers pursuant to the Facility Agreement or any other Finance Document;

 


(b)
no Default or Event of Default shall have occurred and be continuing;

 


(c)
the representations and warranties set out in Clause 5 shall be true and
correct.

 

4.
SCOPE OF THIS AMENDMENT AND RESTATEMENT AGREEMENT

 

4.1
This Amendment and Restatement Agreement is limited as specified herein and
shall not otherwise constitute a modification, acceptance or waiver of any other
provision of the Original Facility Agreement or any other document or agreement.

 

4.2
Except to the extent expressly amended by the terms of this Amendment and
Restatement Agreement, all terms and conditions of the Original Facility
Agreement and all other Finance Documents remain in full force and effect and
the rights and obligations of each party to any Finance Document shall not be
affected or impaired by the execution, delivery or performance of this Amendment
and Restatement Agreement except to the extent expressly provided herein.

 

5.
REPRESENTATIONS AND WARRANTIES

 

5.1
Each Obligor makes the representations and warranties set out in this Clause 5
to the Finance Parties.

 

5.2
No Default is continuing or would result from the entering into this Amendment
and Restatement Agreement by it.

 

5.3
Each Borrower has the power to enter into and perform, and has taken all
necessary actions to authorise the entry into and performance of, this Amendment
and Restatement Agreement and the transactions contemplated by this Amendment
and Restatement Agreement.

 

5.4
The Repeating Representations are true in all material respects (or, if any
Repeating Representation is qualified by materiality or Material Adverse Effect,
in all respects) or, if any of the Repeating Representations specifically refers
to an earlier date, such Repeating Representations are true in all material
respects (or, if any Repeating Representation is qualified by materiality or
Material Adverse Effect, in all respects) as of such earlier date.

 
- 2 -

--------------------------------------------------------------------------------

6.
MISCELLANEOUS

 

6.1
Further Assurances

 
The Borrowers shall, at the request of the Agent, execute, acknowledge, deliver,
file and/or register all such agreements, instruments, certificates, documents
and assurances and perform such other acts as the Agent shall reasonably deem to
be necessary to give effect to this Amendment and Restatement Agreement.
 

6.2
Finance Document

 
The Parties agree that this Amendment and Restatement Agreement is a Finance
Document.
 

6.3
No Hardship

 
Each party hereto hereby acknowledges that the provisions of the article 1195 of
the French Code civil shall not apply to it with respect to its obligations
under this Amendment and Restatement Agreement and that it shall not be entitled
to make any claim under article 1195 of the French Code civil.
 

6.4
Clauses 30 (Notices), 32 (Partial Invalidity), 38 (Governing Law) and 39
(Enforcement) of the Facility Agreement shall be deemed incorporated in this
Amendment and Restatement Agreement (with such conforming amendments as the
context requires) as if set out herein.

 
- 3 -

--------------------------------------------------------------------------------

SCHEDULE 1
FACILITY AGREEMENT
 
- 4 -

--------------------------------------------------------------------------------

[image3.jpg]


 
€500,000,000
 
FACILITY AGREEMENT
 
BETWEEN
 
TECHNIPFMC PLC
 
AND
 
TECHNIP EUROCASH SNC
 
WITH


HSBC FRANCE
 
ACTING AS AGENT
 
Dated 19 May 2020

as amended and restated on 12 June 2020
 

--------------------------------------------------------------------------------

CONTENTS
 
Clause
Page

 
SECTION 1 INTERPRETATION
12
   
1.
Definitions and Interpretation
12
       
1.1
Definitions
12  
1.2
Construction
30
 
1.3
Currency symbols and definitions
31
       
SECTION 2 THE FACILITY
32
   
2.
The Facility
32
       
2.1
The Facility
32
 
2.2
Finance Parties' rights and obligations
32
       
3.
Purpose
32
       
3.1
Purpose
32
 
3.2
Monitoring
33
       
4.
Conditions of Utilisation
33
       
4.1
Initial conditions precedent
33
 
4.2
Further conditions precedent
33
 
4.3
Conditions precedent for the sole benefit of the Lenders
33
 
4.4
Maximum number of Utilisations
34
       
SECTION 3 UTILISATION
35
   
5.
Utilisation
35
       
5.1
Delivery of a Utilisation Request
35
 
5.2
Completion of a Utilisation Request
35
 
5.3
Currency and amount
35
 
5.4
Lenders' participation
35
 
5.5
Cancellation of Commitments
36
SECTION 4 REPAYMENT, PREPAYMENT AND CANCELLATION
37
   
6.
Repayment
37
     
7.
Prepayment, Cancellation and Replacement of Lenders
37
       
7.1
Illegality
37
 
7.2
Mandatory Prepayment of Technip Eurocash
37
 
7.3
Change of Control
37
 
7.4
Voluntary cancellation
38
 
7.5
Voluntary prepayment of Loans
38
 
7.6
Right of prepayment and cancellation or replacement in relation to a single
Lender
39
 
7.7
Restrictions
40

 
7.8
Application of prepayments
41
       
SECTION 5 COSTS OF UTILISATION
42
   
8.
Interest
42
       
8.1
Calculation of interest
42



 
- 5 -

--------------------------------------------------------------------------------

 
8.2
Payment of interest
42
 
8.3
Default interest
42
 
8.4
Notification of rates of interest
42
 
8.5
Effective Global Rate (Taux Effectif Global)
43
       
9.
Interest Periods
43
         
9.1
Selection of Interest Periods
43
 
9.2
Non-Business Days
43
       
10.
Changes to the Calculation of Interest
43
         
10.1
Unavailability of Screen Rate
43
 
10.2
Market disruption
44
 
10.3
Cost of funds
44
 
10.4
Break Costs
45
       
11.
Fees
45
         
11.1
Commitment fee
45
 
11.2
Utilisation fee
45
 
11.3
Upfront Fee
46
 
11.4
Agency fee
46
       
SECTION 6 ADDITIONAL PAYMENT OBLIGATIONS
47
   
12.
Tax Gross up and Indemnities
47
         
12.1
Definitions
47
 
12.2
Tax gross-up
50

 
12.3
Tax indemnity
52
 
12.4
Tax Credit
53
 
12.5
Lender status confirmation
53
 
12.6
Stamp taxes
54
 
12.7
VAT
54
 
12.8
FATCA Information
55
 
12.9
FATCA Deduction
56
       
13.
Increased Costs
56
         
13.1
Increased costs
56
 
13.2
Increased cost claims
57
 
13.3
Exceptions
57
       
14.
Other Indemnities
58
         
14.1
Currency indemnity
58
 
14.2
Other indemnities
58
 
14.3
Indemnity to the Agent
59
       
15.
Mitigation by the Lenders
59
         
15.1
Mitigation
59
 
15.2
Limitation of liability
60

       
16.
Costs and Expenses
60

         
16.1
Transaction expenses
60

 
16.2
Amendment costs
60



 
- 6 -

--------------------------------------------------------------------------------

 
16.3
Enforcement costs
60
       
SECTION 7 GUARANTEE
61
     
17.
Guarantee
61
       
SECTION 8 REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT
63
   
18.
Representations
63
         
18.1
Status
63
 
18.2
Powers and authority
63
 
18.3
Legal validity
63
 
18.4
No conflict
63
 
18.5
Governmental Consents
63
 
18.6
Deduction of Tax
64
 
18.7
Filing, Stamp duties
64
 
18.8
Financial Statements
64
 
18.9
Pari passu ranking
64
 
18.10
Litigation
65
 
18.11
Environmental matters
65
 
18.12
Accuracy of disclosure
65
 
18.13
Compliance with laws
65
 
18.14
Taxes
66
 
18.15
Material adverse change
66
 
18.16
Pension schemes
66
 
18.17
ERISA
66
 
18.18
FCPA and sanctions
66
 
18.19
Margin stock
67
 
18.20
Intellectual Property Rights
67
 
18.21
Valid choice of law and jurisdiction
67
 
18.22
No event of default
67
 
18.23
Repetition
67
       
19.
Information Undertakings
67
         
19.1
Financial statements
68
 
19.2
Compliance Certificates
69

 
19.3
Other Information
69

 
19.4
Notification of Default
70
 
19.5
Use of websites
70
 
19.6
"Know your customer" checks
71
 
19.7
Appointment of the new managing director (gérant) of Technip Eurocash SNC
72
       
20.
Financial Covenant
72
         
20.1
Total Capitalisation Ratio
72
 
20.2
Financial testing
73
       
21.
General Undertakings
73
         
21.1
Authorisations
73
 
21.2
Pari passu ranking
73



- 7 -

--------------------------------------------------------------------------------

 
21.3
Indebtedness
73
 
21.4
Negative pledge
74
 
21.5
Disposals; Mergers
75
 
21.6
Restricted Payments
77
 
21.7
Investments in Unrestricted Subsidiaries
77
 
21.8
Limitations on up streaming
77
 
21.9
Transactions with Affiliates
78
 
21.10
Control of Borrower
78

 
21.11
Change and continuation of business
78

 
21.12
Environmental matters
78

 
21.13
Compliance with laws
78

 
21.14
Insurance
78

 
21.15
Maintenance of property, books and records
79

 
21.16
Use of proceeds
79

 
21.17
Société en nom collectif
79

 
21.18
Payment of obligations
79

 
21.19
Anti-corruption laws and Sanctions
80

 
21.20
Designation of Unrestricted Subsidiaries; Redesignation of Unrestricted
Subsidiaries as Restricted Subsidiaries
80
 
21.21
Management of Unrestricted Subsidiaries
81
       
22.
Events of Default
81
         
22.1
Non-payment
81
 
22.2
Financial Covenant
81
 
22.3
Other obligations
81
 
22.4
Misrepresentation
82
 
22.5
Cross default
82
 
22.6
Insolvency, bankruptcy and insolvency proceedings
82
 
22.7
Creditor's process
83
 
22.8
Material judgments
84
 
22.9
Certain ERISA events/pension plans
84
 
22.10
Cessation of business
84
 
22.11
Unlawfulness and Repudiation
84
 
22.12
Consequences of an Event of Default
85
       
SECTION 9 CHANGES TO PARTIES
86
   
23.
Changes to the Lenders
86
         
23.1
Transfers by the Lenders
86
 
23.2
Conditions of transfer
86
 
23.3
Transfer fee
87
 
23.4
Limitation of responsibility of Existing Lenders
87
 
23.5
Procedure for transfer
88

 
23.6
Copy of Transfer Certificate to Company
89

 
23.7
Security over Lenders' rights
89




- 8 -

--------------------------------------------------------------------------------

 
23.8
Pro rata interest settlement
90

       
24.
Changes to the Obligors
90
       
SECTION 10 THE FINANCE PARTIES
91
   
25.
Role of the Agent
91
         
25.1
Appointment of the Agent
91
 
25.2
Instructions
91
 
25.3
Duties of the Agent
92
 
25.4
No fiduciary duties
92
 
25.5
Business with the Group
93
 
25.6
Rights and discretions
93
 
25.7
Responsibility for documentation
94
 
25.8
No duty to monitor
95
 
25.9
Exclusion of liability
95
 
25.10
Lenders' indemnity to the Agent
96
 
25.11
Resignation of the Agent
96
 
25.12
Replacement of the Agent
98

 
25.13
Confidentiality
98

 
25.14
Relationship with the Lenders
99

 
25.15
Credit appraisal by the Lenders
99

 
25.16
Deduction from amounts payable by the Agent
100

 
25.17
Abatement of fees
100
 
25.18
Role of Reference Banks
100
       
26.
Conduct of Business by the Finance Parties
100
       
27.
Sharing among the Finance Parties
101
         
27.1
Payments to Finance Parties
101
 
27.2
Redistribution of payments
101
 
27.3
Recovering Finance Party's rights
101
 
27.4
Reversal of redistribution
101
 
27.5
Exceptions
102
       
SECTION 11 ADMINISTRATION
103
   
28.
Payment Mechanics
103
         
28.1
Payments to the Agent
103
 
28.2
Distributions by the Agent
103
 
28.3
Distributions to an Obligor
103
 
28.4
Clawback and pre-funding
103
 
28.5
Impaired Agent
104
 
28.6
Partial payments
105
 
28.7
No set-off by Obligor
105
 
28.8
Business Days
105
 
28.9
Currency of account
105
 
28.10
Change of currency
106
 
28.11
Disruption to payment systems etc.
106



- 9 -

--------------------------------------------------------------------------------

29.
Set-Off
107
       
30.
Notices
107
         
30.1
Communications in writing
107
 
30.2
Addresses
107
 
30.3
Delivery
107
 
30.4
Notification of address
108
 
30.5
Communication when Agent is Impaired Agent
108
 
30.6
Electronic communication
108
 
30.7
English language
109
       
31.
Calculations and Certificates
109
         
31.1
Accounts
109
 
31.2
Certificates and Determinations
109
 
31.3
Day count convention
109
       
32.
Partial Invalidity
109
       
33.
Remedies, Waivers and hardship
109
         
33.1
Remedies and waivers
109
 
33.2
No hardship
110
       
34.
Amendments and Waivers
110
       
34.1
Required consents
110
 
34.2
All Lender matters
110
 
34.3
Affected Lender Matters
110
 
34.4
Other exceptions
111
 
34.5
Replacement of Screen Rate
111
 
34.6
Disenfranchisement of Defaulting Lenders
113
 
34.7
Excluded Commitments
113
 
34.8
Replacement of a Defaulting Lender
114
 
34.9
Extension Option
114
 
34.10
Amendments and Waivers of Sanctions Provisions
115
       
35.
Confidential Information
115
         
35.1
Confidentiality
115
 
35.2
Disclosure of Confidential Information
115
 
35.3
Disclosure to numbering service providers
117
 
35.4
Entire agreement
118
 
35.5
Inside information
118
 
35.6
Notification of disclosure
118
 
35.7
Continuing obligations
119
       
36.
Confidentiality of Funding Rates and Reference Bank Quotations
119
         
36.1
Confidentiality and disclosure
119
 
36.2
Related obligations
120
 
36.3
No Event of Default
120
       
37.
Anti-Boycott Regulations
121
       
38.
Waiver of Subject Ordinance
121



- 10 -

--------------------------------------------------------------------------------

SECTION 12 GOVERNING LAW AND ENFORCEMENT
122
   
39.
Governing Law
122
       
40.
Enforcement
122
         
40.1
Jurisdiction
122
 
40.2
Evidence of Agreement
122
 
40.3
Personal Data Protection
123
       
SIGNATURE PAGES
139




LIST OF SCHEDULES
Schedule 1. The Original Lenders
124
Schedule 2. Conditions Precedent
125
Schedule 3. Utilisation Request
127
Schedule 4. Form of Transfer Certificate
129
Schedule 5. Form of Compliance Certificate
131
Schedule 6. Existing Security
132
Schedule 7. LMA Form of Confidentiality Undertaking
133
Schedule 8. Timetables
138

 
- 11 -

--------------------------------------------------------------------------------

THIS FACILITY AGREEMENT is dated 19 May 2020 and as amended and restated on 12
June 2020 and made between:
 

(1)
TECHNIPFMC PLC, a public limited company incorporated in England and Wales with
company number 09909709 and having its registered office at One, St. Paul's
Churchyard, London EC4M 8AP, United Kingdom, as borrower and guarantor
("TechnipFMC plc");

 

(2)
TECHNIP EUROCASH SNC, a company incorporated under the laws of France as a
société en nom collectif with its registered office at 6-8 allée de l'Arche
Faubourg de l'Arche Zac Danton, 92400 Courbevoie, France, registered with the
Trade and Companies Registry of Nanterre under number 428 574 248, as borrower
("Technip Eurocash SNC" and together with TechnipFMC plc, the "Borrowers");

 

(3)
THE FINANCIAL INSTITUTIONS listed in Schedule 1 (The Original Lenders) as
lenders (the "Original Lenders"); and

 

(4)
HSBC FRANCE, a société anonyme incorporated under the laws of France, having its
registered office at 103, avenue des Champs-Elysées, 75008 Paris, registered
under number 775 670 284 RCS Paris, as agent of the Finance Parties (the
"Agent").



IT IS AGREED as follows:
 
SECTION 1
INTERPRETATION
 

1.
Definitions and Interpretation

 

1.1
Definitions

 
In this Agreement:
 
"acting in concert" has the meaning given to that term in Clause 7.3 (Change of
Control).
 
"Affiliate" means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.
 
"Agreement" means this Facility Agreement, as amended and restated by the
Amendment and Restatement Agreement, and as the same may from time to time be
further amended, modified, supplemented or restated.
 
"Amendment and Restatement Agreement" means the amendment and restatement
agreement entered into on 12 June 2020 between TechnipFMC plc, Technip Eurocash
SNC and the Agent.
 
"Anti-Boycott Regulations" means the Council Regulation (EC) No 2271/96 of
22 November 1996 protecting against the effects of the extra-territorial
application of legislation adopted by a third country, and actions based thereon
or resulting therefrom, section 7 of the German Foreign Trade Regulation
(Außenwirtschaftsverordnung - AWV) in connection with the German Foreign Trade
Law (Außenwirtschaftsgesetz - AWG) and any other applicable anti-boycott or
similar laws or regulations.
 
"Anti-Corruption Laws" means all laws, rules, and regulations of any
jurisdiction applicable to the Obligors or any of their respective Subsidiaries
at any time concerning or relating to bribery or corruption.
 
- 12 -

--------------------------------------------------------------------------------

"Approved Fund" means any person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
 
"Availability Period" means the period from and including the Signing Date to
and including the date falling one Month prior to the Maturity Date.
 
"Available Commitment" means a Lender's Commitment minus:
 


(a)
the amount of its participation in any outstanding Utilisations; and

 


(b)
in relation to any proposed Utilisation, the amount of its participation in any
Utilisations that are due to be made on or before the proposed Utilisation Date,

 
other than that Lender's participation in any Utilisations that are due to be
repaid or prepaid on or before the proposed Utilisation Date.
 
"Available Facility" means, at any time, the aggregate of each Lender's
Available Commitment at such time.
 
"Basel II" has the meaning given to that term in Clause 13.3 (Exceptions).
 
"Basel III" means:
 


(a)
The Basel Committee on Banking Supervision's proposals contained in "Basel III:
A global regulatory framework for more resilient banks and banking systems" and
"International framework for liquidity risk measurement, standards and
monitoring" published by the Basel Committee on Banking Supervision on 16
December 2010;

 


(b)
the rules for global systemically important banks contained in "Global
systemically important banks:  assessment methodology and the additional loss
absorbency requirement – Rules text" published by the Basel Committee on Banking
Supervision in November 2011; and

 


(c)
any other related, as of the date of this Agreement, or finalised form of
standards published by the Basel Committee on Banking Supervision which
addresses such proposals (whether such implementation, application or compliance
is by a government, regulator, Finance Party or any of their respective
Affiliates).

 
"Board" means the Board of Governors of the Federal Reserve System of the United
States of America (or any successor).
 
"Borrower" means any of Technip Eurocash SNC and TechnipFMC plc, as designated
above.
 
"Break Costs" means the amount (if any) by which:
 


(a)
the interest which a Lender should have received for the period from the date of
receipt of all or any part of its participation in a Loan or Unpaid Sum to the
last day of the current Interest Period in respect of that Loan or Unpaid Sum,
had the principal amount or Unpaid Sum received been paid on the last day of
that Interest Period; exceeds:

 


(b)
the amount which that Lender would be able to obtain by placing an amount equal
to the principal amount or Unpaid Sum received by it on deposit with a leading
bank for a period starting on the Business Day following receipt or recovery and
ending on the last day of the current Interest Period.

 
- 13 -

--------------------------------------------------------------------------------

"Business Day" means a day (other than a Saturday or Sunday) on which banks are
open for general business in London and Paris and (in relation to any date for
payment or purchase of euro) any TARGET Day.
 
"CFO" means the chief financial officer of the Company or, if no chief financial
officer is appointed, such other person fulfilling the functions of chief
financial officer of the Company.
 
"Code" means the Internal Revenue Code of 1986 of the United States of America.
 
"Commitment" means:
 


(a)
in relation to an Original Lender, the amount set opposite its name under the
heading "Commitment" in Schedule 1 (The Original Lenders) and the amount of any
other Commitment transferred to it under this Agreement; and

 


(b)
in relation to any other Lender, the amount of any Commitment transferred to it
under this Agreement,

 
to the extent not cancelled, reduced or transferred by it under this Agreement.
 
"Common Stock" means all capital stock of an issuer, except capital stock as to
which both the entitlement to dividends and the participation in assets upon
liquidation are by the terms of such capital stock limited to a fixed or
determinable amount.
 
"Company" means TechnipFMC plc, as designated above.
 
"Compliance Certificate" means a certificate substantially in the form set out
in Schedule 5 (Form of Compliance Certificate).
 
"Confidential Information" means all information relating to any Obligor, the
Group, the Finance Documents or the Facility of which a Finance Party becomes
aware in its capacity as, or for the purpose of becoming, a Finance Party or
which is received by a Finance Party in relation to, or for the purpose of
becoming a Finance Party under, the Finance Documents or the Facility from
either:
 


(a)
any member of the Group or any of its advisers; or

 


(b)
another Finance Party, if the information was obtained by that Finance Party
directly or indirectly from any member of the Group or any of its advisers,

 
in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes:
 


(i)
information that:

 


(A)
is or becomes public information other than as a direct or indirect result of
any breach by that Finance Party of Clause 35 (Confidential Information);

 


(B)
is identified in writing at the time of delivery as non‑confidential by any
member of the Group or any of its advisers;

 


(C)
is known by that Finance Party before the date the information is disclosed to
it in accordance with paragraphs (a) or (b) above or is lawfully obtained by
that Finance Party after that date, from a source which is, as far as that
Finance Party is aware, unconnected with the Group and which, in either case, as
far as that Finance Party is aware, has not been obtained in breach of, and is
not otherwise subject to, any obligation of confidentiality; or

 
- 14 -

--------------------------------------------------------------------------------


(D)
relates to the Signing Date, Margin, size, type and purpose of, the parties to
and the initial interest rates in relation to this Agreement routinely provided
by agents to data service providers, including league table providers, that
serve the lending industry; and

 


(ii)
any Funding Rate or Reference Bank Quotation.

 
"Confidentiality Undertaking" means a confidentiality undertaking substantially
in a recommended form of the LMA as set out in Schedule 7 (LMA Form of
Confidentiality Undertaking) or in any other form agreed between the Borrower
and the Agent.
 
"Consolidated Net Worth" means at any time the consolidated shareholders' equity
of the Company and its Consolidated Restricted Subsidiaries calculated on a
consolidated basis at such time and determined in accordance with GAAP.
 
"Consolidated Restricted Subsidiary" means, at any date, any Restricted
Subsidiary the accounts of which would be consolidated with those of the Company
in its consolidated financial statements as of such date.
 
"CRD IV" means:
 


(a)
Regulation (EU) No 575/2013 of the European Parliament and of the Council of 26
June 2013 on prudential requirements for credit institutions and investment
firms; and

 


(b)
Directive 2013/36/EU of the European Parliament and of the Council of 26 June
2013 on access to the activity of credit institutions and the prudential
supervision of credit institutions and investment firms.

 
For the purposes of this definition, the delegated act referenced under Article
460 of Regulation (EU) No 575/2013 shall be excluded.
 
"CTA" means the Corporation Tax Act 2009.
 
"Dangerous Substance" means any radioactive emissions, noise and any natural or
artificial substance (in whatever form) the generation, transportation, storage,
treatment, use or disposal of which (whether alone or in combination with any
other substance) gives rise to a risk of causing harm to man or any other living
organism or damaging the environment or public health or welfare, including
(without limitation) any controlled, special, hazardous, toxic, radioactive or
dangerous waste.
 
"Debtor Relief Laws" means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganisation, fraudulent transfer or conveyance, or similar debtor relief laws
of the United States of America, England and Wales, France or other applicable
jurisdictions at any time in effect and affecting the rights of creditors
generally.
 
"Default" means an Event of Default or any event or circumstance specified in
Clause 22 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing) be an Event of Default.
 
"Defaulting Lender" means any Lender:
 
- 15 -

--------------------------------------------------------------------------------


(a)
which has failed to make its participation in a Loan available (or has notified
the Agent or the Company (which has notified the Agent) that it will not make
its participation in a Loan available) by the Utilisation Date of that Loan in
accordance with Clause 5.4 (Lenders' participation);

 


(b)
which has otherwise rescinded or repudiated a Finance Document;

 


(c)
with respect to which an Insolvency Event has occurred and is continuing,

 
unless, in the case of paragraph (a) above:
 


(i)
its failure to pay is caused by:

 


(A)
administrative or technical error; or

 


(B)
a Disruption Event, and

 
payment is made within three Business Day of its due date; or
 


(ii)
the Lender is disputing in good faith whether it is contractually obliged to
make the payment in question.

 
"Designated Website" has the meaning given to that term in Clause 19.5 (Use of
websites).
 
"Direction" has the meaning given to that term in Clause 12.2 (Tax gross-up).
 
"Discharged Rights and Obligations" has the meaning given to that term in
Clause 23.5 (Procedure for transfer).
 
"Disruption Event" means either or both of:
 


(a)
a material disruption to those payment or communications systems or to those
financial markets which are, in each case, required to operate in order for
payments to be made in connection with the Facility (or otherwise in order for
the transactions contemplated by the Finance Documents to be carried out) which
disruption is not caused by, and is beyond the control of, any of the Parties;
or

 


(b)
the occurrence of any other event which results in a disruption (of a technical
or systems-related nature) to the treasury or payments operations of a Party
preventing that, or any other Party:

 


(i)
from performing its payment obligations under the Finance Documents; or

 


(ii)
from communicating with other Parties in accordance with the terms of the
Finance Documents, and which (in either such case) is not caused by, and is
beyond the control of, the Party whose operations are disrupted.

 
"EBITDA" means earnings before interest, income taxes, depreciation and
amortization.
 
"Environmental Law" means, in relation to any Obligor, any law or published
regulation concerning or relating to (i) pollution or protection of the
environment, (ii) the carriage or storage of Dangerous Substances or (iii)
actual or threatened releases of Dangerous Substances.
 
- 16 -

--------------------------------------------------------------------------------

"Environmental Licence" means any permit, licence, authorisation, consent or
other approval required by any Environmental Law.
 
"ERISA" means the Employee Retirement Income Security Act of 1974 of the United
States of America.
 
"ERISA Group" means any Restricted Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with any Restricted Subsidiary, are treated
as a single employer under Section 414 of the Code.
 
"EURIBOR" means, in relation to any Loan in euro:
 


(a)
the applicable Screen Rate as of the Specified Time for euro and for a period
equal in length to the Interest Period of that Loan; or

 


(b)
as otherwise determined pursuant to Clause 10.1 (Unavailability of Screen Rate),
and if, in either case, that rate is less than zero, EURIBOR shall be deemed to
be zero.

 
"Event of Default" means any event or circumstance specified as such in Clause
22 (Events of Default).
 
"Exchange Act" means the Securities Exchange Act of 1934 of the United States of
America, as amended.
 
"Existing Lender" has the meaning given to that term in Clause 23 (Changes to
the Lenders).
 
"Facility" means the revolving credit facility made available under this
Agreement as described in Clause 2 (The Facility).
 
"Facility Office" means the office or offices notified by a Lender to the Agent
in writing on or before the date it becomes a Lender (or, following that date,
by not less than five Business Days' written notice) as the office or offices
through which it will perform its obligations under this Agreement.
 
"Fallback Interest Period" means one month.
 
"FATCA" means:
 


(a)
sections 1471 to 1474 of the Code or any associated regulations;

 


(b)
any treaty, law or regulation of any other jurisdiction, or relating to an
intergovernmental agreement between the US and any other jurisdiction, which (in
either case) facilitates the implementation of any law or regulation referred to
in paragraph (a) above; or

 


(c)
any agreement pursuant to the implementation of any treaty, law or regulation
referred to in paragraphs (a) or (b) above with the IRS, the US government or
any governmental or taxation authority in any other jurisdiction.

 
"FATCA Application Date" means:
 


(a)
in relation to a "withholdable payment" described in section 1473(1)(A)(i) of
the Code (which relates to payments of interest and certain other payments from
sources within the US), 1 July 2014; or

 


(b)
in relation to a "passthru payment" described in section 1471(d)(7) of the Code
not falling within paragraph (a) above, the first date from which such payment
may become subject to a deduction or withholding required by FATCA.

 
- 17 -

--------------------------------------------------------------------------------

"FATCA Deduction" means a deduction or withholding from a payment under a
Finance Document required by FATCA.
 
"FATCA Exempt Party" means a Party that is entitled to receive payments free
from any FATCA Deduction.
 
"FCPA" means the Foreign Corrupt Practices Act of 1977 of the United States of
America, as amended, and the rules and regulations thereunder.
 
"Fee Letter" means any letter or letters dated on or about the Signing Date
between the Borrowers and each Lender (or the Company and the Agent) setting out
any of the fees referred to in Clause 11 (Fees).
 
"Finance Document" means this Agreement, any Fee Letter, the TEG Letter and any
other document designated as such by the Agent and the Company.
 
"Finance Party" means the Agent or a Lender.
 
"First Currency" has the meaning given to that term in Clause 14.1 (Currency
indemnity).
 
"First Extended Maturity Date" means the date falling 3 Months after the Initial
Maturity Date.
 
"French Borrower" means Technip Eurocash SNC.
 
"Funding Rate" means any individual rate notified by a Lender to the Agent
pursuant to paragraph (a)(ii) of Clause 10.3 (Cost of funds).
 
"GAAP" means generally accepted accounting principles in the United States of
America.
 
"Guarantor" means TechnipFMC plc, as designated above.
 
"Governmental Authority" means the government of any nation or any political
subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).
 
"Group" means the Company and its Restricted Subsidiaries.
 
"Historic Screen Rate" means, in relation to any Loan, the most recent
applicable Screen Rate for the currency of that Loan and for a period equal in
length to the Interest Period of that Loan and which is as of a day which is no
more than 10 Business Days before the Quotation Day.
 
"Holding Company" means, in relation to a person, any other person in respect of
which it is a Subsidiary.
 
"Impaired Agent" means the Agent at any time when:
 


(a)
it has failed to make (or has notified a Party that it will not make) a payment
required to be made by it under the Finance Documents by the due date for
payment;

 


(b)
the Agent otherwise rescinds or repudiates a Finance Document;

 


(c)
(if the Agent is also a Lender) it is a Defaulting Lender under paragraph (a) or
(b) of the definition of Defaulting Lender; or

 


(d)
an Insolvency Event has occurred and is continuing with respect to the Agent,
unless, in the case of paragraph (a) above:

 
- 18 -

--------------------------------------------------------------------------------


(i)
its failure to pay is caused by administrative or technical error or a
Disruption Event and payment is made within three Business Days of its due date;
or

 


(ii)
the Agent is disputing in good faith whether it is contractually obliged to make
the payment in question.

 
"Increased Costs" has the meaning given to that term in Clause 13.1 (Increased
costs).
 
"Indebtedness" of any person means, at any date, without duplication:
 


(a)
all obligations of such person for borrowed money;

 


(b)
all obligations of such person evidenced by bonds, debentures, notes or other
similar instruments (other than the non-negotiable notes of such person issued
to its insurance carriers in lieu of maintenance of policy reserves in
connection with its workers' compensation and auto liability insurance
programme);

 


(c)
all obligations of such person to pay the deferred purchase price of property or
services, except trade accounts payable, expense accruals and deferred employee
compensation items arising in the ordinary course of business;

 


(d)
all non-contingent obligations of such person to reimburse any issuing bank or
any other person in respect of amounts payable or paid under letters of credit
or similar instruments that have been drawn or called upon;

 


(e)
all obligations of such person as lessee under capital leases;

 


(f)
all Indebtedness of others secured by any Security on any asset of such person,
whether or not such Indebtedness is assumed by such person; and

 


(g)
all guarantees, indemnities or similar assurance against financial loss provided
by such person in respect of the Indebtedness of any other person.

 
"Indemnitee" has the meaning given to that term in Clause 14.2 (Other
indemnities).
 
"Index Debt" means the senior, unsecured, long-term indebtedness of the Company
that is not guaranteed by any other person or subject to any other credit
enhancement.
 
"Initial Maturity Date" means the date falling 6 Months after the Signing Date.
 
"Insolvency Event" in relation to a Finance Party means that the Finance Party:
 


(a)
is dissolved (other than pursuant to a consolidation, amalgamation or merger);

 


(b)
becomes insolvent or is unable to pay its debts or fails or admits in writing
its inability generally to pay its debts as they become due;

 


(c)
makes a general assignment, arrangement or composition with or for the benefit
of its creditors;

 


(d)
institutes or has instituted against it, by a regulator, supervisor or any
similar official with primary insolvency, rehabilitative or regulatory
jurisdiction over it in the jurisdiction of its incorporation or organisation or
the jurisdiction of its head or home office, a proceeding seeking a judgment of
insolvency or bankruptcy or any other relief under any bankruptcy or insolvency
law or other similar law affecting creditors' rights, or a petition is presented
for its winding-up or liquidation by it or such regulator, supervisor or similar
official;

 
- 19 -

--------------------------------------------------------------------------------


(e)
has instituted against it a proceeding seeking a judgment of insolvency or
bankruptcy or any other relief under any bankruptcy or insolvency law or other
similar law affecting creditors' rights, or a petition is presented for its
winding-up or liquidation, and, in the case of any such proceeding or petition
instituted or presented against it, such proceeding or petition is instituted or
presented by a person or entity not described in paragraph (d) above and:

 


(i)
results in a judgment of insolvency or bankruptcy or the entry of an order for
relief or the making of an order for its winding-up or liquidation; or

 


(ii)
is not dismissed, discharged, stayed or restrained in each case within 30 days
of the institution or presentation thereof;

 


(f)
has a resolution passed for its winding-up, official management or liquidation
(other than pursuant to a consolidation, amalgamation or merger);

 


(g)
seeks or becomes subject to the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
for it or for all or substantially all its assets (other than, for so long as it
is required by law or regulation not to be publicly disclosed, any such
appointment which is to be made, or is made, by a person or entity described in
paragraph (d) above);

 


(h)
has a secured party take possession of all or substantially all its assets or
has a distress, execution, attachment, sequestration or other legal process
levied, enforced or sued on or against all or substantially all its assets and
such secured party maintains possession, or any such process is not dismissed,
discharged, stayed or restrained, in each case within 30 days thereafter;

 


(i)
causes or is subject to any event with respect to it which, under the applicable
laws of any jurisdiction, has an analogous effect to any of the events specified
in paragraphs (a) to (h) above; or

 


(j)
takes any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any of the foregoing acts.

 
"Interest Period" means (a) each period determined in accordance with Clause 9
(Interest Periods) and (b) in relation to an Unpaid Sum, each period determined
in accordance with Clause 8.3 (Default interest).
 
"Interpolated Historic Screen Rate" means, in relation to any Loan, the rate
(rounded to the same number of decimal places as the two relevant Screen Rates)
which results from interpolating on a linear basis between:
 


(a)
the most recent applicable Screen Rate for the longest period (for which that
Screen Rate is available) which is less than the Interest Period of that Loan;
and

 


(b)
the most recent applicable Screen Rate for the shortest period (for which that
Screen Rate is available) which exceeds the Interest Period of that Loan,

 
- 20 -

--------------------------------------------------------------------------------

each for the currency of that Loan and each of which is as of a day which is no
more than 10 Business Days before the Quotation Day.
 
Interpolated Screen Rate" means, in relation to any Loan, the rate (rounded to
the same number of decimal places as the two relevant Screen Rates) which
results from interpolating on a linear basis between:
 


(a)
the applicable Screen Rate for the longest period (for which that Screen Rate is
available) which is less than the Interest Period of that Loan; and

 


(b)
the applicable Screen Rate for the shortest period (for which that Screen Rate
is available) which exceeds the Interest Period of that Loan,

 
each as of the Specified Time for the currency of that Loan.
 
"Investment" means any investment by any person (the "Investor") in any other
person (the "Investee"), whether by means of share purchase, capital
contribution, loan, time deposit, incurrence of guarantee obligation or
otherwise, provided that neither (a) an item reflected in the financial
statements of the Investor as an expense; nor (b) an adjustment to the carrying
value of the Investee in the financial statements of the Investor (by reason of
increased retained earnings of the Investee or otherwise) shall constitute the
making or acquisition of an Investment for the purposes of this Agreement.
 
"IRS" means the Internal Revenue Service of the United States of America.
 
"ITA" means the Income Tax Act 2007.
 
"Laws" means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law but if not having the force
of law, with which participants in the relevant market are accustomed to comply.
 
"Lender" means:
 


(a)
any Original Lender; and

 


(b)
any bank, financial institution, trust, fund or other entity which has become a
Party in accordance with Clause 23 (Changes to the Lenders), which in each case
has not ceased to be a Party in accordance with the terms of this Agreement.

 
"LMA" means the Loan Market Association.
 
"Loan" means a loan made or to be made under the Facility or the principal
amount outstanding for the time being under that loan.
 
"Majority Lenders" means Lenders holding more than 50% of the aggregate amount
of the Loans and Available Commitments.
 
"Margin" means in relation to the Facility:
 


(a)
from the Signing Date until the date falling three (3) Months (included) after
the Signing Date: one point fifteen per cent (1.15%) p.a.;

 
- 21 -

--------------------------------------------------------------------------------


(b)
from the day (included) falling after the date falling three (3) Months after
the Signing Date until the date falling six (6) Months (included) after the
Signing Date: one point forty per cent (1.40%) p.a.;

 


(c)
from the day (included) falling after the date falling six (6) Months after the
Signing Date until the date falling nine (9) Months (included) after the Signing
Date: one point sixty five per cent (1.65%) p.a.; and

 


(d)
from the day (included) falling after the date falling nine (9) Months after the
Signing Date until the date falling twelve (12) Months (included) after the
Signing Date: one point ninety per cent (1.90%) p.a,

 
provided that in the event where the Company's Rating falls below BBB (from S&P)
or Baa3 (from Moody's), the Margin will be increased by 0.25% p.a..
 
For the avoidance of doubt the Parties acknowledge that, the Margin for a given
Loan may fluctuate to the extent that the duration thereof straddles two or more
three months periods.
 
"Material Adverse Effect" means any material adverse effect on:
 


(a)
the consolidated financial condition of the Group (taken as a whole); or

 


(b)
the ability of the Borrowers (taken as whole) to perform their payment
obligations under the Finance Documents.

 
"Material Indebtedness" means Indebtedness (other than the Loans) or obligations
in respect of one or more Swap Agreements, of any one or more of the Company and
its Restricted Subsidiaries in an aggregate principal amount exceeding
$250,000,000. For purposes of determining Material Indebtedness, the "principal
amount" of the obligations of the Company or any Restricted Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Company or such Restricted
Subsidiary would be required to pay if such Swap Agreement were terminated at
such time.
 
"Material Subsidiary" means:
 


(a)
for the period from the Signing Date until 31 December 2020: TechnipFMC Holdings
Limited (UK), Technip France SAS, Yamgaz, Technip UK Ltd, South Tambey LNG,
Technip Eurocash SNC, Technip Benelux BV, Technip Chartering Norge AS, Technip
Oceania Pty, Flexibras Tubos Flexxveis ltda, FMC Technologies, Inc.; and

 


(b)
for the period from 1st January 2021 and until the Maturity Date, each
Restricted Subsidiary of the Company either (i) whose total assets exceed five
per cent of the consolidated total assets of the Group or (ii) whose EBITDA
(on a consolidated basis if the Restricted Subsidiary itself has Subsidiaries)
exceeds five per cent of the consolidated EBITDA of the Group.

 
For this purpose:
 


(i)
total assets, EBITDA, and consolidated EBITDA of any Restricted Subsidiary or
the Group will be determined from the latest financial statements of the
relevant entity for the twelve month period ending on 31 December, adjusted
(where appropriate) to reflect the total assets, EBITDA or consolidated EBITDA
of any company or business subsequently acquired or disposed of;

 
- 22 -

--------------------------------------------------------------------------------


(ii)
if a person becomes a member of the Group after the Signing Date, the total
assets, EBITDA and consolidated EBITDA of that person will be determined from
its latest financial statements as of 31 December 2020;

 


(iii)
if a Material Subsidiary disposes of all or substantially all of its assets to
another Subsidiary of the Company, the subsequent financial statements of the
Group as of 31 December 2020 will be used to determine whether or not it remains
a Material Subsidiary;

 


(iv)
any Subsidiary which the Company has demonstrated to the Agent is a special
purpose vehicle which is incorporated solely for the purpose of entering into a
single contract or series of contracts (a "Special Purpose Vehicle") and which
would, without the provisions of this sub-paragraph (iv), be a Material
Subsidiary only as a result of that contract or series of contracts being
entered into by it, shall not constitute a Material Subsidiary for the purposes
of the Finance Documents; and

 


(v)
for the purpose of sub-paragraphs (i) to (iv) above, "financial statements"
means, in respect of each twelve month period ending on 31 December, the
financial statements for the preceding annual period;

 
provided that (i) if, in the aggregate, the total assets of all Restricted
Subsidiaries that would not constitute Material Subsidiaries exceeds 20% of the
consolidated total assets of the Group or (ii) if the consolidated EBITDA of all
Restricted Subsidiaries that would not constitute Material Subsidiaries exceeds
20% of the consolidated EBITDA of the Group, then the Company shall designate
sufficient Restricted Subsidiaries as "Material Subsidiaries" to eliminate such
condition, such designation to occur not later than 30 days after the delivery
pursuant to Clause 19.1 (Financial statements) of financial statements of the
Company for the period during which the condition requiring such designation
first existed (and if the Company shall fail to designate such Restricted
Subsidiaries by such time, one or more Restricted Subsidiaries shall for all
purposes of this Agreement automatically be deemed to be Material Subsidiaries
in descending order based on the value of their total assets or EBITDA (on a
consolidated basis if the Restricted Subsidiary itself has subsidiaries) until
such excess has been eliminated).
 
If there is a dispute as to whether or not a company is a Material Subsidiary, a
certificate of the auditors of the Company will, in the absence of manifest
error, be conclusive.
 
"Maturity Date" means the Initial Maturity Date or if the Company has requested
an extension of the Initial Maturity Date in accordance with Clause 34.9
(Extension Option), the First Extended Maturity Date or, as the case may be, the
Second Extended Maturity Date.
 
"Month" means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:
 


(a)
(subject to paragraph (c) below) if the numerically corresponding day is not a
Business Day, that period shall end on the next Business Day in that calendar
month in which that period is to end if there is one, or if there is not, on the
immediately preceding Business Day;

 


(b)
if there is no numerically corresponding day in the calendar month in which that
period is to end, that period shall end on the last Business Day in that
calendar month; and

 


(c)
if an Interest Period begins on the last Business Day of a calendar month, that
Interest Period shall end on the last Business Day in the calendar month in
which that Interest Period is to end.

 
- 23 -

--------------------------------------------------------------------------------

The above rules will only apply to the last month of any period.
 
"Moody's" means Moody's Investors Service, Inc. or any successor to the ratings
agency business thereof.
 
"Multiemployer Plan" means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which any member of the ERISA Group is then making or accruing an
obligation to make contributions or has within the preceding five years made
contributions, including for these purposes any person which ceased to be a
member of the ERISA Group during such five year period.
 
"New Lender" has the meaning given to that term in Clause 23.1 (Transfers by the
Lenders).
 
"Non-Cooperative Jurisdiction" means a "non-cooperative state or territory"
(Etat ou territoire non coopératif) as set out in the list referred to in
article 238-0 A of the French Code général des impôts, as such list may be
amended from time to time.
 
"Non-U.S. Lender" has the meaning given to that term in Clause 12.8 (FATCA
Information).
 
"Obligor" means any of the Guarantor and the Borrowers.
 
"Original Lenders" has the meaning given to that term in the Recitals.
 
"Paper Form Lender" has the meaning given to that term in Clause 19.5 (Use of
websites).
 
"Participating Member State" means any member state of the European Union that
has the euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.
 
"Party" means a party to this Agreement.
 
"Paying Party" has the meaning given to that term in Clause 28.5 (Impaired
Agent).
 
"PBGC" means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
"Permitted JV" shall mean any Subsidiary which is a joint venture company (a) in
which members of the Group own 50% or less of the issued share capital of that
joint venture company or (b) that has been established for the purpose of
acquiring a single asset or class of assets.
 
"Permitted JV Indebtedness" shall mean any Indebtedness owed by a Permitted JV
and in respect of which no other member of the Group (other than another
Permitted JV) has granted any guarantee or other financial assurance of any kind
or is otherwise liable in any respect.
 
"Permitted Securitisation" means any transaction or series of transactions
entered into by a member of the Group for the securitisation of receivables in
the ordinary course of business provided that the provider(s) of any
Indebtedness which is incurred in relation thereto shall have no recourse
against any member of the Group or its assets (other than a special purpose
Subsidiary with no assets other than the receivables and related security which
are the basis for such Indebtedness), other than limited recourse customary for
receivables securitisation transactions of the same kind.
 
"Plan" means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any member of the
ERISA Group is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an "employer" as defined in Section 3(5) of ERISA.
 
"Qualification" means, with respect to any certificate covering financial
statements, a qualification to such certificate (such as a "subject to" or
"except for" statement therein):
 
- 24 -

--------------------------------------------------------------------------------


(a)
resulting from a limitation on the scope of examination of such financial
statements or the underlying data;

 


(b)
as to the capability of the person whose financial statements are certified to
continue operations as a going concern; or

 


(c)
which could be eliminated by changes in financial statements or notes thereto
covered by such certificate (such as by the creation of or increase in a reserve
or a decrease in the carrying value of assets) and which if so eliminated by the
making of any such change and after giving effect thereto would occasion a
Default,  provided that neither of the following shall constitute a
Qualification:

 


(x)
a consistency exception relating to a change in accounting principles with which
the independent public accountants for the person whose financial statements are
being certified have concurred; or

 


(y)
a qualification relating to the outcome or disposition of threatened litigation,
pending litigation being contested in good faith, pending or threatened claims
or other contingencies, the impact of which litigation, claims or contingencies
cannot be determined with sufficient certainty to permit quantification in such
financial statements.

 
"Qualifying Lender" has the meaning given to it in Clause 12.1 (Definitions).
 
"Quotation Day" means, in relation to any period for which an interest rate is
to be determined two TARGET Days before the first day of that period.
 
"Rating" means the rating of the Index Debt by S&P and Moody's.
 
"Recipient" has the meaning given to that term in Clause 12.7 (VAT).
 
"Recipient Party" has the meaning given to that term in Clause 28.5 (Impaired
Agent).
 
"Recovered Amount" has the meaning given to that term in Clause 27.1 (Payments
to Finance Parties).
 
"Recovering Finance Party" has the meaning given to that term in Clause 27.1
(Payments to Finance Parties).
 
"Redistributed Amount" has the meaning given to that term in Clause 27.4
(Reversal of redistribution).
 
"Reference Banks" means the banks appointed from time to time by the Agent in
consultation with the Borrower. For the avoidance of doubt, no bank may be
appointed as a Reference Bank without its consent.
 
"Reference Bank Quotation" means any quotation supplied to the Agent by a
Reference Bank.
 
"Reference Bank Rate" means the arithmetic mean of the rates (rounded upwards to
four decimal places) as supplied to the Agent at its request by the Reference
Banks:
 


(a)
(other than where paragraph (b) below applies) as the rate at which the relevant
Reference Bank believes one prime bank is quoting to another prime bank for
interbank term deposits in euro within the Participating Member States for the
relevant period; or

 
- 25 -

--------------------------------------------------------------------------------


(b)
if different, as the rate (if any and applied to the relevant Reference Bank and
the relevant period) which contributors to the applicable Screen Rate are asked
to submit to the relevant administrator.

 
"Related Fund" in relation to a fund (the "first fund"), means a fund which is
managed or advised by the same investment manager or investment adviser as the
first fund or, if it is managed by a different investment manager or investment
adviser, a fund whose investment manager or investment adviser is an Affiliate
of the investment manager or investment adviser of the first fund.
 
"Relevant Market" means the European interbank market.
 
"Relevant Party" has the meaning given to that term in Clause 12.7 (VAT).
 
"Repeating Representations" means the representations and warranties set out in
Clauses 18.1 (Status), 18.2 (Powers and authority), 18.3 (Legal validity),
18.4 (No conflict), 18.5 (Governmental Consents), 18.11 (Environmental matters),
18.12 (Accuracy of disclosure), 18.13 (Compliance with laws), 18.16 (Pension
schemes), 18.17 (ERISA), 18.18 (FCPA and sanctions), and 18.21 (Valid choice of
law and jurisdiction).
 
"Representative" means any delegate, agent, manager, administrator, nominee,
attorney, trustee or custodian.
 
"Residual Specified Impairment Charges" means, for any financial quarter:
 


(a)
$3,188,000,000, minus

 


(b)
any increase in the goodwill of TechnipFMC plc (as compared to the goodwill of
TechnipFMC plc at 31 March 2020 as reflected in the financial statements of
TechnipFMC plc for such financial quarter delivered to the Agent pursuant to
Clause 19.1 (Financial statements));

 
provided that (x) if the calculation of Residual Specified Impairment Charges
for any financial quarter is negative, the amount of Residual Specified
Impairment Charges for such financial quarter shall be deemed to be zero and (y)
if, for any financial quarter, Residual Specified Impairment Charges are equal
to (or deemed to be) zero, Residual Specified Impairment Charges shall be deemed
to be zero for each financial quarter ending after such financial quarter.
 
"Restricted Lender" means each Lender that has delivered a Restricted Lender
Notice to the Agent.
 
"Restricted Lender Notice" means a written notice from any Lender to the Agent
notifying the Agent that the application of any Sanctions Provisions for the
benefit of such Lender would have the effect of violating any Anti-Boycott
Regulations by such Lender.  Any such notice must specifically identify the
Anti-Boycott Regulations to which the notice relates.
 
"Restricted Payment" means any dividend or other distribution (whether in cash,
securities or other property) with respect to any equity interest or other
security of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such equity interest or other security or of any option,
warrant or other right to acquire any such equity interest or other security.
 
"Restricted Subsidiary" means any Subsidiary other than an Unrestricted
Subsidiary.
 
"Responsible Officer" of any Obligor means any of the following officers of such
Obligor: the chief executive officer, the president, the chief financial
officer, the treasurer, or any executive vice president, senior vice president
or general manager.
 
- 26 -

--------------------------------------------------------------------------------

"Rollover Loan" means one or more Loans:
 


(a)
made or to be made on the same day that a maturing Loan is due to be repaid;

 


(b)
the aggregate amount of which is equal to or less than the amount of the
maturing Loan; and

 


(c)
made or to be made to the Borrower for the purpose of refinancing that maturing
Loan.

 
"S&P" means Standard & Poor's Ratings services, a division of McGraw-Hill
Financial, Inc, or any successor to the ratings agency business thereof.
 
"Sanctioned Countries" has the meaning given to that term in Clause 18.18 (FCPA
and sanctions).
 
"Sanctioned Persons" has the meaning given to that term in Clause 18.18 (FCPA
and sanctions).
 
"Sanctions" means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the US government, including
those administered by the Office of Foreign Assets Control of the US Department
of the Treasury or the US Department of State or (b) the United Nations Security
Council, the European Union, the United Kingdom, the Republic of France, or any
other relevant sanctions authority.
 
"Sanctions Provisions" means the Sanctions Representations and the Sanctions
Undertakings.
 
"Sanctions Representations" means the representations and warranties relating to
Sanctions contained in paragraphs (a), (b) (c), (d) and (e) of Clause 18.18
(FCPA and sanctions).
 
"Sanctions Undertakings" means the undertakings relating to Sanctions contained
in paragraph (a) of Clause 21.16 (Use of proceeds) and in Clause 21.19
(Anti-corruption laws and Sanctions).
 
"Screen Rate" means the rate for EURIBOR as published on the relevant Thomson
Reuters screen or on the appropriate page of such other information service
which publishes that rate at any time in place of Thomson Reuters.  If such page
or service or calculation methodology ceases to be available, the Agent may
specify another page or service or methodology displaying the relevant rate or
facilitating the relevant calculation after consultation with the Company.
 
"SEC" means the United States Securities and Exchange Commission.
 
"Second Currency" has the meaning given to that term in Clause 14.1 (Currency
indemnity).
 
"Second Extended Maturity Date" means the date falling 3 Months after the First
Extended Maturity Date.
 
"Security" means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect. For the purpose of this Agreement, an Obligor or any
Subsidiary shall be deemed to own subject to a Security any asset that it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.
 
"Sharing Finance Parties" has the meaning given to that term in Clause 27.2
(Redistribution of payments).
 
"Sharing Payment" has the meaning given to that term in Clause 27.1 (Payments to
Finance Parties.
 
"Signing Date" means the signing date of this Agreement.
 
"Specified Impairment Charges" means the goodwill impairment charges recorded by
TechnipFMC plc during the financial quarter ended 31 March 2020 in an amount
equal to $3,188,000,000, as reflected on the unaudited consolidated interim
financial statements of the TechnipFMC plc delivered to the Agent pursuant to
Clause 19.1(c) (Financial statements) and described in Note 17 to such financial
statements.
 
- 27 -

--------------------------------------------------------------------------------

"Specified Time" means a day or time determined in accordance with Schedule 8
(Timetables).
 
"Subject Ordinance" has the meaning given to that term in Clause 38 (Waiver of
Subject Ordinance).
 
"Subsidiary" means a subsidiary undertaking within the meaning of section 1162
of the Companies Act 2006 or an entity or person of which another person has
direct or indirect control or owns directly or indirectly owns or controls more
than fifty per cent of the voting capital or rights or similar right of
ownership.
 
Unless the context otherwise clearly requires, references in this Agreement to a
"Subsidiary" or "Subsidiaries" refer to a Subsidiary or the Subsidiaries of the
Company.
 
"Subsidiary Borrower" means Technip Eurocash SNC.
 
"Sum" has the meaning given to that term in Clause 14.1 (Currency indemnity).
 
"Supplier" has the meaning given to that term in Clause 12.7 (VAT).
 
"Swap Agreement" means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Restricted Subsidiaries shall be a Swap Agreement.
 
"TARGET2" means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilises a single shared platform and which was
launched on 19 November 2007.
 
"TARGET Day" means any day on which TARGET2 is open for the settlement of
payments in euro.
 
"Tax" means any tax, levy, impost, deduction, assessment, fee, duty or other
charge or withholding (including backup withholding) of a similar nature
(including any penalty, additions to tax or interest payable in connection with
any failure to pay or any delay in paying any of the same).
 
"Tax Deduction" has the meaning given to that term in Clause 12.1 (Definitions).
 
"Technip Eurocash Short Term Indebtedness" means unsecured Indebtedness of
Technip Eurocash SNC consisting of (i) commercial paper or (ii) Indebtedness
under any liquidity backstop facility incurred to refinance maturing commercial
paper issued by Technip Eurocash SNC, in each case to the extent due and payable
by its terms within one (1) calendar year of the incurrence thereof.
 
"TEG Letter" means the letter referred to in Clause 8.5 (Effective Global Rate
(Taux Effectif Global)).
 
"Total Capitalisation" means, at any date, the sum of Total Indebtedness
(determined at such date) plus Consolidated Net Worth (determined as at the end
of the most recent fiscal quarter of the Company for which financial statements
pursuant to Clause 19.1 (Financial statements) have been delivered).
 
"Total Capitalisation Ratio" means, as of any date of calculation, the ratio
(expressed as a percentage) of Total Indebtedness outstanding on such date to
Total Capitalisation as of such date.
 
"Total Commitments" means the aggregate Commitments, being €500,000,000 at the
date of this Agreement.
 
- 28 -

--------------------------------------------------------------------------------

"Total Indebtedness" means, as of any date of calculation, the aggregate amount
of Indebtedness of the Company and its Consolidated Restricted Subsidiaries as
of such date, determined on a consolidated basis in accordance with GAAP.
 
"Transfer Certificate" means a certificate substantially in the form set out in 
Schedule 4 (Form of Transfer Certificate) or any other form agreed between the
Agent and the Company.
 
"Transfer Date" means, in relation to an assignment or a transfer, the later of:
 


(a)
the proposed Transfer Date specified in the relevant Transfer Certificate; and

 


(b)
the date on which the Agent executes the relevant Transfer Certificate.

 
"UK" means the United Kingdom of Great Britain and Northern Ireland.
 
"UK Borrower" means the Company.
 
"Unpaid Sum" means any sum due and payable but unpaid by an Obligor under the
Finance Documents.
 
"Unrestricted Subsidiary" means:
 


(a)
any Subsidiary which the Company has designated in writing to the Agent to be an
Unrestricted Subsidiary pursuant to Clause 21.20 (Designation of Unrestricted
Subsidiaries; Redesignation of Unrestricted Subsidiaries as Restricted
Subsidiaries); and

 


(b)
any direct or indirect Subsidiary of any Subsidiary described in clause (a),

 
so long as, in the case of any such Subsidiary described in clause (a) or clause
(b) above, such Subsidiary does not hold any capital stock in, or any
Indebtedness of, the Company or any Restricted Subsidiary.
 
If at any time any Unrestricted Subsidiary fails to meet the preceding
requirements to be an Unrestricted Subsidiary, it shall thereafter be a
Restricted Subsidiary for purposes of this Agreement and any Indebtedness,
Security and Investments of such Subsidiary shall be deemed to be incurred by a
Restricted Subsidiary as of such date and, if such Indebtedness, Security or
Investment are not permitted to be incurred as of such date hereunder (including
under Clause 21.7 (Investments in Unrestricted Subsidiaries)), the Company shall
be in default of the applicable covenant.
 
"U.S. Tax Compliance Certificate" has the meaning given to that term in Clause
12.8 (FATCA Information).
 
"US" means the United States of America.
 
"US Entity" means any entity organized under the laws of any jurisdiction within
the United States.
 
"Utilisation" means a utilisation of the Facility.
 
"Utilisation Date" means the date of a Utilisation, being the date on which a
Loan is to be made.
 
"Utilisation Request" means a notice substantially in the relevant form set out
in Schedule 3 (Utilisation Request).
 
"VAT" means:
 


(a)
any tax imposed in compliance with the Council Directive of 28 November 2006 on
the common system of value added tax (EC Directive 2006/112); and

 
- 29 -

--------------------------------------------------------------------------------


(b)
any other tax of a similar nature, whether imposed in a member state of the
European Union in substitution for, or levied in addition to, such tax referred
to in paragraph (a) above, or imposed elsewhere.

 
"VAT Group" means a group for VAT purposes under any applicable law implementing
Article 11 of Directive 2006/112/EC, or other similar group in another
jurisdiction.
 
"Website Lenders" has the meaning given to that term in Clause 19.5 (Use of
websites).
 
"Wholly-Owned Subsidiary" of a Person means any Subsidiary of which all issued
and outstanding capital stock (excluding directors' qualifying shares or similar
jurisdictional requirements) is directly or indirectly owned by such Person.
 
 

1.2
Construction

 


(a)
Unless a contrary indication appears, any reference in this Agreement to:

 


(i)
the "Agent", any "Finance Party", any "Lender", any "Obligor" or any "Party"
shall be construed so as to include its successors in title, permitted assigns
and permitted transferees to, or of, its rights and/or obligations under the
Finance Documents;

 


(ii)
"assets" includes present and future properties, revenues and rights of every
description;

 


(iii)
a "Finance Document" or any other agreement or instrument is a reference to that
Finance Document or other agreement or instrument as amended, novated,
supplemented, extended or restated;

 


(iv)
"indebtedness" includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;

 


(v)
a "person" includes any individual, firm, company, corporation, government,
state or agency of a state or any association, trust, joint venture, consortium,
partnership or other entity (whether or not having separate legal personality);

 


(vi)
a "regulation" includes, as to any person, any regulation, rule, official
directive, request or guideline of any Governmental Authority, in each case
applicable to or binding upon such person or any of its property or to which
such person or any of its property is subject;

 


(vii)
a provision of law is a reference to that provision as amended or re-enacted;
and

 


(viii)
a time of day is a reference to Paris time.

 


(b)
The determination of the extent to which a rate is "for a period equal in
length" to an Interest Period shall disregard any inconsistency arising from the
last day of that Interest Period being determined pursuant to the terms of this
Agreement.

 


(c)
Section, Clause and Schedule headings are for ease of reference only.

 
- 30 -

--------------------------------------------------------------------------------


(d)
Unless a contrary indication appears, a term used in any other Finance Document
or in any notice given under or in connection with any Finance Document has the
same meaning in that Finance Document or notice as in this Agreement.

 


(e)
A Default or an Event of Default is "continuing" if it has not been remedied or
waived.

 


(f)
Any duties, obligations or liabilities of the Agent under this Agreement may be
performed or otherwise discharged by the Agent or one of its Affiliates as the
Agent in its sole discretion may determine and notify to the other Parties from
time to time.

 
 

1.3
Currency symbols and definitions

 
"€", "EUR" and "euro" denote the single currency of the Participating Member
States and "$", "USD" and "dollars" denote the lawful currency of the United
States of America.
 
- 31 -

--------------------------------------------------------------------------------

SECTION 2
THE FACILITY
 

2.
The Facility

 
 

2.1
The Facility

 
Subject to the terms of this Agreement, the Lenders make available to the
Borrowers a revolving credit facility in euro in an aggregate amount equal to
the Total Commitments.
 

2.2
Finance Parties' rights and obligations

 


(a)
The obligations of each Finance Party under the Finance Documents are several
("conjointes et non solidaires").  Failure by a Finance Party to perform its
obligations under the Finance Documents does not affect the obligations of any
other Party under the Finance Documents.  No Finance Party is responsible for
the obligations of any other Finance Party under the Finance Documents.

 


(b)
The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from an Obligor is a separate and
independent debt in respect of which a Finance Party shall be entitled to
enforce its rights in accordance with paragraph (c) below.  The rights of each
Finance Party include any debt owing to that Finance Party under the Finance
Documents and, for the avoidance of doubt, any part of a Loan or any other
amount owed by an Obligor which relates to a Finance Party's participation in
the Facility or its role under a Finance Document (including any such amount
payable to the Agent on its behalf) is a debt owing to that Finance Party by
that Obligor.

 


(c)
A Finance Party may, except as specifically provided in the Finance Documents,
separately enforce its rights under or in connection with the Finance Documents.

 


(d)
The Subsidiary Borrower hereby irrevocably appoints and authorizes, from and
after the Signing Date, the Company to act on its behalf as its agent for all
purposes of this Agreement and the other Finance Documents, including (i) the
giving and receipt of notices (including any Utilisation Request) and (ii) the
execution and delivery of all documents, instruments and certificates
contemplated herein.  The Subsidiary Borrower hereby acknowledges and confirms
that any amendment or other modification to this Agreement or any other Finance
Document may be effected as set forth in Clause 33 (Amendments and Waivers),
that no consent of the Subsidiary Borrower shall be required to effect any such
amendment or other modification and that the Subsidiary Borrower shall be bound
by this Agreement or any other Finance Document (if it is theretofore a party
thereto) as so amended or modified as if the Subsidiary Borrower had expressly
made, given or concurred with it.

 

3.
Purpose

 
 

3.1
Purpose

 


(a)
Subject to paragraph (b) below, each Borrower shall only be entitled to apply
amounts borrowed by it under the Facility to: (i) pay fees, commissions and
expenses incurred in connection with the Facility and (ii) finance ongoing
working capital requirements and other general corporate purposes (including for
the avoidance of doubt the refinancing of any indebtedness) of the Borrowers and
the Restricted Subsidiaries.

 
- 32 -

--------------------------------------------------------------------------------


(b)
No proceeds of any Loan made under this Agreement may be used for any purpose
which would constitute unlawful financial assistance in the jurisdiction in
which any Borrower is incorporated or organised or has its principal place of
business.

 

3.2
Monitoring

 
No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.
 

4.
Conditions of Utilisation

 

4.1
Initial conditions precedent

 


(a)
No Utilisation may be made, unless the Agent has received all of the documents
and other evidence listed in Schedule 2 (Conditions Precedent) in form and
substance satisfactory to the Agent, unless waived by the Agent with the consent
of each of the Lenders.  The Agent shall notify the Company and the Lenders
promptly upon being so satisfied.

 


(b)
Other than to the extent that the Majority Lenders notify the Agent in writing
to the contrary before the Agent gives the notification described in
paragraph (a) above, the Lenders authorise (but do not require) the Agent to
give that notification.  The Agent shall not be liable for any damages, costs or
losses whatsoever as a result of giving any such notification.

 
 

4.2
Further conditions precedent

 
The Lenders will only be obliged to comply with Clause 5.4 (Lenders'
participation) if on the date of the Utilisation Request and on the proposed
Utilisation Date:
 


(a)
in the case of any Loan (other than a Rollover Loan):

 


(i)
no Default is continuing or would result from the proposed Loan; and

 


(ii)
the Repeating Representations are true in all material respects (or, if any
Repeating Representation is qualified by materiality or Material Adverse Effect,
in all respects) or, if any of the Repeating Representations specifically refers
to an earlier date, such Repeating Representations are true in all material
respects (or, if any Repeating Representation is qualified by materiality or
Material Adverse Effect, in all respects) as of such earlier date.

 


(b)
in the case of a Rollover Loan, no Event of Default has occurred and is
continuing.

 

4.3
Conditions precedent for the sole benefit of the Lenders

 
The conditions precedent provided for in Clause 4.1 (Initial conditions
precedent) and Clause 4.2 (Further conditions precedent) are stipulated for the
sole benefit of the Lenders.
 
- 33 -

--------------------------------------------------------------------------------

4.4
Maximum number of Utilisations

 
A Borrower may not deliver a Utilisation Request if as a result of the proposed
Utilisation ten (10) or more Loans would be outstanding.
 
- 34 -

--------------------------------------------------------------------------------

SECTION 3
UTILISATION
 

5.
Utilisation

 
 

5.1
Delivery of a Utilisation Request

 
A Borrower may utilise the Facility by delivery to the Agent of a duly completed
Utilisation Request not later than the Specified Time.
 

5.2
Completion of a Utilisation Request

 


(a)
Each Utilisation Request is irrevocable and will not be regarded as having been
duly completed unless:

 


(i)
it identifies the Borrower to which the Loan is to be made;

 


(ii)
the proposed Utilisation Date is a Business Day within the Availability Period;

 


(iii)
the currency and amount of the Utilisation comply with Clause 5.3 (Currency and
amount);

 


(iv)
the proposed Interest Period complies with Clause 9 (Interest Periods).

 


(b)
Only one Loan may be requested in each Utilisation Request.

 

5.3
Currency and amount

 


(a)
The currency specified in a Utilisation Request for a Loan must be euro.

 


(b)
The amount of the proposed Loan must be a minimum of €1,000,000 or, if less, the
Available Facility and, in any event the amount of any proposed Loan shall be
less than or equal to the Available Facility.

 

5.4
Lenders' participation

 


(a)
If the conditions set out in this Agreement have been met, and subject to Clause
6 (Repayment), each Lender shall make its participation in each Loan available
by the Utilisation Date through its Facility Office.

 


(b)
The amount of each Lender's participation in each Loan will be equal to the
proportion borne by its Available Commitment to the Available Facility
immediately prior to making the Loan.

 


(c)
The Agent shall notify each Lender of the amount of each Loan, the amount of its
participation in that Loan and, if different, the amount of that participation
to be made available in accordance with Clause 28.1 (Payments to the Agent), in
each case by the Specified Time.

 
- 35 -

--------------------------------------------------------------------------------


(d)
Each Lender may, at its option, make any Loan available to any Borrower by
causing any foreign or domestic branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of such Borrower to repay such Loan in accordance with the terms of this
Agreement.  As a condition to any Lender being permitted to fulfil its
Commitment by causing a branch or an Affiliate of such Lender to act as the
Lender in respect of any Loan under this Clause 5.4 (Lenders' participation,
such branch or Affiliate must comply, to the extent applicable, with Clause 12.5
(Lender status confirmation) and Clause 12.8 (FATCA Information) as if it were a
Lender that became a party to this Agreement pursuant to a Transfer Certificate
executed on the first date on which such Commitment is being fulfilled by such
branch or Affiliate.  Additionally, in applying the provisions of Clause 12 (Tax
Gross up and Indemnities) and Clause 13.1 (Increased costs), such branch or
Affiliate shall be treated as a Lender that executed a Transfer Certificate on
the first date on which such Commitment is fulfilled by such branch or Affiliate
(and the provisions of Clause 23.2 (Conditions of transfer) shall apply
accordingly).

 

5.5
Cancellation of Commitments

 
The  Commitments which, at that time, are unutilised shall be immediately
cancelled at the end of the Availability Period.
 
- 36 -

--------------------------------------------------------------------------------

SECTION 4
REPAYMENT, PREPAYMENT AND CANCELLATION
 

6.
Repayment

 
Each Borrower which has drawn a Loan shall repay in euro that Loan on the last
day of its Interest Period (and, for the avoidance of doubt, on the Maturity
Date).
 

7.
Prepayment, Cancellation and Replacement of Lenders

 

7.1
Illegality

 
If, in any applicable jurisdiction, it becomes unlawful for any Lender to
perform any of its obligations as contemplated by this Agreement or to fund or
maintain its participation in any Loan, or it becomes unlawful for any Affiliate
of a Lender for that Lender to do so:
 


(a)
that Lender shall promptly notify the Agent upon becoming aware of that event,
and the Agent shall promptly notify the Company of such event;

 


(b)
upon the Agent notifying the Company, the Available Commitment of that Lender
will be immediately cancelled; and

 


(c)
to the extent that the Lender's (and any such Affiliate's) participation has not
been transferred pursuant to paragraph (a) of Clause 7.6 (Right of prepayment
and cancellation or replacement in relation to a single Lender), the Borrower
shall repay that Lender's (and any such Affiliate's) participation in the Loans
made to that Borrower on the last day of the Interest Period for each Loan
occurring after the Agent has notified the Company or, if earlier, the date
specified by the Lender in the notice delivered to the Agent (being no earlier
than the last day of any applicable grace period permitted by law) and that
Lender's (and any such Affiliate's) corresponding Commitment shall be cancelled
in the amount of the participations repaid.

 

7.2
Mandatory Prepayment of Technip Eurocash

 
Subject to the provisions of Clause 21.17 (Société en nom collectif), if at any
time during the term of this Agreement (i) either the Company or Technip
Offshore International ceases to be a partner (associé) of Technip Eurocash SNC,
or (ii) Technip Eurocash SNC ceases to be a société en nom collectif governed by
French law, otherwise than as a result of change of law:
 


(a)
the Company shall notify the Agent promptly upon becoming aware of that event;

 


(b)
Technip Eurocash SNC shall, within three Business Days of the Company notifying
the Agent pursuant to paragraph (a), repay all outstanding Utilisations made to
it (including accrued interest and Break Costs, if any) and all other amounts
owed to the Lenders by it under the Finance Documents shall become due and
payable within three Business Days of the Company notifying the Agent pursuant
to paragraph (a); and

 


(c)
Technip Eurocash SNC shall cease to be able to make any further Utilisations.

 

7.3
Change of Control

 
If any person or group of persons acting in concert gains more than 50% of the
voting rights of the Company:
 
- 37 -

--------------------------------------------------------------------------------


(a)
the Company shall, within three Business Days of becoming aware thereof, notify
the Agent and the Agent shall within three Business Days of receipt of such
notice from the Company, notify the Lenders accordingly;

 


(b)
each Lender shall be entitled to cancel its Commitments and require repayment of
all of its share of the Loans and payment of all amounts owing to it under the
Finance Documents by notification to the Agent within 30 days of the Company
notifying the Agent pursuant to Clause (a) above, whereupon:

 


(i)
on the date such Lender provides notification to the Agent, the undrawn
Commitments of such Lender shall be cancelled and such Lender shall have no
obligation to fund or participate in any new Utilisation; and

 


(ii)
on the date falling 10 Business Days after such Lender provides notification to
the Agent:

 


(A)
all outstanding Loans provided by such Lender, together with accrued interest,
and all other amounts accrued or owing to such Lender under the Finance
Documents shall become immediately due and payable, and the relevant Borrowers
will immediately repay or prepay all Loans and amounts provided by or owing to
that Lender; or

 


(B)
if the Company shall have arranged for another Lender or a New Lender to acquire
that Lender's participation in the Facility and any outstanding Loans, such
other Lender or New Lender shall acquire that Lender's participation in the
Facility and any outstanding Loans at par; provided that (i) no Lender shall
have any obligation to make such acquisition and any decision to make such
acquisition shall be in each Lender's sole discretion and (ii) in the case of a
transfer to a New Lender, such transfer shall be effected in accordance with the
provisions of Clause  23 (Changes to the Lenders).

 
For the purposes of this Clause 7.3, "acting in concert" means a group of
persons who, pursuant to an agreement or understanding (whether formal or
informal), actively co-operate, through the acquisition and/or ownership of
voting shares in the Company, to obtain or consolidate control (directly or
indirectly) of the Company, provided that the persons voting in the same or
consistent manner at any general meeting of the Company will not be considered
to be acting in concert by virtue only of exercising their votes in such manner.
 

7.4
Voluntary cancellation

 
The Company may, if it gives the Agent not less than three (3) Business Days'
(or such shorter period as the Majority Lenders may agree) prior notice, cancel
the whole or any part (being a minimum amount of €10,000,000 and integral
multiples of €10,000,000 in excess thereof) of the Available Facility.  Any
cancellation under this Clause 7.4 shall reduce the Commitments of the Lenders
rateably under the Facility.
 

7.5
Voluntary prepayment of Loans

 
The Borrower to which a Loan has been made may, if it gives the Agent not less
than three Business Days' (or such shorter period as the Majority Lenders may
agree) prior notice, prepay the whole or any part of a Loan (but if in part,
being an amount that reduces the amount of the Loan by a minimum amount of
€10,000,000 and integral multiples of €10,000,000 in excess thereof).
 
- 38 -

--------------------------------------------------------------------------------

7.6
Right of prepayment and cancellation or replacement in relation to a single
Lender

 


(a)
If:

 


(i)
any sum payable to any Lender by an Obligor is required to be increased under
paragraph (c) of Clause 12.2 (Tax gross-up);

 


(ii)
any Lender claims indemnification from the Company under Clause 12.3 (Tax
indemnity) or Clause 13.1 (Increased costs);

 


(iii)
any Lender becomes a Defaulting Lender,

 


(iv)
any amount payable to any Lender by a Borrower under a Finance Document is not,
or will not be (when the relevant corporate income tax is calculated) treated as
a deductible charge or expense for tax purposes for the Borrower by reason of
that amount being (i) paid or accrued to a Lender incorporated, domiciled,
established or acting through a Facility Office situated in a Non-Cooperative
Jurisdiction, or (ii) paid to an account opened in the name of or for the
benefit of that Lender in a financial institution situated in a Non-Cooperative
Jurisdiction, or

 


(v)
an Obligor becomes obliged to pay any amount in accordance with Clause 7.1
(Illegality) to any Lender, the Company may, on five (5)Business Days' prior
notice to the Agent and that Lender:

 


(A)
give the Agent notice of cancellation of the Commitment(s) of that Lender and
its intention to procure the repayment of that Lender's participation in the
Loans; or

 


(B)
replace that Lender (together with any Affiliate of that Lender) by requiring
that Lender and that Affiliate to (and, to the extent permitted by law, that
Lender and that Affiliate shall) transfer pursuant to Clause 23 (Changes to the
Lenders) all (and not part only) of its rights and obligations under this
Agreement to a Lender or other bank or financial institution, selected by the
Company and which confirms its willingness to assume and does assume all the
obligations of the transferring Lender and transferring Affiliate in accordance
with Clause 23 (Changes to the Lenders) for a purchase price in cash payable at
the time of the transfer in an amount equal to the outstanding principal amount
of such Lender's and such Affiliate's participation in the outstanding Loans and
all accrued interest (to the extent that the Agent has not given a notification
under Clause 23.8 (Pro rata interest settlement), Break Costs and other amounts
payable in relation thereto under the Finance Documents.

 


(b)
On receipt of a notice of cancellation referred to in clause (A) of paragraph
(a) above, the Commitment(s) of that Lender and any such Affiliate shall
immediately be reduced to zero.

 
- 39 -

--------------------------------------------------------------------------------


(c)
On the last day of each Interest Period which ends after the Company has given
notice of cancellation under clause (A) of paragraph (a) above (or, if earlier,
the date specified by the Company in that notice), each Borrower to which a Loan
is outstanding shall repay that Lender's participation in that Loan.

 


(d)
The replacement of a Lender pursuant to clause (B) of paragraph (a) above shall
be subject to the following conditions:

 


(i)
the Company shall have no right to replace the Agent;

 


(ii)
neither the Agent nor any Lender shall have any obligation to find a replacement
Lender;

 


(iii)
in no event shall the Lender replaced under paragraph (a) above be required to
pay or surrender any of the fees received by such Lender pursuant to the Finance
Documents; and

 


(iv)
the Lender shall only be obliged to transfer its rights and obligations pursuant
to paragraph (a) above once it is satisfied that it has complied with all
necessary "know your customer" or other similar checks under all applicable laws
and regulations in relation to that transfer.

 


(e)
A Lender shall perform the checks described in paragraph (d)(iv) above as soon
as reasonably practicable following delivery of a notice of replacement referred
to in clause (B) of paragraph (a) above and shall notify the Agent and the
Company when it is satisfied that it has complied with those checks.

 

7.7
Restrictions

 


(a)
Any notice of cancellation or prepayment given by any Party under this Clause 7
shall be irrevocable and, unless a contrary indication appears in this
Agreement, shall specify the date or dates upon which the relevant cancellation
or prepayment is to be made and the amount of that cancellation or prepayment.

 


(b)
Any prepayment under this Agreement shall be made together with accrued interest
on the amount prepaid and, subject to any Break Costs, without premium or
penalty.

 


(c)
Unless a contrary indication appears in this Agreement, any part of the Facility
which is prepaid or repaid (but not cancelled) may be reborrowed in accordance
with the terms of this Agreement.

 


(d)
The Borrowers shall not repay or prepay all or any part of the Loans or cancel
all or any part of the Commitments except at the times and in the manner
expressly provided for in this Agreement.

 


(e)
No amount of the Total Commitments cancelled under this Agreement may be
subsequently reinstated.

 


(f)
If the Agent receives a notice under this Clause 7 it shall promptly forward a
copy of that notice to the Company or the affected Lender.

 
- 40 -

--------------------------------------------------------------------------------


(g)
If all or part of any Lender's participation in a Loan under the Facility is
repaid or prepaid and is not available for redrawing (other than by operation of
Clause 4.2 (Further conditions precedent), an amount of that Lender's
Commitments (equal to the amount of the participation which is repaid or
prepaid) in respect of the Facility will be deemed to be cancelled on the date
of repayment or prepayment.

 

7.8
Application of prepayments

 
Any prepayment of a Loan pursuant to Clause 7.5 (Voluntary prepayment of Loans)
shall be applied pro rata to each Lender's participation in that Loan.
 
- 41 -

--------------------------------------------------------------------------------

SECTION 5
COSTS OF UTILISATION
 

8.
Interest

 

8.1
Calculation of interest

 
The rate of interest on each Loan for each Interest Period is the percentage
rate per annum which is the aggregate of the applicable:
 


(a)
Margin; and

 


(b)
EURIBOR.

 

8.2
Payment of interest

 
The Borrower to which a Loan has been made shall pay accrued interest on that
Loan on the last day of each Interest Period.
 

8.3
Default interest

 


(a)
If an Obligor fails to pay any amount payable by it under a Finance Document on
its due date, interest shall accrue to the fullest extent permitted by law and
without notice (mise en demeure) on the overdue amount from the due date up to
the date of actual payment (both before and after judgment) at a rate which,
subject to paragraph (b) below, is one per cent per annum higher than the rate
which would have been payable if the overdue amount had, during the period of
non-payment, constituted a Loan for successive Interest Periods, each of a
duration selected by the Agent (acting reasonably).

 
Any interest accruing under this Clause 8.3 shall be immediately payable by the
Obligor on demand by the Agent.
 


(b)
If any overdue amount consists of all or part of a Loan which became due on a
day which was not the last day of an Interest Period relating to that Loan:

 


(i)
the first Interest Period for that overdue amount shall have a duration equal to
the unexpired portion of the current Interest Period relating to that Loan; and

 


(ii)
the rate of interest applying to the overdue amount during that first Interest
Period shall be one per cent per annum higher than the rate which would have
applied if the overdue amount had not become due.

 


(c)
Default interest (if unpaid) arising on an overdue amount will be compounded
with the overdue amount only if, in accordance with article 1343-2 of the French
Code Civil, such interest is due for a period of at least one calendar year, but
will remain immediately due and payable.

 

8.4
Notification of rates of interest

 


(a)
The Agent shall promptly notify the Lenders and the relevant Borrower of the
determination of a rate of interest under this Agreement.

 
- 42 -

--------------------------------------------------------------------------------


(b)
The Agent shall promptly notify the relevant Borrower of each Funding Rate
relating to a Loan, as applicable.

 

8.5
Effective Global Rate (Taux Effectif Global)

 
For the purposes of articles L.314-1 to L.314-5 and R.314-1 et seq. of the
French Code de la consommation and article L.313-4 of the French Code monétaire
et financier, the Parties acknowledge that (i) the effective global rate (taux
effectif global) calculated on the date of this Agreement, based on assumptions
as to the period rate (taux de période) and the period term (durée de période)
and on the assumption that the interest rate and all other fees, costs or
expenses payable under this Agreement will be maintained at their original level
throughout the term of this Agreement, is set out in a letter from the Agent to
each Borrower and (ii) that letter forms part of this Agreement.  Each Borrower
acknowledges receipt of that letter.
 

9.
Interest Periods

 

9.1
Selection of Interest Periods

 


(a)
A Borrower (including the Company on behalf of the Subsidiary Borrower) may
select an Interest Period for a Loan in the Utilisation Request for that Loan.

 


(b)
Subject to this Clause 9, a Borrower (including the Company on behalf of the
Subsidiary Borrower) may select an Interest Period of three or six Months.

 


(c)
An Interest Period for a Loan shall not extend beyond the Maturity Date.

 


(d)
Each Interest Period for a Loan shall start on the Utilisation Date of that
Loan.

 


(e)
A Loan has one Interest Period only.

 

9.2
Non-Business Days

 
If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).
 

10.
Changes to the Calculation of Interest

 

10.1
Unavailability of Screen Rate

 


(a)
Interpolated Screen Rate:  If no Screen Rate is available for EURIBOR for the
Interest Period of a Loan, the applicable EURIBOR shall be the Interpolated
Screen Rate for a period equal in length to the Interest Period of that Loan.

 


(b)
Shortened Interest Period:  If no Screen Rate is available for EURIBOR, as
applicable for the Interest Period of a Loan and it is not possible to calculate
the Interpolated Screen Rate, the Interest Period of that Loan shall (if it is
longer than the applicable Fallback Interest Period) be shortened to the
applicable Fallback Interest Period and the applicable EURIBOR for that
shortened Interest Period shall be determined pursuant to the relevant
definition.

 


(c)
Shortened Interest Period and Historic Screen Rate:  If the Interest Period of a
Loan is, after giving effect to paragraph (b) above, either the applicable
Fallback Interest Period or shorter than the applicable Fallback Interest Period
and the relevant Screen Rate is not available for EURIBOR for the Interest
Period of that Loan and it is not possible to calculate the Interpolated Screen
Rate, the applicable EURIBOR shall be the Historic Screen Rate for that Loan.

 
- 43 -

--------------------------------------------------------------------------------


(d)
Shortened Interest Period and Interpolated Historic Screen Rate:  If
paragraph (c) above applies but no Historic Screen Rate is available for the
Interest Period of the Loan, the applicable EURIBOR shall be the Interpolated
Historic Screen Rate for a period equal in length to the Interest Period of that
Loan.

 


(e)
Reference Bank Rate:  If paragraph (d) above applies but it is not possible to
calculate the Interpolated Historic Screen Rate, the Interest Period of that
Loan shall, if it has been shortened pursuant to paragraph (b) above, revert to
its previous length and the applicable EURIBOR shall be the Reference Bank Rate
as of the Specified Time for the currency of that Loan and for a period equal in
length to the Interest Period of that Loan.

 


(f)
If paragraph (e) above applies but no Reference Bank Rate is available for the
relevant currency or Interest Period, the Interest Period of that Loan shall, if
it has been shortened pursuant to paragraph (b) above, revert to its previous
length and there shall be no EURIBOR for that Loan and Clause 10.3 (Cost of
funds) shall apply to that Loan for that Interest Period.

 

10.2
Market disruption

 
If before the close of business in Paris on the Quotation Day for the relevant
Interest Period the Agent receives notifications from a Lender or Lenders (whose
participations in a Loan exceed fifty per cent of that Loan) that the cost to it
of funding its participation in that Loan from whatever source it may reasonably
select would be in excess of EURIBOR then Clause 10.3 (Cost of funds) shall
apply to that Loan for the relevant Interest Period.
 

10.3
Cost of funds

 


(a)
If this Clause 10.3 applies, the rate of interest on each Lender's share of the
relevant Loan for the relevant Interest Period shall be the percentage rate per
annum which is the sum of:

 


(i)
the Margin; and

 


(ii)
the weighted average of the rates notified to the Agent by each Lender as soon
as practicable and in any event within five Business Days of the first day of
that Interest Period (or, if earlier, on the date falling three Business Days
before the date on which interest is due to be paid in respect of that Interest
Period) to be that which expresses as a percentage rate per annum the cost to
the relevant Lender of funding its participation in that Loan from whatever
source it may reasonably select.

 


(b)
If this Clause 10.3 applies and the Agent or the Company so requires, the Agent
and the Company shall enter into negotiations (for a period of not more than
thirty (30) days) with a view to agreeing a substitute basis for determining the
rate of interest.

 


(c)
Any alternative basis agreed pursuant to paragraph (b) above shall, with the
prior consent of all the Lenders and the Company, be binding on all Parties.

 
- 44 -

--------------------------------------------------------------------------------


(d)
If this Clause 10.3 applies but any Lender does not supply a quotation by the
time specified in paragraph (a)(ii) above, the rate of interest shall be
calculated on the basis of the quotations of the remaining Lenders.

 

10.4
Break Costs

 


(a)
A Borrower shall, within three (3) Business Days of demand by a Finance Party,
pay to that Finance Party its Break Costs attributable to all or any part of a
Loan or Unpaid Sum being paid by that Borrower on a day other than the last day
of an Interest Period for that Loan or Unpaid Sum.

 


(b)
Each Lender shall, as soon as reasonably practicable after a demand by the
Agent, provide a certificate confirming the amount of its Break Costs for any
Interest Period in which they accrue, together with reasonable details of how
such Break Costs are calculated to the extent it does not require disclosing any
confidential or price-sensitive information.

 

11.
Fees

 

11.1
Commitment fee

 


(a)
The Borrowers undertake, on a joint and several basis, to pay to the Agent for
the account of each Lender a fee in euros computed at the rate of thirty five
per cent of the applicable Margin on that Lender's Available Commitment for the
Availability Period.

 


(b)
The accrued commitment fee is payable on the last day of each successive period
of three Months which ends during the relevant Availability Period, on the last
day of the Availability Period and, if cancelled in full, on the cancelled
amount of the relevant Lender's Commitment at the time the cancellation is
effective.

 

11.2
Utilisation fee

 


(a)
The Borrowers undertake, on a joint and several basis, to pay to the Agent for
the account of each Lender a utilisation fee in euro computed on a day to day
basis at the rate of:

 


(i)
for each day on which the aggregate amount of the Loans is less than or equal to
33% of the Total Commitments, 0.05% on that Lender's participations in the
outstanding Loans;

 


(ii)
for each day on which the aggregate amount of the Loans is higher than 33% but
less than or equal to 66% of the Total Commitments, 0.10% on that Lender's
participations in the outstanding Loans; and

 


(iii)
for each day on which the aggregate amount of the Loans is higher than 66% of
the Total Commitments, 0.25% on that Lender's participations in the outstanding
Loans.

 


(b)
The accrued Utilisation Fee shall be payable in arrears on the last day of each
successive period of three Months until the Maturity Date, and for the last time
on the Maturity Date and, if the Commitment of a Lender is cancelled in full, on
the cancelled amount of the relevant Lender's Commitment at the time the
cancellation is effective.

 
- 45 -

--------------------------------------------------------------------------------

11.3
Upfront Fee

 
The Borrowers undertake, on a joint and several basis, to pay to the Agent for
the account of each Lender, an upfront fee in the amount and at the times agreed
in a Fee Letter.
 

11.4
Agency fee

 
The Company shall pay to the Agent (for its own account) an agency fee in the
amount and at the times agreed in a Fee Letter.
 
- 46 -

--------------------------------------------------------------------------------

SECTION 6
ADDITIONAL PAYMENT OBLIGATIONS
 

12.
Tax Gross up and Indemnities

 

12.1
Definitions

 


(a)
In this Agreement:

 
"Borrower DTTP Filing" means an HM Revenue & Customs' Form DTTP2 duly completed
and filed by the UK Obligor, which:
 


(i)
where it relates to a Treaty Lender that is an Original Lender, contains the
scheme reference number and jurisdiction of tax residence stated opposite that
Lender's name under the heading "Treaty Passport scheme reference number and
jurisdiction of tax residence (if applicable)" in Schedule 1 (The Original
Lenders), and is filed with HM Revenue & Customs within 30 days of the date of
this Agreement; or

 


(ii)
where it relates to a Treaty Lender that is a New Lender, contains the scheme
reference number and jurisdiction of tax residence stated in respect of that
Lender in the relevant Transfer Certificate, and is filed with HM Revenue &
Customs within 30 days of that Transfer Date.

 
"Non-Cooperative Jurisdiction" means a non-cooperative state or territory (Etat
ou territoire non-coopératif) as set out in the list referred to in Article
238-0 A of the French Code général des impôts as such list may be amended from
time to time.
 
"Protected Party" means a Finance Party which is or will be subject to any
liability, or required to make any payment, for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document.
 
"Qualifying Lender" means
 


(a)
in relation to a Tax Deduction in respect of Tax imposed by the UK:

 


(i)
a Lender which is beneficially entitled to interest payable to that Lender in
respect of an advance under a Finance Document and is:

 


(A)
a Lender:

 


(1)
which is a bank (as defined for the purpose of section 879 of the ITA) making an
advance under a Finance Document and is within the charge to UK corporation tax
as respects any payments of interest made in respect of that advance or would be
within such charge as respects such payments apart from section 18A of the CTA;
or

 


(2)
in respect of an advance made under a Finance Document by a person that was a
bank (as defined for the purpose of section 879 of the ITA) at the time that
that advance was made and within the charge to UK corporation tax as respects
any payments of interest made in respect of that advance; or

 
- 47 -

--------------------------------------------------------------------------------


(B)
a Lender which is:

 


(1)
a company resident in the UK for UK tax purposes;

 


(2)
a partnership each member of which is:

 


(i)
a company so resident in the UK; or

 


(ii)
a company not so resident in the UK which carries on a trade in the UK through a
permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the CTA) the whole of
any share of interest payable in respect of that advance that falls to it by
reason of Part 17 of the CTA;

 


(3)
a company not so resident in the UK which carries on a trade in the UK through a
permanent establishment and which brings into account interest payable in
respect of that advance in computing the chargeable profits (within the meaning
of section 19 of the CTA) of that company; or

 


(C)
a Treaty Lender in respect of the UK; or

 


(ii)
a Lender which is a building society (as defined for the purpose of section 880
of the ITA) making an advance under a Finance Document; and

 


(b)
in relation to a Tax Deduction in respect of Tax imposed by France, a Lender
which is beneficially entitled to payments payable to that Lender under a
Finance Document and which:

 


(i)
fulfils the conditions imposed by French Law in order for any payment under the
Finance Documents not to be subject to (or as the case may be, to be exempt
from) any Tax Deduction; or

 


(ii)
is a Treaty Lender, in respect of France.

 
"Tax Confirmation" means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an advance under a
Finance Document is either:
 


(i)
a company resident in the UK for UK tax purposes;

 


(ii)
a partnership each member of which is:

 


(A)
a company so resident in the UK; or

 


(B)
a company not so resident in the UK which carries on a trade in the UK through a
permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the CTA) the whole of
any share of interest payable in respect of that advance that falls to it by
reason of Part 17 of the CTA; or

 
- 48 -

--------------------------------------------------------------------------------


(iii)
a company not so resident in the UK which carries on a trade in the UK through a
permanent establishment and which brings into account interest payable in
respect of that advance in computing the chargeable profits (within the meaning
of section 19 of the CTA) of that company.

 
"Tax Credit" means a credit against, relief or remission for, or repayment of
any Tax.
 
"Tax Deduction" means a deduction or withholding for or on account of Tax from a
payment under a Finance Document, other than a FATCA Deduction.
 
"Tax Payment" means either the increase in a payment made by an Obligor to a
Finance Party under Clause 12.2 (Tax gross-up) or a payment under Clause 12.3
(Tax indemnity).
 
"Treaty Lender" means a Lender which:
 


(a)
is treated as a resident of a Treaty State for the purposes of the Treaty; and

 


(b)
does not carry on a business in the relevant Obligor's jurisdiction of tax
residence through a permanent establishment with which that Lender's
participation in the Loan is effectively connected;

 


(c)
at the time interest falls due, meets all other conditions in the relevant
Treaty for full exemption from Tax imposed by the relevant Borrower's
jurisdiction of tax residence on interest, subject to the completion of any
necessary procedural formalities; and

 


(d)
with respect to payments by the French Borrower only, is acting from a Facility
Office situated in its jurisdiction of incorporation and fulfils any other
conditions which must be fulfilled under the Treaty by residents of the Treaty
State for such residents to obtain exemption from Tax imposed on any payment
under the Finance Documents by France.

 
"Treaty State" means a jurisdiction having a double taxation agreement
(a "Treaty") with the relevant Obligor's jurisdiction of tax residence which
makes provision for full exemption from tax imposed by that jurisdiction on
payments made under the Finance Documents, subject to the completion of any
necessary procedural formalities.
 
"UK Borrower" means TechnipFMC plc  (in its capacity as Borrower).
 
"UK Guarantor" means TechnipFMC plc (in its capacity as Guarantor).
 
"UK Obligor" means TechnipFMC plc (in its capacity as Borrower or Guarantor).
 
"UK Non-Bank Lender" means, where a Lender becomes a Party after the day on
which this Agreement is entered into, a Lender which gives a Tax Confirmation in
the Transfer Certificate which it executes on becoming a Party.
 
- 49 -

--------------------------------------------------------------------------------


(b)
Unless a contrary indication appears, in this Clause 12 a reference to
"determines" or "determined" means a determination made in the absolute
discretion of the person making the determination.

 

12.2
Tax gross-up

 


(a)
Each Obligor shall make all payments to be made by it without any Tax Deduction,
unless a Tax Deduction is required by law.

 


(b)
The Company shall upon becoming aware that an Obligor must make a Tax Deduction
(or that there is any change in the rate or the basis of a Tax Deduction) notify
the Agent accordingly.  Similarly, a Lender shall notify the Agent on becoming
so aware in respect of a payment payable to that Lender.  If the Agent receives
such notification from a Lender it shall notify the Company and that Obligor.

 


(c)
If a Tax Deduction is required by law to be made by an Obligor, the amount of
the payment due from that Obligor shall be increased to an amount which (after
making any Tax Deduction) leaves an amount equal to the payment which would have
been due if no Tax Deduction had been required.

 


(d)
Any payment shall not be increased under paragraph (c) above by reason of a Tax
Deduction on account of Tax, if on the date on which the payment falls due:

 


(i)
the payment could have been made to the relevant Lender without a Tax Deduction
if the Lender had been a Qualifying Lender, but on that date that Lender is not
or has ceased to be a Qualifying Lender other than as a result of any change
after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or Treaty or any
published practice or published concession of any relevant taxing authority; or

 


(ii)
with respect to payments of interest by a UK Obligor only, the relevant Lender
is a Qualifying Lender solely by virtue of paragraph (a)(i)(B) of the definition
of Qualifying Lender and:

 


(A)
an officer of H.M. Revenue & Customs has given (and not revoked) a direction (a
"Direction") under section 931 of the ITA which relates to the payment and that
Lender has received from the Obligor making the payment or from the Company a
certified copy of that Direction; and

 


(B)
the payment could have been made to the Lender without any Tax Deduction if that
Direction had not been made;

 


(iii)
with respect to payments of interest by a UK Obligor only, the relevant Lender
is a Qualifying Lender solely by virtue of paragraph (a)(i)(B) of the definition
of Qualifying Lender and:

 


(A)
the relevant Lender has not given a Tax Confirmation to the Company; and

 


(B)
the payment could have been made to the Lender without any Tax Deduction if the
Lender had given a Tax Confirmation to the Company, on the basis that the Tax
Confirmation would have enabled the Company to have formed a reasonable belief
that the payment was an "excepted payment" for the purpose of section 930 of the
ITA;  or

 
- 50 -

--------------------------------------------------------------------------------


(iv)
the relevant Lender is a Treaty Lender and the Obligor making the payment is
able to demonstrate that the payment could have been made to the Lender without
the Tax Deduction had that Lender complied with its obligations under
paragraph (h) or (i) (as applicable) below.

 
provided that the exclusion for changes after the date a Lender became a Lender
under this Agreement in Clause (i) above shall not apply in respect of any Tax
Deduction on account of Tax imposed by France on a payment made to a Lender if
such Tax Deduction is imposed solely because this payment is made to an account
opened in the name of or for the benefit of that Lender in a financial
institution situated in a jurisdiction being a Non-Cooperative Jurisdiction.
 


(e)
If an Obligor is required to make a Tax Deduction, that Obligor shall make that
Tax Deduction and any payment required in connection with that Tax Deduction
within the time allowed and in the minimum amount required by law.

 


(f)
Within thirty days of making either a Tax Deduction or any payment required in
connection with that Tax Deduction, the Obligor making that Tax Deduction shall
deliver to the Agent for the Finance Party entitled to the payment a statement
under section 975 of the ITA or other evidence reasonably satisfactory to that
Finance Party that the Tax Deduction has been made or (as applicable) any
appropriate payment paid to the relevant taxing authority.

 
(g)
 


(i)
Subject to paragraph (ii) below, a Treaty Lender and each Obligor which makes a
payment to which that Treaty Lender is entitled shall co-operate in completing
any procedural formalities necessary for that Obligor to obtain authorisation to
make that payment without a Tax Deduction.

 
(ii)
 


(A)
A Treaty Lender which becomes a Party on the day on which this Agreement is
entered into that holds a passport under the HMRC DT Treaty Passport scheme, and
which wishes that scheme to apply to this Agreement, shall confirm its scheme
reference number and its jurisdiction of tax residence opposite its name in
Schedule 1 (The Original Lenders); and

 


(B)
a New Lender that is a Treaty Lender that holds a passport under the HMRC DT
Treaty Passport scheme, and which wishes that scheme to apply to this Agreement,
shall confirm its scheme reference number and its jurisdiction of tax residence
in the Transfer Certificate which it executes,

 
and, having done so, that Lender shall be under no further obligation pursuant
to paragraph (g)(i) above in relation to payments from the UK Obligor.
 


(h)
If a Lender has confirmed its scheme reference number and its jurisdiction of
tax residence in accordance with paragraph (g)(ii) above and:

 
- 51 -

--------------------------------------------------------------------------------


(i)
the UK Obligor has not made a Borrower DTTP Filing in respect of that Lender; or

 


(ii)
the UK Obligor has made a Borrower DTTP Filing in respect of that Lender but:

 


(A)
that Borrower DTTP Filing has been rejected by HM Revenue & Customs;

 


(B)
HM Revenue & Customs has not given the UK Obligor authority to make payments to
that Lender without a Tax Deduction within 60 days of the date of the Borrower
DTTP Filing; or

 


(C)
HM Revenue & Customs has given the UK Obligor authority to make payments to that
Lender without a Tax Deduction but such authority has subsequently been revoked
or expired,

 
and in each case, the UK Obligor has notified that Lender in writing, that
Lender and the UK Obligor shall co-operate in completing any additional
procedural formalities necessary for the UK Obligor to obtain authorisation to
make that payment without a Tax Deduction.
 


(i)
If a Lender has not confirmed its scheme reference number and jurisdiction of
tax residence in accordance with paragraph (g)(ii) above, no Obligor shall make
a Borrower DTTP Filing or file any other form relating to the HMRC DT Treaty
Passport scheme in respect of that Lender's Commitment(s) or its participation
in any Loan unless the Lender otherwise agrees.

 


(j)
The UK Obligor shall, promptly on making a Borrower DTTP Filing, deliver a copy
of that Borrower DTTP Filing to the Agent for delivery to the relevant Lender.

 


(k)
A UK Non-Bank Lender which becomes a Party on the day on which this Agreement is
entered into (if any) gives a Tax Confirmation to the Borrower by entering into
this Agreement.

 


(l)
A UK Non-Bank Lender shall promptly notify the Borrower and the Agent if there
is any change in the position from that set out in the Tax Confirmation.

 


(m)
A Treaty Lender and each Obligor which makes a payment to which that Treaty
Lender is entitled shall co-operate in completing any procedural formalities
necessary for that Obligor to obtain authorisation to make that payment without
a Tax Deduction.

 

12.3
Tax indemnity

 


(a)
The Company shall (within three Business Days of demand by the Agent) pay to a
Protected Party an amount equal to the loss, liability or cost which that
Protected Party determines will be or has been (directly or indirectly) suffered
for or on account of Tax by that Protected Party in respect of a Finance
Document.

 


(b)
Paragraph (a) above shall not apply:

 


(i)
with respect to any Tax assessed on a Finance Party:

 
- 52 -

--------------------------------------------------------------------------------


(A)
under the law of the jurisdiction in which that Finance Party is incorporated
or, if different, the jurisdiction (or jurisdictions) in which that Finance
Party is treated as resident for tax purposes;

 


(B)
under the law of the jurisdiction in which that Finance Party's Facility Office
is located in respect of amounts received or receivable in that jurisdiction; or

 


(C)
under the law of any jurisdiction in which that Finance Party has a permanent
establishment, branch or agency in respect of amounts attributable to that
permanent establishment, branch or agency,

 
if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Finance Party; or
 


(ii)
to the extent a loss, liability or cost:

 


(A)
is compensated for by an increased payment under Clause 12.2 (Tax gross-up);

 


(B)
would have been compensated for by an increased payment under Clause 12.2 (Tax
gross-up) but was not so compensated solely because one of the exclusions in
paragraph (d) of Clause 12.2 (Tax gross-up) applied; or

 


(C)
relates to a FATCA Deduction required to be made by a Party.

 


(c)
A Protected Party making, or intending to make a claim under paragraph (a) above
shall promptly notify the Agent of the event which will give, or has given, rise
to the claim, following which the Agent shall notify the Borrower.

 


(d)
A Protected Party shall, on receiving a payment from an Obligor under this
Clause 12.3, notify the Agent.

 

12.4
Tax Credit

 
If an Obligor makes a Tax Payment and the relevant Finance Party determines
that:
 


(a)
a Tax Credit is attributable to an increased payment of which that Tax Payment
forms part, to that Tax Payment or to a Tax Deduction in consequence of which
that Tax Payment was required; and

 


(b)
that Finance Party has obtained and utilised that Tax Credit,

 
the Finance Party shall pay an amount to the Obligor which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by the
Obligor.
 

12.5
Lender status confirmation

 


(a)
Each Lender which becomes a Party to this Agreement after the date of this
Agreement shall indicate, in the Transfer Certificate which it executes on
becoming a Party, and for the benefit of the Agent and without liability to any
Obligor, which of the following categories it falls in with respect of each of
the UK Borrower and the French Borrower:

 
- 53 -

--------------------------------------------------------------------------------


(i)
not a Qualifying Lender in respect of the relevant jurisdiction;

 


(ii)
a Qualifying Lender (other than a Treaty Lender) in respect of the relevant
jurisdiction; or

 


(iii)
a Treaty Lender in respect of the relevant jurisdiction.

 


(b)
Each Lender who becomes Party to the Agreement on the Signing Date hereby
confirms without liability to any Obligor that it is not incorporated or acting
through a Facility Office situated in a Non-Cooperative Jurisdiction.

 


(c)
If a New Lender fails to indicate its status in respect of the UK or France in
accordance with this Clause 12.5 then such New Lender shall be treated for the
purposes of this Agreement (including by each Borrower) as if it is not a
Qualifying Lender in the relevant jurisdiction until such time as it notifies
the Agent which category applies (and the Agent, upon receipt of such
notification, shall inform the Company).  For the avoidance of doubt, a Transfer
Certificate shall not be invalidated by any failure of a Lender to comply with
this Clause 12.5.

 


(d)
A New Lender shall also specify in the Transfer Certificate which it executes on
becoming a Party, whether it is incorporated or acting through a Facility Office
situated in a Non-Cooperative Jurisdiction. For the avoidance of doubt, a
Transfer Certificate shall not be invalidated by any failure of a Lender to
comply with this paragraph (b).

 

12.6
Stamp taxes

 
The Company shall pay and, within three Business Days of demand, indemnify each
Finance Party against any cost, loss or liability that Finance Party incurs in
relation to all stamp duty, registration and other similar Taxes payable in
respect of any Finance Document.
 

12.7
VAT

 


(a)
All amounts expressed to be payable under a Finance Document by any Party to a
Finance Party which (in whole or in part) constitute the consideration for any
supply for VAT purposes are deemed to be exclusive of any VAT which is
chargeable on that supply and, accordingly, subject to paragraph (b) below, if
VAT is or becomes chargeable on any supply made by any Finance Party to any
Party under a Finance Document and such Finance Party is required to account to
the relevant tax authority for the VAT, that Party must pay to such Finance
Party (in addition to and at the same time as paying any other consideration for
such supply) an amount equal to the amount of the VAT (and such Finance Party
must promptly provide an appropriate VAT invoice to that Party).

 


(b)
If VAT is or becomes chargeable on any supply made by any Finance Party
(the "Supplier") to any other Finance Party (the "Recipient") under a Finance
Document, and any Party other than the Recipient (the "Relevant Party") is
required by the terms of any Finance Document to pay an amount equal to the
consideration for that supply to the Supplier (rather than being required to
reimburse or indemnify the Recipient in respect of that consideration):

 
- 54 -

--------------------------------------------------------------------------------


(i)
(where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT.  The Recipient must (where this paragraph (i) applies) promptly pay to the
Relevant Party an amount equal to any credit or repayment the Recipient receives
from the relevant tax authority which the Recipient reasonably determines
relates to the VAT chargeable on that supply; and

 


(ii)
(where the Recipient is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must promptly, following demand from
the Recipient, pay to the Recipient an amount equal to the VAT chargeable on
that supply but only to the extent that the Recipient reasonably determines that
it is not entitled to credit or repayment from the relevant tax authority in
respect of that VAT.

 


(c)
Where a Finance Document requires any Party to reimburse or indemnify a Finance
Party for any cost or expense, that Party shall reimburse or indemnify (as the
case may be) such Finance Party for the full amount of such cost or expense,
including such part thereof as represents VAT, save to the extent that such
Finance Party reasonably determines that it is entitled to credit or repayment
in respect of such VAT from the relevant tax authority.

 


(d)
Any reference in this Clause 12.7 (VAT) to any Party shall, at any time when
such Party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the person
who is treated as making the supply, or (as appropriate) receiving the supply
(as provided for in Article 11 of Council Directive 2006/112/EC or as otherwise
implemented by any relevant member state of the European Union or any other
similar provision in any jurisdiction which is not a member state of the
European Union).

 


(e)
In relation to any supply made by a Finance Party to any Party under a Finance
Document, if reasonably requested by such Finance Party, that Party must
promptly provide such Finance Party with details of that Party's VAT
registration and such other information as is reasonably requested in connection
with such Finance Party's VAT reporting requirements in relation to such supply.

 

12.8
FATCA Information

 


(a)
Subject to paragraph (c) below, each Party shall, within ten Business Days of a
reasonable request by another Party:

 


(i)
confirm to that other Party whether it is:

 


(A)
a FATCA Exempt Party; or

 


(B)
not a FATCA Exempt Party;

 


(ii)
supply to that other Party such forms, documentation and other information
relating to its status under FATCA as that other Party reasonably requests for
the purposes of that other Party's compliance with FATCA; and

 
- 55 -

--------------------------------------------------------------------------------


(iii)
supply to that other Party such forms, documentation and other information
relating to its status as that other Party reasonably requests for the purposes
of that other Party's compliance with any other law, regulation, or exchange of
information regime.

 


(b)
If a Party confirms to another Party pursuant to paragraph (a)(i) above that it
is a FATCA Exempt Party and it subsequently becomes aware that it is not or has
ceased to be a FATCA Exempt Party, that Party shall notify that other Party
reasonably promptly.

 


(c)
Paragraph (a) above shall not oblige any Finance Party to do anything, and
paragraph (a)(iii) above shall not oblige any other Party to do anything, which
would or might in its reasonable opinion constitute a breach of:

 


(i)
any law or regulation;

 


(ii)
any fiduciary duty; or

 


(iii)
any duty of confidentiality.

 


(d)
If a Party fails to confirm whether or not it is a FATCA Exempt Party or to
supply forms, documentation or other information requested in accordance with
paragraph (a)(i) or (ii) above (including, for the avoidance of doubt, where
paragraph (c) above applies), then such Party shall be treated for the purposes
of the Finance Documents (and payments under them) as if it is not a FATCA
Exempt Party until such time as the Party in question provides the requested
confirmation, forms, documentation or other information.

 

12.9
FATCA Deduction

 


(a)
Each Party may make any FATCA Deduction it is required to make by FATCA, and any
payment required in connection with that FATCA Deduction, and no Party shall be
required to increase any payment in respect of which it makes such a FATCA
Deduction or otherwise compensate the recipient of the payment for that FATCA
Deduction.

 


(b)
Each Party shall promptly, upon becoming aware that it must make a FATCA
Deduction (or that there is any change in the rate or the basis of such FATCA
Deduction), notify the Party to whom it is making the payment and, in addition,
shall notify the Company and the Agent and the Agent shall notify the other
Finance Parties.

 

13.
Increased Costs

 

13.1
Increased costs

 


(a)
Subject to Clause 13.3 (Exceptions) the Company shall, within three (3) Business
Days of a demand by the Agent, pay for the account of a Finance Party the amount
of any Increased Costs incurred by that Finance Party or any of its Affiliates
as a result of (i) the introduction of or any change in (or in the
interpretation, administration or application of) any law or regulation,
(ii) compliance with any law or regulation made after the date of this
Agreement, (iii) the application of or compliance with Basel III or CRD IV or
any requests, rules, guidelines or directives thereunder or issued in connection
therewith.

 
- 56 -

--------------------------------------------------------------------------------


(b)
In this Agreement "Increased Costs" means:

 


(i)
a reduction in the rate of return from the Facility or on a Finance Party's (or
its Affiliate's) overall capital;

 


(ii)
an additional or increased cost; or

 


(iii)
a reduction of any amount due and payable under any Finance Document, which is
incurred or suffered by a Finance Party or any of its Affiliates to the extent
that it is attributable to that Finance Party having entered into its Commitment
or funding or performing its obligations under any Finance Document.

 

13.2
Increased cost claims

 


(a)
A Finance Party intending to make a claim pursuant to Clause 13.1 (Increased
costs) shall notify the Agent of the event giving rise to the claim, following
which the Agent shall promptly notify the Company.

 


(b)
Each Finance Party shall, as soon as practicable after a demand by the Company
(through the Agent), and prior to any payment of Increased Costs by the Company,
provide to the Company and the Agent a certificate setting out in reasonable
detail the calculation of, and confirming the amount of, its Increased Costs. 
Such Finance Party's determination of such amount (i) shall be substantially
consistent with similarly situated customers of such Finance Party under
agreements having provisions similar to Clause 13.1 (Increased costs), after
consideration of such factors as such Finance Party reasonably determines to be
relevant and (ii) shall not lead to the relevant Finance Party being required to
disclose confidential information or price-sensitive information or infringing
any confidentiality undertaking.

 


(c)
Failure or delay on the part of any Finance Party to demand compensation
pursuant to this Clause 13 shall not constitute a waiver of such Finance Party's
right to demand such compensation; provided that the Company shall not be
required to compensate a Finance Party pursuant to this Clause 13 for any
Increased Costs incurred more than 180 days prior to the date that such Finance
Party notifies the Company of the applicable event(s) in clauses (a)(i) through
(a)(iii) of Clause 13.1 (Increased costs) giving rise to such Increased Costs
and of such Finance Party's intention to claim compensation therefor; provided
further that, if such event(s) giving rise to such Increased Costs are
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

13.3
Exceptions

 


(a)
Clause 13.1 (Increased costs) does not apply to the extent any Increased Cost
is:

 


(i)
attributable to a Tax Deduction required by law to be made by an Obligor;

 


(ii)
attributable to a FATCA Deduction required to be made by a Party;

 


(iii)
compensated for by Clause 12.3 (Tax indemnity) (or would have been compensated
for under Clause 12.3 (Tax indemnity) but was not so compensated solely because
any of the exclusions in paragraph (b) of Clause 12.3 (Tax indemnity) applied);

 
- 57 -

--------------------------------------------------------------------------------


(iv)
attributable to the wilful breach by the relevant Finance Party or its
Affiliates of any law or regulation;

 


(v)
attributable to the implementation or application of or compliance with the
"International Convergence of Capital Measurement and Capital Standards, a
Revised Framework" published by the Basel Committee on Banking Supervision in
June 2004 in the form existing on the date of this Agreement (but excluding any
amendment arising out of Basel III) ("Basel II") or any other law or regulation
which implements Basel II (whether such implementation, application or
compliance is by a government, regulator, Finance Party or any of its
Affiliates).

 


(b)
In this Clause 13.3, a reference to a "Tax Deduction" has the same meaning given
to that term in Clause 12.1 (Definitions).

 

14.
Other Indemnities

 

14.1
Currency indemnity

 


(a)
If any sum due from an Obligor under the Finance Documents (a "Sum"), or any
order, judgment or award given or made in relation to a Sum, has to be converted
from the currency (the "First Currency") in which that Sum is payable into
another currency (the "Second Currency") for the purpose of:

 


(i)
making or filing a claim or proof against that Obligor;

 


(ii)
obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,

 
that Obligor shall as an independent obligation, within three Business Days of
demand, indemnify each Finance Party to whom that Sum is due against any cost,
loss or liability arising out of or as a result of the conversion including any
discrepancy between (A) the rate of exchange used to convert that Sum from the
First Currency into the Second Currency and (B) the rate or rates of exchange
available to that person at the time of its receipt of that Sum.
 


(b)
Each Obligor waives any right it may have in any jurisdiction to pay any amount
under the Finance Documents in a currency or currency unit other than that in
which it is expressed to be payable.

 

14.2
Other indemnities

 
The Company shall (and shall procure that an Obligor will), within three (3)
Business Days of demand, indemnify (i) each Finance Party, (ii) each Affiliate
of a Finance Party, and (iii) the respective directors, officers, employees,
agents and advisors of each Finance Party and each of its Affiliates (each of
the foregoing in clauses (i) through (iii), an "Indemnitee") against, and hold
each Indemnitee harmless from, any cost, loss, claim, damage or liability
incurred by or asserted against any Indemnitee arising out of,  as a result of
or in connection with:
 


(a)
the occurrence of any Event of Default;

 


(b)
a failure by an Obligor to pay any amount due under a Finance Document on its
due date, including without limitation, any cost, loss or liability arising as a
result of Clause 27 (Sharing among the Finance Parties);

 
- 58 -

--------------------------------------------------------------------------------


(c)
funding, or making arrangements to fund, its participation in a Loan requested
by a Borrower in a Utilisation Request but not made by reason of the operation
of any one or more of the provisions of this Agreement;

 


(d)
a Utilisation (or part of a Utilisation) not being prepaid in accordance with a
notice of prepayment given by the Company or the Subsidiary Borrower;

 


(e)
the execution or delivery of the Finance Documents, or any agreement or
instrument expressly contemplated thereby, the performance by the parties
thereto of their respective obligations thereunder or the consummation of the
transactions contemplated thereby;

 


(f)
any actual or alleged presence or release of hazardous materials on or from any
property owned or operated by the Borrowers or any of their respective
Subsidiaries, or any environmental liability related in any way to the Borrowers
or any of their respective Subsidiaries; or

 
any actual or prospective claim, litigation, investigation or proceeding
relating to paragraphs (e) and (f) of this Clause 14.2, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Borrower or any of its Subsidiaries, and regardless of whether any Indemnitee is
a party thereto; provided that no Indemnitee will have any right to
indemnification for any of the foregoing to the extent resulting from (i) such
Indemnitee's own gross negligence, bad faith or willful misconduct as determined
by a court of competent jurisdiction in a final non-appealable judgment, (ii) a
material breach of the funding obligations of such Indemnitee under the Finance
Documents as determined by a court of competent jurisdiction in a final
non-appealable judgment or (iii) any dispute solely among Indemnitees, other
than any claims against any person in its capacity or in fulfilling its role as
the Agent or any similar role under the Facility, and other than any claims
arising out of any act or omission on the part of any of the Borrowers or their
respective Subsidiaries or Affiliates.
 

14.3
Indemnity to the Agent

 
The relevant Borrower shall promptly indemnify the Agent against any cost, loss
or liability incurred by the Agent (acting reasonably) as a result of:
 


(a)
investigating any event which it reasonably believes is a Default;

 


(b)
acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised; or

 


(c)
instructing lawyers, accountants, tax advisers, surveyors or other professional
advisers or experts as permitted under this Agreement.

 

15.
Mitigation by the Lenders

 

15.1
Mitigation

 
Without limiting the obligations of any Obligor under the Finance Documents,
each Finance Party shall, in consultation with the Company, take all reasonable
steps to mitigate any circumstances which arise and which would result in any
Facility ceasing to be available or any amount becoming payable under or
pursuant to, or cancelled pursuant to, any of Clause 7.1 (Illegality), Clause 12
(Tax Gross up and Indemnities) or Clause 13 (Increased Costs) or in any amount
payable under a Finance Document by the French Borrower becoming not deductible
from the French Borrower's taxable income for French tax purposes by reason of
that amount being (i) paid or accrued to a Finance Party incorporated,
domiciled, established or acting through a Facility Office situated in a
Non-Cooperative Jurisdiction; or (ii) paid to a bank or credit or financial
institution account opened in the name of or for the benefit of that Finance
Party in a financial institution situated in a Non-Cooperative Jurisdiction,
including (but not limited to) transferring its rights and obligations under the
Finance Documents to another Affiliate or Facility Office.
 
- 59 -

--------------------------------------------------------------------------------

15.2
Limitation of liability

 


(a)
The Company shall promptly indemnify each Finance Party for all costs and
expenses reasonably incurred by that Finance Party as a result of steps taken by
it under Clause 15.1 (Mitigation).

 


(b)
A Finance Party is not obliged to take any steps under Clause 15.1 (Mitigation)
if, in the opinion of that Finance Party (acting reasonably), to do so might be
prejudicial to it.

 

16.
Costs and Expenses

 

16.1
Transaction expenses

 
The Company, on behalf of itself and of the Subsidiary Borrower, undertakes,
promptly on demand, to pay to the Agent all Transaction Expenses that are
payable at the Signing Date with such amount being payable by the Company on
behalf of itself and of the Subsidiary Borrower.
 
For the purposes of this Clause 16.1, "Transaction Expenses" shall mean the
amount of all costs and expenses (including legal fees, subject to any agreed
caps) reasonably incurred by the Agent in connection with the negotiation,
preparation, printing, administration, issuance, amendment, payment and
execution and of:
 


(a)
this Agreement and any other documents referred to in this Agreement; and

 


(b)
any other Finance Documents executed after the date of this Agreement.

 

16.2
Amendment costs

 
Each Borrower undertakes, on a joint and several basis and promptly on demand,
to reimburse the Agent for all Amendment Costs that are payable after the
Signing Date.
 
For the purposes of this Clause 16.2, "Amendment Costs" shall mean the amount of
all costs and expenses (including legal fees, subject to any agreed caps)
reasonably incurred by the Agent in responding to, evaluating, negotiating or
complying with:
 


(a)
any amendment, waiver or consent requested by an Obligor; and

 


(b)
an amendment required pursuant to Clause 28.10 (Change of currency) or Clause
34.5 (Replacement of Screen Rate).

 

16.3
Enforcement costs

 
The relevant Borrower undertakes, within three Business Days of demand, to pay
to each Finance Party the amount of all Enforcement Costs that are payable on or
after the Signing Date.
 
For purposes of this Clause 16.2, "Enforcement Costs" shall mean, with respect
to each Finance Party, all costs and expenses (including legal fees) incurred by
that Finance Party in connection with the enforcement of, or the preservation of
any rights under, any Finance Document.
 
- 60 -

--------------------------------------------------------------------------------

SECTION 7
GUARANTEE
 

17.
Guarantee

 


(a)
The Company, notwithstanding the release of the Subsidiary Borrower under the
terms of any composition or arrangement with any creditors, hereby irrevocably
and jointly and severally guarantees to the Finance Parties as caution solidaire
the payment when due of all sums from time to time payable by the Subsidiary
Borrower under the Finance Documents.

 


(b)
The obligations of the Company under this Clause 17 will not be affected by any
act, variation, circumstance, omission, matter or thing which, but for this
provision, would reduce, release or prejudice any of its obligations under this
Clause 17 or prejudice or diminish those obligations in whole or in part,
including without limitation (whether or not known to it or any other Party) any
extension of time, renewal, amendment or modification of any of the clauses,
terms or conditions of the Finance Documents so that each such obligation shall,
for the purposes of the Company's obligations under this Clause 17, remain in
full force and be construed as if there were no such act, circumstance,
variation, omission, matter or thing and the Company hereby expressly agrees and
waives any rights which it may have to claim that any such act, circumstance,
variation, omission, matter or thing operates as a novation within the meaning
of articles 1329 et seq. of the French Code civil so as to release it from its
obligations under this Clause.

 


(c)
The Company further expressly waives and renounces any rights which it may have
to claim a novation and release under the Finance Documents because of a change
in the legal form or personality of any of the Subsidiary Borrower in the future
or in the case of any merger or other restructuring ("fusion", "scission" or
"apport partiel d'actif") of the Subsidiary Borrower with another entity even if
it is not the surviving entity.

 


(d)
Furthermore, the Company agrees that it will continue to be bound by the terms
of the guarantee given pursuant to this Clause 17 notwithstanding any merger or
other restructuring ("fusion", "scission" or "apport partiel d'actif") of any of
the Finance Parties with another entity and notwithstanding any modification in
the legal form of personality of any such Finance Party, even if that Finance
Party is not the surviving entity.

 


(e)
The guarantee under this Clause 17 will extend to the ultimate balance of all
sums payable by the Subsidiary Borrower under the Finance Documents, regardless
of any intermediate payment or discharge in whole or in part and shall as a
matter of law benefit to each successor or transferee of the rights and
obligations of each Finance Party hereunder (including any New Lender).

 


(f)
The Company waives any right it may have of first requiring any Finance Party
(or any agent on its behalf) to proceed against the Subsidiary Borrower or any
other person (bénéfice de discussion) or enforce any other rights or security or
claim payment from or file any proof or claim in any insolvency proceedings of
any person before claiming from the Company under this Clause 17 (bénéfice de
division).

 


(g)
Until all amounts which may be or become payable by the Subsidiary Borrower
under or in connection with the Finance Documents have been irrevocably paid in
full, the Company shall not, after a claim has been made or by virtue of any
payment or performance by it under this Clause 17:

 
- 61 -

--------------------------------------------------------------------------------


(i)
be subrogated to any rights, security or moneys held, received or receivable by
any Finance Party (or any agent on its behalf) or be entitled to any right of
contribution or indemnity in respect of any payment made or moneys received on
account of the Company's liability under this Clause 17 and, to the extent that
the Company is so subrogated or entitled by law, the Company (to the fullest
extent permitted by law) waives and agrees not to exercise or claim those
rights, security or money or that right of contribution or indemnity;

 


(ii)
claim, rank, prove or vote as a creditor of the Subsidiary Borrower or its
estate in competition with any Finance Party (or any agent on its behalf) unless
otherwise required by the Agent or by law (in which case any proceeds of any
claim in respect of any rights, security or monies of any Finance Party to which
the Company was subrogated will be paid by the Company to the Agent to be
applied in accordance with the provisions of the Finance Documents) or unless
required for filing any debt claim (déclaration de créance) it may have against
the Subsidiary Borrower in an insolvency proceeding; or

 


(iii)
receive, claim or have the benefit of any payment, distribution or security from
or on account of the Subsidiary Borrower, or exercise any right of set-off as
against the Subsidiary Borrower (and without prejudice to the foregoing, the
Company shall forthwith pay to the Agent for the benefit of the Finance Parties
an amount equal to any amount so set-off by it).

 


(h)
Until all amounts which may be or become payable by the Subsidiary Borrower
under or in connection with the Finance Documents have been irrevocably paid in
full, the Company expressly undertakes not to exercise any rights which it may
have against the Subsidiary Borrower under articles 2305, 2306 and 2309 of the
French Code civil.

 


(i)
The Company shall hold for the account of and forthwith pay or transfer to the
Agent for the Finance Parties any payment or distribution or benefit of security
received by it contrary to paragraph (g) above.

 


(j)
The Company irrevocably and expressly undertakes not to exercise any rights
which it may have under Article 2316 of the French Code civil to take any action
against the Subsidiary Borrower in the event of any extension of any
Availability Period, any Maturity Date or any other date for payment of any
amount due, owing or payable to any Finance Party under any Finance Document, in
each case without the consent of the Agent.

 


(k)
The Company's obligations as a caution solidaire under this Clause will continue
in full force and effect until all sums due or which may become due by the
Subsidiary Borrower under the Facility have been fully paid and discharged in
accordance with the terms hereof.

 


(l)
For the avoidance of doubt it is specified that any payment to be made by the
Company pursuant to Clause 17 shall be made in the same currency as the
obligations then secured.

 
- 62 -

--------------------------------------------------------------------------------

SECTION 8
REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT
 

18.
Representations

 
Each Obligor makes the representations and warranties set forth in this Clause
18 to each Finance Party on the date of this Agreement.  Each Obligor makes such
representations and warranties with respect to itself, and where a
representation and warranty is expressed to apply to all Subsidiaries or a group
of Subsidiaries, each Obligor makes such representation and warranty with
respect to each of its Subsidiaries or each of its Subsidiaries that is a member
of such group, as applicable.
 

18.1
Status

 


(a)
Each Obligor and each Material Subsidiary is duly incorporated, organised or
formed and validly existing under the laws of its jurisdiction of incorporation,
organisation or formation.

 


(b)
Each Obligor and each Material Subsidiary has the power to own its assets and
carry on its business as it is being conducted save where failure to do so could
not be reasonably expected to have a Material Adverse Effect.

 

18.2
Powers and authority

 
Each Obligor has the power to enter into, deliver and perform, and has taken all
necessary action to authorise the entry into and performance of the Finance
Documents to which it is a party and the transactions contemplated by the
Finance Documents.
 

18.3
Legal validity

 
Each Finance Document to which each Obligor is a party constitutes a legal,
valid, binding and enforceable agreement of the relevant Obligor, subject to
exceptions covered by legal opinions delivered as conditions precedent under
Agreement and listed in Schedule 2 (Conditions Precedent) or except as such
enforceability may be limited by Debtor Relief Laws.
 

18.4
No conflict

 
The execution, delivery and performance by each Obligor of each Finance Document
to which it is a party and the borrowing by each Borrower under the Finance
Documents, and each Obligor's compliance with each Finance Document to which it
is a party, do not:
 


(a)
conflict in any material respect with any law or regulation applicable to it;

 


(b)
conflict with its constitutional documents; or

 


(c)
conflict with or constitute a default under any contractual commitment,
judgment, injunction, order, decree or any other obligation or restriction which
is binding on it or any Material Subsidiary to the extent that such conflict has
or is reasonably likely to have a Material Adverse Effect or result in or
require the creation or imposition of any Security on the assets of any member
of the Group (except for any Security permitted under this Agreement).

 

18.5
Governmental Consents

 
No authorisation, consent, approval, licence or exemption of, or filing or
registration with, any Governmental Authority is necessary to have been made or
obtained by any Obligor for the valid execution, delivery and performance by any
Obligor of any Finance Document to which it is a party or the consummation of
the transactions contemplated hereby or thereby, except those that have been
obtained and are in full force and effect and such matters relating to
performance as would ordinarily be done in the ordinary course of business after
the Signing Date.
 
- 63 -

--------------------------------------------------------------------------------

18.6
Deduction of Tax

 
All amounts payable by an Obligor under the Finance Documents to a Finance Party
may be made without any Tax Deduction provided that:
 


(a)
if such Obligor is incorporated under the laws of France, such Finance Party is
a Qualifying Lender falling within paragraph (b) of the definition of
"Qualifying Lender";

 


(b)
if such Obligor is incorporated in the UK, such Finance Party is either:

 


(i)
a Qualifying Lender falling within paragraph (a)(i)(A) of the definition of
"Qualifying Lender"; or

 


(ii)
a Treaty Lender and the payment is one specified in a direction given by the
Commissioners of Revenue & Customs under Regulation 2 of the Double Taxation
Relief (Taxes on Income) (General) Regulations 1970 (SI 1970/488); or

 


(iii)
a Qualifying Lender falling within paragraph (a)(i)(B) of the definition of
"Qualifying Lender", except where a direction has been given under section 931
of the ITA in relation to the payment concerned; or

 


(iv)
a Qualifying Lender falling within paragraph (a)(ii) of the definition of
"Qualifying Lender".

 

18.7
Filing, Stamp duties

 
Under the law of the jurisdiction of incorporation or organisation of each
Obligor, it is not necessary that any Finance Document to which such Obligor is
party be filed, recorded or enrolled with any court or other authority in that
jurisdiction or that any stamp or registration duty or similar tax or charge be
paid in respect of any such Finance Document.
 

18.8
Financial Statements

 
The consolidated financial statements of the Company and its subsidiaries as of
31 December 2019 and the related consolidated statements of income, cash flows
and changes in stockholders' equity for the fiscal year then ended, copies of
which have been delivered to each of the Lenders (or have otherwise been made
available hereunder), fairly present in all material respects, in conformity
with generally accepted accounting principles, the consolidated financial
position of the Company and its subsidiaries as of such date and their
consolidated results of operations, cash flows and changes in stockholders'
equity for the periods then ended.
 

18.9
Pari passu ranking

 
The payment obligations of each Obligor under the Finance Documents rank at
least pari passu with the claims of all its other present unsecured and
unsubordinated creditors, except for obligations that are mandatorily preferred
by law applying to companies generally.
 
- 64 -

--------------------------------------------------------------------------------

18.10
Litigation

 
No action, suit, proceeding, litigation, arbitration or administrative or
regulatory proceedings are current or pending against or, to the knowledge of
each Obligor threatened against or otherwise affecting, any Obligor or any
Subsidiary which have or are reasonably likely to have a Material Adverse Effect
or which have been brought by a member of the Group and which in any manner
question the validity or enforceability of any of the Finance Documents.
 

18.11
Environmental matters

 


(a)
Each Obligor and each Material Subsidiary has obtained all material
Environmental Licences required for the carrying out of its business as
currently conducted and is in compliance in all material respects with (a) the
terms and conditions of such Environmental Licences and (b) all other applicable
Environmental Law and there are, to the best of each Obligor's knowledge, no
circumstances which may prevent or interfere with such compliance where failure
to comply is reasonably likely to have a Material Adverse Effect.

 


(b)
In the ordinary course of its business, each Obligor conducts an ongoing review
of the effect of Environmental Laws on the business, operations and properties
of each Obligor and its Subsidiaries, in the course of which it identifies and
evaluates associated liabilities and costs (including any capital or operating
expenditures required for clean-up or closure of properties presently or
previously owned, any capital or operating expenditures required to achieve or
maintain compliance with environmental protection standards imposed by law or as
a condition of any license, permit or contract, any related constraints on
operating activities, including any periodic or permanent shutdown of any
facility or reduction in the level of or change in the nature of operations
conducted thereat and any actual or potential liabilities to third parties,
including employees, and any related costs and expenses).  On the basis of this
review, each Obligor has reasonably concluded that Environmental Laws are
unlikely to have a Material Adverse Effect.

 

18.12
Accuracy of disclosure

 
Taken as a whole, all written information (other than financial projections and
general economic or specific industry information developed by or obtained from
third-party resources) heretofore furnished by the Obligors to the Agent or any
Lender for purposes of or in connection with this Agreement or any transaction
contemplated hereby was, and all such information hereafter furnished by the
Obligors to the Agent or any Lender will be, true and accurate in every material
respect, and all financial projections concerning the Obligors and its
Subsidiaries that have been or hereafter will be prepared by the Obligors and
furnished to the Agent or any Lender have been and will be prepared in good
faith based on assumptions believed by the Obligors, at the time of preparation,
to be reasonable (it being understood that such projections are subject to
significant uncertainties and contingencies, many of which are beyond the
Obligors' control, that no assurance can be given that such projections will be
realised and that actual results may vary materially from such projections).
 

18.13
Compliance with laws

 
The Obligors and each Material Subsidiary are in compliance with all applicable
Laws other than such Laws (a) the validity or applicability of which an Obligor
or a Material Subsidiary is contesting in good faith or (b) the failure to
comply with which cannot reasonably be expected to have a Material Adverse
Effect.
 
- 65 -

--------------------------------------------------------------------------------

18.14
Taxes

 
The Borrowers and each Subsidiary have duly filed or caused to be filed all
income and other material tax returns, statements and reports in all
jurisdictions where any of them are required do so and have paid all Taxes due
pursuant to such tax returns or pursuant to any assessment received by any of
them, except for any such Taxes being diligently contested in good faith and by
appropriate proceedings.  Adequate reserves have been provided on the books of
the Borrowers and their Subsidiaries in respect of all Taxes or other
governmental charges in accordance with generally accepted accounting
principles, and no Tax liabilities in excess of the amount so provided are
anticipated that could reasonably be expected to have a Material Adverse Effect.
 

18.15
Material adverse change

 
Since 31 December 2019, no event, condition or circumstance not otherwise
disclosed (including, without limitation, any facts publicly disclosed by the
Company prior to the Signing Date) to the Lenders has occurred that has resulted
in a material adverse change in the business or financial condition of the
Borrowers and their respective subsidiaries, taken as a whole.
 

18.16
Pension schemes

 
The pension schemes of each member of the Group are funded to the extent
required by law or otherwise comply with the requirements of any material law
applicable in the jurisdiction in which the relevant pension scheme is
maintained, in each case, where failure to do so would reasonably be expected to
have a Material Adverse Effect.
 

18.17
ERISA

 
Each member of the ERISA Group has fulfilled its obligations under the minimum
funding standards of ERISA and the Code with respect to each Plan and is in
compliance in all material respects with the presently applicable provisions of
ERISA and the Code with respect to each Plan.  No member of the ERISA Group has
(a) sought a waiver of the minimum funding standard under Section 412 of the
Code in respect of any Plan, (b) failed to make any contribution or payment to
any Plan or Multiemployer Plan or made any amendment to any Plan which in either
case has resulted or could result in the imposition of any Security or the
posting of a bond or other security under ERISA or the Code or (c) incurred any
liability under Title IV of ERISA other than a liability to the PBGC for
premiums under Section 4007 of ERISA.
 

18.18
FCPA and sanctions

 


(a)
Each Obligor, its Subsidiaries, and their respective employees and officers,
and, to the knowledge of such Obligor, any of its directors, agents or
affiliates are in compliance with the FCPA, the Bribery Act 2010 and any other
applicable Anti-Corruption Law and each Obligor has instituted and maintains in
effect policies and procedures designed to ensure compliance therewith by such
Obligor, its Subsidiaries and their respective directors, officers, employees
and agents.

 


(b)
None of the Obligors, any of their respective Subsidiaries or any of their
respective directors, officers or employees, or, to the knowledge of the
Obligors, any of their respective agents or affiliates or any Subsidiary of the
Obligors that will act in any capacity in connection with or benefit from the
credit facility established hereby is an individual or entity that is, or is
owned or controlled by persons or entities that are:  (i) listed in any
Sanctions-related list of designated persons or entities maintained by the US
Department of the Treasury's Office of Foreign Assets Control ("OFAC"), the US
Department of State, the United Nations Security Council, the European Union,
any European Union member state, the United Kingdom or any other relevant
sanctions authority (collectively, "Sanctioned Persons"), or (ii) operating,
organised or resident in a country, region or territory that is, or whose
government is, the subject or target of any Sanctions (collectively, "Sanctioned
Countries").

 
- 66 -

--------------------------------------------------------------------------------


(c)
The Obligors, their respective Subsidiaries, their respective employees and
officers, and, to the knowledge of the Obligors, each agent, director and
affiliate of the Obligors are in compliance with all applicable Sanctions in all
material respects, and each Obligor has instituted and maintains in effect
policies and procedures designed to achieve compliance therewith by such
Obligor, its Subsidiaries and their respective directors, officers and
employees.

 


(d)
No Loan, use of proceeds thereof or other transaction contemplated by this
Agreement will violate any Anti-Corruption Law or applicable Sanctions.

 


(e)
No Obligor is knowingly engaged in any activity that could reasonably be
expected to result in such Obligor being designated as a Sanctioned Person.

 

18.19
Margin stock

 
Neither the Obligors nor any of their respective Subsidiaries are engaged
principally or as one of its activities in the business of extending credit for
the purpose of "purchasing" or "carrying" any "margin stock" (as each such term
is defined or used, directly or indirectly, in Regulation U of the Board of
Governors of the Federal Reserve System) of the United States of America.
 

18.20
Intellectual Property Rights

 
Each Obligor and each Material Subsidiary owns and maintains all intellectual
property rights which are required by it in order for it to carry on its
business as such business is at any time being conducted, save where any failure
to do so could not reasonably be expected to have a Material Adverse Effect.
 

18.21
Valid choice of law and jurisdiction

 
The choice of French law as the governing law and the choice of the exclusive
jurisdiction of the Tribunal de commerce de Paris as the competent jurisdiction
to settle any dispute arising out of or in connection with any of the Finance
Documents which are expressed to be governed by French law is legal, valid and
binding upon the Obligors and will be recognised and enforced in the
jurisdiction of incorporation or organisation of each Obligor, subject to
exceptions covered by legal opinions delivered as conditions precedent under
this Agreement and listed in Schedule 2 (Conditions Precedent).
 

18.22
No event of default

 
To the best knowledge of each Borrower, no Event of Default has occurred and is
continuing.
 

18.23
Repetition

 
The Repeating Representations are deemed to be made by each Borrower by
reference to the facts and circumstances then existing on the date of each
Utilisation Request under the Facility and the first day of each Interest
Period.
 

19.
Information Undertakings

 
The undertakings in this Clause 19 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.
 
- 67 -

--------------------------------------------------------------------------------

19.1
Financial statements

 
The Company shall supply to the Agent:
 


(a)
as soon as available and, in any event, within 90 days (or such shorter time
period as applicable to the Company pursuant to the Exchange Act) of the end of
its financial year ending 31 December 2020, one copy of its annual audited
consolidated financial statements for that financial year;

 


(b)
to the extent not provided previously to the Agent, as soon as available and, in
any event, no later than 15 May 2020, one copy of its quarterly unaudited
consolidated interim financial statements for the financial quarter ending 30
March 2020;

 


(c)
as soon as available and, in any event, within 45 days of the end of each of the
financial quarters ending respectively on 30 June 2020, 30 September 2020 and 30
March 2021, one copy of its quarterly unaudited consolidated interim financial
statements for each of those financial quarters; and

 


(d)
The Company shall ensure that each set of financial statements delivered to the
Agent pursuant to paragraphs(a), (b) and (c) above shall:

 


(i)
be prepared in accordance with all applicable laws and generally accepted
accounting principles applicable to the Company, consistently applied;

 


(ii)
give a true and fair view of the financial condition (consolidated, if
applicable) of the Company and its Subsidiaries at the date of which those
accounts were drawn up and of their profit for the period to which those
accounts relate;

 


(iii)
in the case of the annual financial statements for the financial year ending on
31 December 2020:

 


(A)
include a consolidated balance sheet and the related consolidated statements of
income, of cash flows and of changes in shareholders' equity for such fiscal
year;

 


(B)
set forth in each case in comparative form the figures as of the end of and for
the previous fiscal year in reasonable detail; and

 


(C)
be reported on without Qualification by an independent public accounting firm of
nationally recognised standing; and

 


(iv)
in the case of quarterly financial statements:

 


(A)
include a consolidated balance sheet and the related consolidated statements of
income for the relevant quarter and for the portion of the Company's financial
year ended at the end of such quarter and the related consolidated statement of
cash flows for the portion of the Company's financial year ended at the end of
such quarter;

 


(B)
set forth in each case in comparative form the consolidated balance sheet as of
the end of the corresponding quarter and corresponding portion of the previous
financial year and the consolidated statements of income for the corresponding
quarter and the corresponding portion of the previous financial year; and

 
- 68 -

--------------------------------------------------------------------------------


(C)
certified (subject to normal year-end adjustments) as to fairness of
presentation and consistency by the CFO.

 


(e)
Documents required to be delivered pursuant to paragraphs (a) to (c) above may
be delivered electronically in accordance with the provisions of Clause 19.5
(Use of websites).

 

19.2
Compliance Certificates

 
The Company shall supply to the Agent with each set of financial statements
delivered in accordance with Clause (a), (b) and (c) (Financial statements)
above a Compliance Certificate signed by its CFO:
 


(a)
with respect to the Company setting forth in reasonable detail such calculations
as are required to establish whether the Company was in compliance with the
requirements of Clause 20 (Financial Covenant) and Clause 21.3 (Indebtedness);

 


(b)
stating whether there exists on the date of such certificate any Default or
Event of Default and, if any Default or Event of Default then exists, setting
forth the details thereof and the action that such Borrower is taking or
proposes to take with respect thereto; and

 


(c)
in the case of the Compliance Certificate supplied with the annual financial
statements for the financial year ending 31 December 2020 and delivered in
accordance with Clause (a) (Financial statements), an updated list of all
Material Subsidiaries.

 

19.3
Other Information

 
Each Obligor will, promptly upon becoming aware of or receiving a request from
the Agent therefor (as the case may be), deliver to the Agent:
 


(a)
all documents dispatched by it to its shareholders (or any class of them) or its
creditors generally at the same time as they are dispatched or promptly
thereafter;

 


(b)
promptly upon becoming aware of them, the details of any litigation, arbitration
or administrative proceedings which are current or pending against any Obligor
or Material Subsidiary, and which have or are reasonably likely to have a
Material Adverse Effect or which in any manner question the validity or
enforceability of this Agreement or any other Finance Document or any of the
transactions contemplated hereby or thereby;

 


(c)
promptly upon becoming aware of Moody's or S&P having announced a change in the
rating established or deemed to have been established for the Index Debt,
written notice of such rating change;

 


(d)
as soon as reasonably practicable and on reasonable request from the Agent, such
further information regarding the financial condition of the Obligors and the
Material Subsidiaries, to the extent permitted by applicable Laws;

 


(e)
promptly upon the filing thereof, copies of all registration statements (other
than the exhibits thereto and any registration statements on Form S-8 or its
equivalent), annual, quarterly or monthly reports and any reports on Form 8-K
(or any successor form) that an Obligor or any Subsidiary shall have filed with
the SEC; and

 
- 69 -

--------------------------------------------------------------------------------


(f)
within 14 days after any member of the ERISA Group:

 


(i)
gives or is required to give notice to the PBGC of any "reportable event" (as
defined in Section 4043 of ERISA) with respect to any Plan which might
constitute grounds for a termination of such Plan under Title IV of ERISA, or
knows that the plan administrator of any Plan has given or is required to give
notice of any such reportable event, a copy of the notice of such reportable
event given or required to be given to the PBGC;

 


(ii)
receives notice of complete or partial withdrawal liability under Title IV of
ERISA which liability exceeds $250,000,000 or notice that any Multiemployer Plan
is insolvent or has been terminated, a copy of such notice;

 


(iii)
receives notice from the PBGC under Title IV of ERISA of an intent to terminate,
impose liability (other than for premiums under Section 4007 of ERISA) in
respect of, or appoint a trustee to administer, any Plan, a copy of such notice;

 


(iv)
applies for a waiver of the minimum funding standard under Section 412 of the
Code, a copy of such application;

 


(v)
gives notice of intent to terminate any Plan under Section 4041(c) of ERISA, a
copy of such notice and other information filed with the PBGC;

 


(vi)
gives notice of withdrawal from any Plan pursuant to Section 4063 of ERISA, a
copy of such notice; or

 


(vii)
fails to make any payment or contribution to any Plan or Multiemployer Plan or
makes any amendment to any Plan which in either case has resulted or could
result in the imposition of a Security or the posting of a bond or other
security, a certificate of the CFO setting forth details as to such occurrence
and the action, if any, which such Obligor or applicable member of the ERISA
Group is required or proposes to take with respect thereto.

 

19.4
Notification of Default

 
Within five Business Days of obtaining knowledge of any Default or Event of
Default, if such Default or Event of Default is then continuing, the Company
shall provide to the Agent a certificate signed by a financial officer of the
Company or the gérant of Technip Eurocash SNC, as the case may be, setting out
the details thereof and the action that the relevant Borrower is taking or
proposing to take with respect to such Default or Event of Default.
 

19.5
Use of websites

 


(a)
Each Borrower may satisfy its obligation under this Agreement to deliver any
information in relation to those Lenders (the "Website Lenders") who accept this
method of communication by posting this information onto an electronic website
designated by the Company and the Agent (the "Designated Website") if:

 


(i)
the Agent expressly agrees (after consultation with each of the Lenders) that it
will accept communication of the information by this method;

 
- 70 -

--------------------------------------------------------------------------------


(ii)
both the Company and the Agent are aware of the address of and any relevant
password specifications for the Designated Website; and

 


(iii)
the information is in a format previously agreed between the Company and the
Agent.

 
If any Lender (a "Paper Form Lender") does not agree to the delivery of
information electronically then the Agent shall notify the Company accordingly
and the Borrowers shall supply the information to the Agent (in sufficient
copies for each Paper Form Lender) in paper form.  In any event the Borrowers
shall supply the Agent with at least one copy in paper form of any information
required to be provided by it.
 


(b)
The Agent shall supply each Website Lender with the address of and any relevant
password specifications for the Designated Website following designation of that
website by the Company and the Agent.

 


(c)
The Company shall promptly upon becoming aware of its occurrence notify the
Agent if:

 


(i)
the Designated Website cannot be accessed due to technical failure;

 


(ii)
the password specifications for the Designated Website change;

 


(iii)
any new information which is required to be provided under this Agreement is
posted onto the Designated Website;

 


(iv)
any existing information which has been provided under this Agreement and posted
onto the Designated Website is amended; or

 


(v)
that the Company becomes aware that the Designated Website or any information
posted onto the Designated Website is or has been infected by any electronic
virus or similar software.

 
If the Company notifies the Agent under paragraph (c)(i) or paragraph (c)(v)
above, all information to be provided by the Borrower under this Agreement after
the date of that notice shall be supplied in paper form unless and until the
Agent and each Website Lender is satisfied that the circumstances giving rise to
the notification are no longer continuing.
 


(d)
Any Website Lender may request, through the Agent, one paper copy of any
information required to be provided under this Agreement which is posted onto
the Designated Website.  The Borrowers shall comply with any such request within
ten Business Days.

 

19.6
"Know your customer" checks

 


(a)
If:

 


(i)
the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation made after the date of this Agreement;

 


(ii)
any change in the status of an Obligor after the date of this Agreement; or

 
- 71 -

--------------------------------------------------------------------------------


(iii)
a proposed transfer by a Lender of any of its rights and obligations under this
Agreement to a party that is not a Lender prior to such transfer,

 
obliges the Agent or any Lender (or, in the case of paragraph (iii) above, any
prospective new Lender) to comply with "know your customer" or similar
identification procedures in circumstances where the necessary information is
not already available to it, each Obligor shall promptly upon the request of the
Agent or any Lender supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the Agent (for itself or on behalf
of any Lender) or any Lender (for itself or, in the case of the event described
in paragraph (iii) above, on behalf of any prospective new Lender) in order for
the Agent, such Lender or, in the case of the event described in paragraph (iii)
above, any prospective new Lender to carry out and be satisfied it has complied
with all necessary "know your customer" or other similar checks under all
applicable laws and regulations pursuant to the transactions contemplated in the
Finance Documents.
 


(b)
Each Lender shall promptly upon the request of the Agent supply, or procure the
supply of, such documentation and other evidence as is reasonably requested by
the Agent (for itself) in order for the Agent to carry out and be satisfied it
has complied with all necessary "know your customer" or other similar checks
under all applicable laws and regulations pursuant to the transactions
contemplated in the Finance Documents.

 

19.7
Appointment of the new managing director (gérant) of Technip Eurocash SNC

 
Within 10 days of the appointment or renewal of French Borrower's managing
director (gérant), a certified copy of the decision of the partners (associés)
of the French Borrower whereby its managing director (gérant) has been appointed
or renewed, together with (only in case of change of managing director (gérant))
(i) an original copy of the Kbis extract (Extrait Kbis) relating to the French
Borrower evidencing such appointment and (ii) a specimen of signature of the
relevant managing director (gérant).
 

20.
Financial Covenant

 

20.1
Total Capitalisation Ratio

 


(a)
The Company will not permit the Total Capitalisation Ratio to be greater than
60% at the end of any financial quarter.

 


(b)
The undertaking in this Clause 20.1 shall continue for so long as any sum
remains payable or capable of becoming payable under the Finance Documents.

 


(c)
Notwithstanding anything to the contrary herein, solely for purposes of
calculating compliance with Clause 20.1 (and not for the purposes of (i)
calculating Consolidated Net Worth under Clause 21.3 or Clause 21.4(q), (ii)
measuring pro forma compliance with Clause 20.1 pursuant to Clauses 21.5(b),
21.5(c), 21.5(d) or 21.5(e) or (iii) for any other purpose hereunder), (1)
Consolidated Net Worth at the end of the financial quarter ending on 30 June
2020 (as a component of Total Capitalisation) shall be increased by the amount
of the Specified Impairment Charges and (2) Consolidated Net Worth at the end of
each financial quarter ending thereafter (as a component of Total
Capitalisation) shall be increased by the amount of the Residual Specified
Impairment Charges for such financial quarter (if any).

 
- 72 -

--------------------------------------------------------------------------------

20.2
Financial testing

 
The components of the definitions of "Consolidated Net Worth", "Total
Capitalisation" and "Total Indebtedness" shall be calculated by reference to the
latest consolidated financial statements of the Company delivered to the Agent
pursuant to Clause 19.1 (Financial statements) and in accordance with this
Agreement and applicable GAAP.
 

21.
General Undertakings

 


(a)
Each Obligor agrees to be bound by the undertakings set out in this Clause 21
(General Undertakings) relating to it and, where the undertaking is expressed to
apply to all Subsidiaries or a group of Subsidiaries, each of the Obligors shall
procure that each of its Subsidiaries or each of its Subsidiaries that is a
member of such group, as applicable, complies with that undertaking.

 


(b)
The undertakings in this Clause 21 (General Undertakings) remain in force from
the date of this Agreement for so long as any amount is outstanding under the
Finance Documents or any Commitment is in force.

 

21.1
Authorisations

 
Each Obligor shall obtain and do all that is necessary to maintain in full force
and effect any material authorisation required under any law or regulation of
its jurisdiction of incorporation or formation:
 


(a)
to enable it to perform its obligations under the Finance Documents;

 


(b)
to ensure the legality, validity and enforceability of any Finance Document; and

 


(c)
to enable the carrying out of its business where failure so to obtain or
maintain has or would be likely to have a Material Adverse Effect; and each
Obligor shall comply with the terms of such material authorisations.

 

21.2
Pari passu ranking

 
Each Obligor shall ensure that its payment obligations under the Finance
Documents rank at least pari passu with the claims of all its other present
unsecured and unsubordinated creditors, except for obligations that are
mandatorily preferred by law applying to companies generally.
 

21.3
Indebtedness

 
The Company will not, and will not permit any Restricted Subsidiary to, permit
the sum (without duplication) of (a) the aggregate principal amount of all
Indebtedness of the Company and its Restricted Subsidiaries which is secured by
a Security permitted under Clause 21.4(q) (Negative pledge), plus (b) the
aggregate principal amount of all unsecured Indebtedness of the Restricted
Subsidiaries (other than (i) Indebtedness owing by a Restricted Subsidiary to
the Company or any other Restricted Subsidiary and (ii) any Technip Eurocash
Short Term Indebtedness, not to exceed $1,500,000,000 in aggregate, it being
specified that for the purpose of this paragraph (b) FMC Technologies, Inc. will
not be considered as a Restricted Subsidiary), plus (c) the aggregate principal
amount of all Indebtedness consisting of unpaid reimbursement obligations owing
by the Obligors in respect of letters of credit or similar instruments (other
than undrawn amounts under such instruments), to exceed in the aggregate 20% of
Consolidated Net Worth.
 
- 73 -

--------------------------------------------------------------------------------

21.4
Negative pledge

 
The Obligors will not, and will not permit any Material Subsidiary to, create,
assume or suffer to exist any Security on any asset now owned or hereafter
acquired by it, except:
 


(a)
Any netting or set-off or cash management arrangement entered into by any
Obligor or Restricted Subsidiary in the ordinary course of its banking or
contractual arrangements for the purpose of netting debit and credit balances;

 


(b)
Security arising by operation of law in the ordinary course of business;

 


(c)
Security created over goods and documents of title to goods arising in the
ordinary course of business, or letter of credit transactions entered into in
the ordinary course of trade as security only for debt owed to a bank or
financial institution directly relating to the goods or documents on or over
which those Security exist;

 


(d)
Security arising out of title retention and set-off provisions in a supplier's
standard conditions for the supply of goods acquired by an Obligor or a
Restricted Subsidiary;

 


(e)
Security created with the prior consent of the Majority Lenders;

 


(f)
Security which arise on the basis of any judgment or award for which an appeal
or proceedings for review are being pursued without delay and in good faith and
in respect of which not more than 30 days have elapsed without a stay of
execution in respect thereof having been granted, but only to the extent such
judgment or award has not resulted in an Event of Default under Clause 22.8
(Material judgments);

 


(g)
Security in respect of borrowings from the French Export Credit Corporation
(COFACE), any similar governmental agency or any other state-owned or
multilateral financial institution incurred by the Obligors or any Restricted
Subsidiary to refinance any amount receivable under any export sales contract,
provided that each such Security consists only of a pledge of any Obligor's or
Restricted Subsidiary's claims under such contract against the foreign buyer
and/or any Security or guarantee of such claims;

 


(h)
Security existing on the Signing Date and described on Schedule 6 (Existing
Security), securing Indebtedness outstanding on the Signing Date;

 


(i)
Security over deposits of cash or cash equivalent investments provided by way of
cash collateral in order to secure any obligations under this Agreement;

 


(j)
Security incidental to the conduct of its business or the ownership of its
assets which (i) arise in the ordinary course of business, (ii) do not secure
Indebtedness and (iii) do not in the aggregate materially detract from the value
of its assets or materially impair the use thereof in the operation of its
business including, without limitation, in connection with workers'
compensation, unemployment insurance and other social security legislation or
deposits securing liability to insurance carriers under insurance or
self-insurance arrangements or granted by any Obligor or any Restricted
Subsidiary to any pension fund or managers securing the pension obligations of
any member of the Group;

 


(k)
Security in favor of such Borrower or any other Restricted Subsidiary;

 
- 74 -

--------------------------------------------------------------------------------


(l)
Security on any property or assets existing at the time of, or incurred within
120 days after, the acquisition thereof (by purchase, merger or otherwise),
securing Indebtedness incurred to pay the purchase price or construction cost
thereof, or the capital lease obligations related thereto, so long as such
Security do not and are not extended to cover any other property or assets;

 


(m)
Security in favor of a Governmental Authority to secure payments under any
contract or statute, or to secure any Indebtedness incurred in financing the
acquisition, construction or improvement of property subject thereto, including
Security on, and created or arising in connection with the financing of the
acquisition, construction or improvement of, any facility used or to be used in
the business of such Borrower or any Restricted Subsidiary through the issuance
of obligations, the income from which shall be excludable from gross income by
virtue of Section 103 of the Code (or any subsequently adopted provisions
thereof providing for a specific exclusion from gross income;

 


(n)
any extension, renewal, substitution, or replacement (or successive extensions,
renewals, substitutions or replacements), as a whole or in part, of any Security
referred to in clauses (a) through (m) above; provided that (i) such extension,
renewal, substitution or replacement Security shall be limited to all or any
part of the same property or assets subject to the Security extended, renewed,
substituted or replaced (plus improvements on such property) and (ii) the
Indebtedness secured by such Security at such time is not increased; and

 


(o)
statutory Security imposed by any Governmental Authority for taxes that are not
yet due or that are being diligently contested in good faith by appropriate
proceedings for which adequate reserves in conformity with GAAP have been
provided therefor;

 


(p)
for a period of 120 days after any Restricted Subsidiary becomes a Material
Subsidiary, any Security on the assets of such Restricted Subsidiary existing at
the time it became a Material Subsidiary and not otherwise permitted by this
Clause 21.4 (Negative pledge); and

 


(q)
Security not otherwise permitted by the foregoing paragraphs of this Clause 21.4
(Negative pledge) securing Indebtedness of the Company or any of its Restricted
Subsidiaries; provided that, immediately after giving effect to the incurrence
of any such Security, the sum of (i) the aggregate principal amount of all
Indebtedness secured by Security permitted under this paragraph (q) and
outstanding at such time, plus (ii) the aggregate principal amount of all
Indebtedness incurred under paragraphs (b) and (c) of Clause 21.3 (Indebtedness)
and outstanding at such time, shall not exceed 20% of Consolidated Net Worth
(measured at the time of creation, incurrence or assumption of such Security
based upon the financial statements most recently available prior to such date).

 

21.5
Disposals; Mergers

 
None of the Obligors will, and will not permit any Restricted Subsidiary to,
merge or consolidate with or into, or sell, convey, transfer, lease or otherwise
dispose of (whether in one transaction or in a series of transactions) a
material portion of its assets to, any person, except that, so long as (i) no
Default then exists or would result therefrom and (ii) such transaction would
not constitute the sale, conveyance, transfer, lease or other disposition of all
or substantially all of the assets of the Company and its Restricted
Subsidiaries, taken as a whole:
 
- 75 -

--------------------------------------------------------------------------------


(a)
any Restricted Subsidiary may merge or consolidate with (i) the Company,
provided that the Company shall be the continuing or surviving person, or
(ii) any other Restricted Subsidiary, provided that if such merger
or consolidation involves the Subsidiary Borrower, the Subsidiary Borrower shall
be the continuing or surviving person;

 


(b)
any Restricted Subsidiary may merge or consolidate with any other person if
(i) the Company in good faith determines that such merger or consolidation is in
the best interest of the Company and would not have a Material Adverse Effect
and (ii) within 30 days after such merger or consolidation (if the transaction
value of such merger or consolidation is in the amount of $750,000,000 or more),
the Company delivers to the Agent a certificate of a financial officer of the
Company showing pro forma compliance with Clauses 20.1 (Total Capitalisation
Ratio), 21.3 (Indebtedness) and 21.7 (Investments in Unrestricted Subsidiaries),
provided that if such merger or consolidation involves an Obligor, such Obligor
shall be the continuing or surviving person.

 


(c)
any Restricted Subsidiary may sell, convey, transfer, lease or otherwise dispose
of a material portion of its assets to (i) the Borrower, (ii) any other
Restricted Subsidiary or (iii) any other person if the Company in good faith
determines that such sale is in the best interest of the Company and would not
have a Material Adverse Effect and, within 30 days after such sale, conveyance,
transfer, lease or other disposition (if the transaction value of such sale,
conveyance, transfer, lease or other disposition is in the amount of
$750,000,000 or more), the Company delivers to the Agent a certificate of a
financial officer of the Company showing pro forma compliance with Clauses 20.1
(Total Capitalisation Ratio), 21.3 (Indebtedness) and 21.7 (Investments in
Unrestricted Subsidiaries); and

 


(d)
the Company may merge or consolidate with any other person, provided that
(i) the Company is the continuing or surviving person, (ii) the Ratings are not
less than BBB- by S&P or Baa3 by Moody's after giving effect thereto, and
(iii) within 30 days after such merger or consolidation (if the transaction
value of such merger or consolidation is in the amount of $750,000,000 or more),
the Company delivers to the Agent a certificate of a financial officer of the
Company showing pro forma compliance with 20.1 (Total Capitalisation Ratio),
21.3 (Indebtedness) and 21.7 (Investments in Unrestricted Subsidiaries); and

 


(e)
the Company may sell, convey, transfer, lease or otherwise dispose of a material
portion of its assets to any person, provided that (i) the Ratings are not less
than BBB- by S&P or Baa3 by Moody's after giving effect thereto and (ii) within
30 days after such sale, conveyance, transfer, lease or other disposition (if
the transaction value of such sale, conveyance, transfer, lease or other
disposition is in the amount of $750,000,000 or more), the Company delivers to
the Agent a certificate of a financial officer of the Company showing pro forma
compliance with Clauses 20.1 (Total Capitalisation Ratio), 21.3 (Indebtedness)
and 21.7 (Investments in Unrestricted Subsidiaries);

 


(f)
the Obligors and any Restricted Subsidiary may engage in:

 


(i)
A disposal of stock in trade or inventory made in the ordinary course of
business;

 


(ii)
A disposal of receivables and related security made in connection with a
Permitted Securitisation;

 
- 76 -

--------------------------------------------------------------------------------


(iii)
An issuance or disposal by any Permitted JV of its own securities;

 


(iv)
A disposal made in connection with a sale and leaseback permitted under the
terms of this Agreement;

 


(v)
A disposal in exchange for assets (other than cash or cash equivalents)
comparable or superior as to value (including disposals of businesses in
exchange for other businesses);

 


(vi)
A disposal of cash or marketable securities on arm's length terms for cash or
marketable securities;

 


(vii)
A disposal on a non-recourse basis of payment instruments and/or irrevocable
accounts receivable made by way of collections for cash and at a fair market
value on a contract-by-contract basis and which are not made for the purposes of
incurring Indebtedness nor made pursuant to a Permitted Securitisation;

 


(viii)
A disposal of obsolete or worn property, whether now owned or acquired after the
date of this Agreement, in the ordinary course of business; or

 


(ix)
A disposal made with the consent of the Majority Lenders.

 

21.6
Restricted Payments

 
No Obligor shall (and each of the Obligors shall procure that no Restricted
Subsidiaries will) declare or make any Restricted Payment, except that:
 


(a)
any Restricted Subsidiary may declare and make Restricted Payments to a Borrower
or to any other Restricted Subsidiary (and, in the case of a Restricted Payment
by a non-wholly-owned Restricted Subsidiary, to a Borrower or any other
Restricted Subsidiary and to each other owner of the equity interests of such
Restricted Subsidiary on a pro-rata basis based on their relative ownership
interests);

 


(b)
an Obligor or any Restricted Subsidiary may declare and make Restricted
Payments, payable in the Common Stock of such person; and

 


(c)
the Company may declare and make Restricted Payments to the holders of its
equity interests provided that no Default or Event of Default exists at the time
of the declaration thereof or would result therefrom.

 


21.7
Investments in Unrestricted Subsidiaries

 
No Obligor will, and will not permit any Restricted Subsidiary to, make
Investments in Unrestricted Subsidiaries in an aggregate amount outstanding at
any time in excess of $500,000,000 for all such Unrestricted Subsidiaries.
 


21.8
Limitations on up streaming

 
The Obligors will not, and will not permit any Restricted Subsidiary to,
directly or indirectly agree to any restriction or limitation on the making of
Restricted Payments by a Restricted Subsidiary, the repaying of loans or
advances owing by a Restricted Subsidiary to any Obligor or any other Restricted
Subsidiary or the transferring of assets from any Restricted Subsidiary to an
Obligor or any other Restricted Subsidiary, except (a) restrictions and
limitations imposed by applicable laws or by the Finance Documents, (b)
customary restrictions and limitations contained in agreements relating to the
disposition of a Restricted Subsidiary or its assets that is permitted hereunder
and (c) any other restrictions that could not reasonably be expected to impair
the Obligor's ability to repay the obligations hereunder as and when due.
 
- 77 -

--------------------------------------------------------------------------------

21.9
Transactions with Affiliates

 
The Obligors will not, and will not permit any Restricted Subsidiary to, enter
into any material transaction of any kind with any Affiliate of a Obligor (other
than an Obligor or a Restricted Subsidiary), other than upon fair and reasonable
terms as could reasonably be obtained in an arms-length transaction with a
person that is not an Affiliate in accordance with prevailing industry customs
and practices.
 


21.10
Control of Borrower

 
The Company shall ensure that it, at all times (directly or indirectly)
beneficially owns and controls the entire issued voting share capital of the
Subsidiary Borrower.



21.11
Change and continuation of business

 


(a)
Each Obligor will ensure (and each of the Obligors shall procure that its
Material Subsidiaries ensures), that no material change, which has or is
reasonably likely to have a Material Adverse Effect, is made to the general
nature of the business conducted by them at the date of signing of the Finance
Documents.

 


(b)
Save as permitted by Clause 21.5 (Disposals; Mergers), each Obligor will (and
the Company shall procure that each of its Subsidiaries will) preserve, renew
and keep in full force and effect each of their respective corporate or
partnership existence and their respective rights, privileges and franchises
necessary or desirable in the normal conduct of business, except where failure
to do so could not reasonably be expected to have a Material Adverse Effect
provided that nothing in this Clause 21.11(b) (Change and continuation of
business) shall prohibit the termination of the corporate or partnership
existence of any Restricted Subsidiary if the Company in good faith determines
that such termination is in the best interests of the Company and could not be
reasonably expected to have a Material Adverse Effect.

 

21.12
Environmental matters

 
Each Obligor will (and each of the Obligors shall procure that its Material
Subsidiaries will) obtain all material Environmental Licences required for the
carrying on of its business as currently conducted and will be in compliance in
all material respects with (a) the terms and conditions of such Environmental
Licences and (b) all other applicable Environmental Law in each case where
failure to do so would have or could reasonably be likely to have a Material
Adverse Effect.
 

21.13
Compliance with laws

 
Each Obligor shall (and each of the Obligors shall procure that each of its
Material Subsidiaries will) comply in all respects with all laws to which it may
be subject (including ERISA and with respect to any pension scheme operated by a
member of the Group) if failure so to comply would materially impair its ability
to perform its payment obligations under the Finance Documents.
 

21.14
Insurance

 
Each Obligor will maintain (and each of the Obligors shall procure that each of
its Material Subsidiaries maintains) all insurances for risks which are
customarily insured under available and reasonable commercial insurance terms
and conditions by companies carrying on a similar business.
 
- 78 -

--------------------------------------------------------------------------------

21.15
Maintenance of property, books and records

 


(a)
Each Obligor will keep (and each of the Obligors will cause each of its
Subsidiaries to keep) all material property useful and necessary in its business
in good working order and condition, normal wear and tear excepted.

 


(b)
Each Obligor will keep (and each of the Obligors will cause each of its
Subsidiaries to keep) proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities.

 

21.16
Use of proceeds

 


(a)
No part of the proceeds of any Loan will be used, whether directly or
indirectly, in a manner that violates Regulation U or X of the Board.  The
Obligors will not permit more than 25% of the consolidated assets of the
Obligors and their Subsidiaries to consist of "margin stock," as such term is
defined in Regulation U of the Board of Governors of the Federal Reserve System
of the United States of America. No Borrower will request any Loan, or shall use
or otherwise make available, and shall procure that its Subsidiaries and its or
their respective directors, officers, employees and agents shall not use or
otherwise make available, any proceeds of any Loan (i) in furtherance of an
offer, payment, promise to pay, or authorisation of the payment or giving of
money, or anything else of value, to any person or entity in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (iii) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.

 


(b)
The proceeds of the Loans under this Agreement may only be used by the Obligors
in accordance with the provisions of Clause 3.1 (Purpose).

 

21.17
Société en nom collectif

 
If as a result of a change of law effective after the date of this Agreement, a
partner of a société en nom collectif could no longer be jointly and severally
liable for the obligations of Technip Eurocash SNC under this Agreement the
Company shall:
 


(a)
use its reasonable endeavours to overcome or mitigate such circumstances; and

 


(b)
enter into negotiations with the Agent in order to agree as soon as practicable
(but in any case within 90 days) alternative arrangements or appropriate
solutions, so that the legal and economic recourse of the Finance Parties is
comparable to that existing prior to the occurrence of the relevant
circumstances.  Any agreement reached by the Agent under this paragraph will
require the approval of the Majority Lenders.

 

21.18
Payment of obligations

 
Each Obligor will, and will ensure that each of its Subsidiaries will, duly and
punctually pay and discharge all their respective material obligations and
liabilities and all Taxes imposed by any agency of any state upon it or any of
them or any of its or their assets, income or profits or any transactions
undertaken or entered into by it or any of them due and payable by it or that
Subsidiary within the time period allowed therefor without imposing material
penalties where failure to do so could reasonably be expected to have a Material
Adverse Effect other than in respect of amounts diligently contested in good
faith.
 
- 79 -

--------------------------------------------------------------------------------



21.19
Anti-corruption laws and Sanctions

 
Each Obligor will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Obligors, their Subsidiaries, and their
respective directors, officers, employees, and agents with the FCPA, the Bribery
Act 2010 and any other applicable Anti-Corruption Laws and all applicable
Sanctions.
 

21.20
Designation of Unrestricted Subsidiaries; Redesignation of Unrestricted
Subsidiaries as Restricted Subsidiaries

 


(a)
Unless designated as an Unrestricted Subsidiary pursuant to this Clause 21.20
(Designation of Unrestricted Subsidiaries; Redesignation of Unrestricted
Subsidiaries as Restricted Subsidiaries), each Subsidiary shall be classified as
a Restricted Subsidiary.

 


(b)
If the Company designates any Subsidiary as an Unrestricted Subsidiary pursuant
to paragraph (c) below, the Company shall be deemed to have made an Investment
in such Unrestricted Subsidiary in an amount equal to (i) the fair market value
as of the date of such designation of the consolidated assets of such Subsidiary
minus (ii) if such Subsidiary was in existence on the Signing Date, the fair
market value of the consolidated assets of such Subsidiary as of the Signing
Date.

 


(c)
The Company may designate, by written notice to the Agent, any Subsidiary to be
an Unrestricted Subsidiary if (i) before and after giving effect to such
designation, no Default or Event of Default shall exist (including, without
limitation, no Default or Event of Default arising as a result of failure to
comply with Clause 21.9 (Transactions with Affiliates) upon the designation of
such Subsidiary as an Unrestricted Subsidiary as a result of any then-existing
material transactions between such Subsidiary and the Company or any Restricted
Subsidiary), (ii) the Company shall be in pro forma compliance with Clause 20
(Financial Covenant) both before and after giving effect to such designation,
(iii) the deemed Investment by the Company in such Unrestricted Subsidiary
resulting from such designation would be permitted to be made at the time of
such designation under Clause 21.7 (Investments in Unrestricted Subsidiaries)
and (iv) such Subsidiary otherwise meets the requirements set forth in the
definition of "Unrestricted Subsidiary".  Such written notice shall be
accompanied by a certificate of a financial officer, certifying as to the
matters set forth in the preceding sentence.

 


(d)
The Company may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary if, after giving effect to such designation:  (i) the representations
and warranties of the Obligors contained in each of the Finance Documents are
true and correct in all material respects (or, in the case of any such
representations and warranties that are qualified as to materiality in the text
thereof, such representations and warranties must be true and correct in all
respects) on and as of the date of such designation as if made on and as of the
date of such designation (or, if stated to have been made expressly as of an
earlier date, were true and correct in all material respects as of such date),
(ii) no Default or Event of Default would exist, (iii) any Indebtedness of such
Subsidiary (which shall be deemed to be incurred by a Restricted Subsidiary as
of the date of designation) is permitted to be incurred as of such date under
Clause 21.3 (Indebtedness), (iv) any Security over the assets of such Subsidiary
(which shall be deemed to be created or incurred by a Restricted Subsidiary as
of the date of designation) are permitted to be created or incurred as of such
date under Clause 21.4 (Negative pledge) and (v) Investments in or of such
Subsidiary (which shall be deemed to be created or incurred by a Restricted
Subsidiary as of the date of designation) are permitted to be created or
incurred as of such date under Clause 21.7 (Investments in Unrestricted
Subsidiaries).

 
- 80 -

--------------------------------------------------------------------------------


(e)
Any merger, consolidation or amalgamation of an Unrestricted Subsidiary into a
Restricted Subsidiary shall be deemed to constitute a designation of such
Unrestricted Subsidiary as a Restricted Subsidiary for purposes of this
Agreement and, as such, must be permitted by paragraph (d) above (in addition to
any other relevant provisions herein).

 


(f)
Notwithstanding the foregoing or anything to the contrary contained herein, no
Obligor may be an Unrestricted Subsidiary.

 

21.21
Management of Unrestricted Subsidiaries

 
The Company will cause the management, business and affairs of each of the
Company and its Restricted Subsidiaries to be conducted in such a manner
(including, without limitation, by keeping separate books of account, furnishing
separate financial statements of Unrestricted Subsidiaries to creditors thereof
and by not permitting properties of the Company and its Restricted Subsidiaries
to be commingled with that of its Unrestricted Subsidiaries) so that each
Unrestricted Subsidiary will be treated as an entity separate and distinct from
the Company and each Restricted Subsidiary.
 

22.
Events of Default

 
Each of the events or circumstances set out in this Clause 22 is an Event of
Default (save for Clause 22.12 Consequences of an Event of Default).
 

22.1
Non-payment

 


(a)
A Borrower does not pay on the due date any principal of any Loan at the place
at and in the currency in which it is expressed to be payable, unless:

 


(i)
its failure to pay is caused by administrative or technical error or a
Disruption Event; and

 


(ii)
payment is made within three Business Days of its due date.

 


(b)
A Borrower does not pay on the due date any amount payable under the Finance
Documents not subject to paragraph (a) above at the place at and in the currency
in which it is expressed to be payable unless payment is made within three
Business Days of its due date.

 

22.2
Financial Covenant

 
The Obligors do not comply with any of the provisions of Clause 20 (Financial
Covenant).
 

22.3
Other obligations

 


(a)
The Obligors do not comply with any provision of the Finance Documents (other
than those referred to in Clauses 22.1 (Non-payment) and 22.2 (Financial
Covenant)).

 


(b)
No Event of Default under paragraph (a) above will occur if the failure to
comply is capable of remedy and is remedied within 15 days of the earlier of the
Agent giving notice to the Borrower specifying the particulars of the event
concerned and an Obligor becoming aware of the failure to comply.

 
- 81 -

--------------------------------------------------------------------------------

22.4
Misrepresentation

 
Any representation or statement made or deemed to be made by an Obligor in the
Finance Documents or in any Compliance Certificate or financial statement or any
other material information contained in any other document furnished pursuant to
or in connection with any Finance Document is incorrect in any material respect
(or, with respect to any representation or statement qualified by materiality or
"Material Adverse Effect", in any respect) when made or deemed to be made unless
the circumstances giving rise to the misrepresentation:
 


(a)
are capable of remedy; and

 


(b)
are remedied within 15 days of the earlier of the Agent notifying such
misrepresentation to the Borrower and an Obligor becoming aware of the
misrepresentation.

 

22.5
Cross default

 
Any Obligor or any Material Subsidiary shall fail to make any payment (whether
of principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable after giving
effect to any applicable grace period, or any event or condition occurs that
results in any Material Indebtedness (other than Permitted JV Indebtedness)
becoming due prior to its scheduled maturity or that requires the prepayment,
repurchase, redemption or defeasance of any Material Indebtedness (other than
Permitted JV Indebtedness) prior to its scheduled maturity.
 
Notwithstanding the foregoing, except to the extent that the failure to make
such payment results in an event of default under any other Indebtedness of any
Obligor or Material Subsidiary, no Event of Default shall occur under this
Clause 22.5 (Cross default) as a result of the failure of any Obligor or any
Material Subsidiary to make any payment in respect of any Material Indebtedness
if the relevant Obligor or Restricted Subsidiary has been instructed in writing
to contest its obligation to make such payment by an export credit agency or
other insurance provider, multi-lateral organisation or other governmental
organisation in any such case where such export credit agency, insurance
provider, multi-lateral organisation or other governmental organisation has
provided a guarantee or indemnity in connection with the supply of goods or
services to which such Material Indebtedness relates and it is a requirement of
such guarantee or indemnity that such Obligor or Material Subsidiary complies
with such instructions, unless and until (a) the expiration of a period of 270
days from the date such instructions are given, (b) such instructions have
expired or been revoked or are otherwise no longer in place or (c) a court of
competent jurisdiction orders that such payment should be made or otherwise
decides that such payment is due and payable, and in the case of (a), (b) or
(c), such Obligor or Material Subsidiary fails to make such payment forthwith
upon the occurrence of such event.
 

22.6
Insolvency, bankruptcy and insolvency proceedings

 


(a)
An involuntary proceeding is commenced or an involuntary petition is filed
seeking:

 


(i)
liquidation, reorganisation or other relief in respect of an Obligor or any
Material Subsidiary or its debts, or of a substantial part of its assets, under
any Debtor Relief Law now or hereafter in effect or;

 


(ii)
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for an Obligor or any Material Subsidiary or for a substantial
part of its assets,

 
and, in any such case, such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;
 
- 82 -

--------------------------------------------------------------------------------


(b)
an Obligor or any Material Subsidiary shall:

 


(i)
voluntarily commence any proceeding or file any petition seeking liquidation,
reorganisation or other relief under any Debtor Relief Law now or hereafter in
effect;

 


(ii)
consent to the institution of, or fail to contest in a timely and appropriate
manner, any proceeding or petition described in this Clause 22.6;

 


(iii)
apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for an Obligor or any Material
Subsidiary or for a substantial part of its assets;

 


(iv)
file an answer admitting the material allegations of a petition filed against it
in any such proceeding;

 


(v)
make a general assignment for the benefit of creditors;

 


(vi)
suspends making payments on all or any class of its indebtedness, or announce an
intention to do so, or a moratorium is declared in respect of any of its
indebtedness or is in state of cessation des paiements within the meaning of
Article L.631-1 of the French Code de Commerce; or

 


(vii)
take any action for the purpose of effecting any of the foregoing;

 
an Obligor or any Material Subsidiary applies for, or is subject to (i) an
amicable liquidation (liquidation amiable), (ii) a conciliation procedure
(procedure de conciliation) within the meaning of Article L.611-4 of the French
Code de Commerce, (iii) the appointment of a mandataire ad hoc as referred to in
Article L.611-3 of the French Code de Commerce or of a conciliateur, (iv) a
safeguard procedure (procédure de sauvegarde) within the meaning of Article
L.620-1 of the French Code de Commerce, (v) an accelerated financial safeguard
procedure (procédure de sauvegarde financière accélérée) within the meaning of
Article L. 628-9 of the French Code de commerce, (vi) an accelerated safeguard
procedure (procédure de sauvegarde accélérée) within the meaning of Article L.
628-1 et seq. of the French Code de commerce and (vii) a judgment of
redressement judiciaire or of liquidation judiciaire or of a plan de cession
totale ou partielle as referred to in Titres III and IV of the Livre VI of the
French Code de Commerce; or
 


(c)
an Obligor or any Material Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due; or

 


(d)
there occurs, in relation to an Obligor or any Material Subsidiary, any
analogous step or proceedings having a similar effect in the jurisdiction of its
incorporation to any of those mentioned in paragraphs (a) and (b) above.

 

22.7
Creditor's process

 
Any attachment, sequestration, distress, execution or analogous event affects
any asset(s) of an Obligor or any Material Subsidiary having an aggregate value
of no less than $250,000,000 or the equivalent in another currency, except where
the same is being contested in good faith or is removed, discharged or paid
within 28 days.
 
- 83 -

--------------------------------------------------------------------------------



22.8
Material judgments

 
One or more judgments for the payment of money (to the extent not covered by
independent third party insurance as to which the insurer does not dispute
coverage) in aggregate amount in excess of $250,000,000 and the same shall
remain undischarged for a period of 30 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of an Obligor or the
applicable Subsidiary to enforce any such judgment;
 

22.9
Certain ERISA events/pension plans

 


(a)
Any member of the ERISA Group shall fail to pay, when due, an amount or amounts
aggregating in excess of $250,000,000 which it shall have become liable to pay
under Title IV of ERISA.

 


(b)
Notice of intent to terminate a Plan shall be filed under Title IV of ERISA by
any member of the ERISA Group, any plan administrator or any combination of the
foregoing.

 


(c)
The PBGC shall institute proceedings under Title IV of ERISA to terminate, to
impose liability (other than for premiums under Section 4007 of ERISA) in
respect of, or to cause a trustee to be appointed to administer, any Plan.

 


(d)
A condition shall exist by reason of which the PBGC would be entitled to obtain
a decree adjudicating that any Plan must be terminated.

 


(e)
There shall occur a complete or partial withdrawal from, or a default, within
the meaning of Section 4219(c)(5) of ERISA, with respect to, one or more
multi-employer plans which could cause one or more members of the ERISA Group to
incur a current payment obligation in excess of $250,000,000.

 


(f)
An Obligor or any Material Subsidiary shall be notified that it has incurred a
debt or other liability under Section 75 or 75A of the Pensions Act 1995 or has
been issued with a contribution notice or financial support direction (as those
terms are defined in the Pensions Act 2004), or otherwise is liable to pay any
amount to a pension plan, scheme or fund.

 

22.10
Cessation of business

 
An Obligor or any Material Subsidiary ceases entirely to carry on business
except as part of a transaction permitted under and carried out subject to and
in accordance with the terms of the Finance Documents.
 


22.11
Unlawfulness and Repudiation

 


(a)
It is or becomes unlawful for an Obligor to perform any of its payment or other
material obligations under the Finance Documents.

 


(b)
Any Finance Document ceases to be legal, valid, binding and enforceable against
an Obligor in any respect which materially and adversely limits the ability of
the Obligors to satisfy their payment obligations under the Finance Documents.

 


(c)
An Obligor repudiates a Finance Document.

 
- 84 -

--------------------------------------------------------------------------------



22.12
Consequences of an Event of Default

 
On and at any time after the occurrence of an Event of Default (other than an
event with respect to any Obligor described in Clause 22.6 (Insolvency,
bankruptcy and insolvency proceedings)) and after the expiry of any applicable
grace period, while such event is continuing the Agent may, and if so directed
by the Majority Lenders will, by notice to the Borrower declare that an Event of
Default has occurred and:
 


(a)
cancel the Total Commitments whereupon they shall immediately be cancelled;
and/or

 


(b)
declare that all or part of the Loans, together with accrued interest and all
other amounts accrued, or outstanding under the Finance Documents be immediately
due and payable, whereupon they shall become immediately due and payable.

 
In the case of any event with respect to any Obligor described in Clause 22.6
(Insolvency, bankruptcy and insolvency proceedings), the Total Commitments shall
automatically terminate and the principal of the Loans then outstanding together
with accrued interest and all other amounts accrued, or outstanding under the
Finance Documents, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Obligors.
 
Notwithstanding the above, if after the expiry of the applicable grace periods
referred to above, such Event of Default is, in the reasonable opinion of the
Majority Lenders, remediable within an additional 15 days' period (or in the
case of a payment default within an additional three Business Days' period), the
Agent acting upon the instruction of the Majority Lenders, may allow an
additional 15 days' grace period (or an additional three Business Days' grace
period in the case of a payment default acting on instruction of all of the
Lenders) for such Event of Default to be remedied.
 
- 85 -

--------------------------------------------------------------------------------

SECTION 9
CHANGES TO PARTIES
 

23.
Changes to the Lenders

 

23.1
Transfers by the Lenders

 
Subject to this Clause 23, a Lender (the "Existing Lender") may transfer any of
its rights (including such as relate to that Lender's participation in each
Loan) and/or obligations to another bank or financial institution or to a trust,
fund or other entity which is regularly engaged in or established for the
purpose of making, purchasing or investing in loans, securities or other
financial assets (the "New Lender").
 
The consent of the Finance Parties is hereby given to a transfer by an Existing
Lender to a New Lender.
 

23.2
Conditions of transfer

 


(a)
The consent of the Company is required for a transfer by an Existing Lender,
unless the transfer is:

 


(i)
to another Lender, the Agent or an Affiliate of a Lender or an Approved Fund; or

 


(ii)
made at a time when an Event of Default is continuing.

 
Notwithstanding the above, no transfer, sub-participation or subcontracting in
relation to a Utilisation by and/or Commitment to a Borrower established in
France may be effected to a New Lender incorporated or acting through a Facility
Office situated in a Non-Cooperative Jurisdiction without the prior consent of
the Company, which shall not be unreasonably withheld.
 


(b)
The consent of the Company to a transfer must not be unreasonably withheld or
delayed.  The Company will be deemed to have given its consent 10 Business Days
after the Existing Lender has requested it unless consent is expressly refused
by the Company within that time provided that the proposed transferee is rated
BBB or higher by S&P or Baa2 or higher by Moody's.

 


(c)
A transfer will only be effective on:

 


(i)
receipt by the Agent (whether in the Transfer Agreement or otherwise) of written
confirmation from the New Lender (in form and substance satisfactory to the
Agent) that the New Lender will assume the same obligations to the other Finance
Parties as it would have been under if it was an Original Lender; and

 


(ii)
performance by the Agent of all necessary "know your customer" or other similar
checks under all applicable laws and regulations in relation to such transfer to
a New Lender, the completion of which the Agent shall promptly notify to the
Existing Lender and the New Lender.

 


(d)
A transfer will only be effective if the procedure set out in Clause 23.5
(Procedure for transfer) is complied with.

 


(e)
Each New Lender, by executing the relevant Transfer Certificate confirms, for
the avoidance of doubt, that the Agent has authority to execute on its behalf
any amendment or waiver that has been approved by or on behalf of the requisite
Lender or Lenders in accordance with this Agreement on or prior to the date on
which the transfer becomes effective in accordance with this Agreement and that
it is bound by that decision to the same extent as the Existing Lender would
have been had it remained a Lender.

 
- 86 -

--------------------------------------------------------------------------------


(f)
If:

 


(i)
a Lender transfers any of its rights or obligations under the Finance Documents;
and

 


(ii)
as a result of circumstances existing at the date the transfer occurs, an
Obligor would be obliged to make a payment to the New Lender under Clause 12
(Tax Gross up and Indemnities) or Clause 13 (Increased Costs),

 


(iii)
then the New Lender is only entitled to receive payment under those Clauses to
the same extent as the Existing Lender would have been if the assignment or
transfer had not occurred. This paragraph (f) shall not apply in relation to
Clause 12.2 (Tax gross-up), to a Treaty Lender that has included a confirmation
of its scheme reference number and its jurisdiction of tax residence in
accordance with paragraph (g)(ii)(B) of Clause 12.2 (Tax gross-up) if the
Borrower making the payment has not made a Borrower DTTP Filing in respect of
that Treaty Lender.

 


(g)
For the avoidance of doubt, no transfer completed pursuant to this Clause 23
(Changes to the Lenders) shall constitute a novation.)

 

23.3
Transfer fee

 
The New Lender shall, on the date upon which an assignment or transfer takes
effect, pay to the Agent (for its own account) a fee of €3,000.
 

23.4
Limitation of responsibility of Existing Lenders

 


(a)
Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

 


(i)
the legality, validity, effectiveness, adequacy or enforceability of the Finance
Documents or any other documents;

 


(ii)
the financial condition of any Obligor;

 


(iii)
the performance and observance by any Obligor of its obligations under the
Finance Documents or any other documents;

 


(iv)
the accuracy of any statements (whether written or oral) made in or in
connection with any Finance Document or any other document,

 


(v)
the existence of any transferred rights or receivables or their accessories, or

 


(vi)
any representations or warranties implied by law are excluded.

 


(b)
Each New Lender confirms to the Existing Lender and the other Finance Parties
that it:

 
- 87 -

--------------------------------------------------------------------------------


(i)
has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
in connection with any Finance Document; and

 


(ii)
will continue to make its own independent appraisal of the creditworthiness of
each Obligor and its related entities whilst any amount is or may be outstanding
under the Finance Documents or any Commitment is in force.

 


(c)
Nothing in any Finance Document obliges an Existing Lender to:

 


(i)
accept a re-transfer from a New Lender of any of the rights and obligations
transferred under this Clause 23; or

 


(ii)
support any losses directly or indirectly incurred by the New Lender by reason
of the non-performance by any Obligor of its obligations under the Finance
Documents or otherwise.

 

23.5
Procedure for transfer

 


(a)
Subject to the conditions set out in Clause 23.2 (Conditions of transfer),
Clause 23.5 (Procédure for transfer) and subject to any applicable laws and
regulations regarding procedures for specific transfer, a transfer is effected
in accordance with paragraph (c) below when the Agent executes an otherwise duly
completed Transfer Certificate delivered to it by the Existing Lender and the
New Lender.  The Agent shall, subject to paragraph (b) below, as soon as
reasonably practicable after receipt by it of a duly completed Transfer
Certificate appearing on its face to comply with the terms of this Agreement and
delivered in accordance with the terms of this Agreement, execute that Transfer
Certificate.

 


(b)
The Agent shall only be obliged to execute a Transfer Certificate delivered to
it by the Existing Lender and the New Lender once it is satisfied it has
complied with all necessary "know your customer" or other similar checks under
all applicable laws and regulations in relation to the transfer to such New
Lender.

 


(c)
Subject to Clause 23.8 (Pro rata interest settlement), on the Transfer Date:

 


(i)
to the extent that in the Transfer Certificate the Existing Lender seeks to
transfer its rights and obligations under the Finance Documents, each of the
Obligors and the Existing Lender shall be released from further obligations
towards one another under the Finance Documents and their respective rights
against one another under the Finance Documents shall be cancelled (being the
"Discharged Rights and Obligations");

 


(ii)
each of the Obligors and the New Lender shall assume obligations towards one
another and/or acquire rights against one another which differ from the
Discharged Rights and Obligations only insofar as that Obligor and the New
Lender have assumed and/or acquired the same in place of that Obligor and the
Existing Lender;

 
- 88 -

--------------------------------------------------------------------------------


(iii)
the Agent, the New Lender and the other Lenders shall acquire the same rights
and assume the same obligations between themselves as they would have acquired
and assumed had the New Lender been an Original Lender with the rights and/or
obligations acquired or assumed by it as a result of the transfer and to that
extent the Agent and the Existing Lender shall each be released from further
obligations to each other under the Finance Documents; and

 


(iv)
the New Lender shall become a Party as a "Lender".

 

23.6
Copy of Transfer Certificate to Company

 
The Agent shall, as soon as reasonably practicable after it has executed a
Transfer Certificate, send to the Company a copy of that Transfer Certificate.
 


23.7
Security over Lenders' rights

 
In addition to the other rights provided to Lenders under this Clause 23, each
Lender may, without consulting with or obtaining consent from any Obligor, at
any time charge, transfer or otherwise create a Security in or over (whether by
way of collateral or otherwise) all or any of its rights under any Finance
Document to secure obligations of that Lender including, without limitation:
 


(a)
any transfer, charge or other Security to secure obligations to a federal
reserve or central bank (including, for the avoidance of doubt, the European
Central Bank) including, without limitation, any transfer of rights to a special
purpose vehicle where Security over securities issued by such special purpose
vehicle is to be created in favour of a federal reserve or central bank
(including, for the avoidance of doubt, the European Central Bank); and

 


(b)
in the case of any Lender which is a fund, any charge, transfer or other
Security granted to any holders (or trustee or representatives of holders) of
obligations owed, or securities issued, by that Lender as security for those
obligations or securities,

 
except that no such charge, transfer or Security shall:
 


(i)
release a Lender from any of its obligations under the Finance Documents or
substitute the beneficiary of the relevant charge, transfer or Security for the
Lender as a party to any of the Finance Documents; or

 


(ii)
require any payments to be made by an Obligor other than or in excess of, or
grant to any person any more extensive rights than, those required to be made or
granted to the relevant Lender under the Finance Documents.

 


(c)
The limitations on transfers by a Lender set out in any Finance Document, in
particular in Clause 23.1 (Transfers by the Lenders), Clause 23.2 (conditions of
transfer) and Clause 23.3 (Transfer fee) shall not apply to the creation of
Security pursuant to paragraph (a) above.

 


(d)
The limitations and provisions referred to in paragraph (b) above shall further
not apply to any transfer of rights under the Finance Documents or of the
securities issued by the special purpose vehicle, made by a federal reserve or
central bank (including, for the avoidance of doubt, the European Central Bank)
to a third party in connection with the enforcement of Security created pursuant
to paragraph (a) above.

 
- 89 -

--------------------------------------------------------------------------------

23.8
Pro rata interest settlement

 


(a)
If the Agent has notified the Lenders that it is able to distribute interest
payments on a "pro rata basis" to Existing Lenders and New Lenders, then (in
respect of any transfer pursuant to Clause 23.5 (Procedure for transfer) the
Transfer Date of which, in each case, is after the date of such notification and
is not on the last day of an Interest Period):

 


(i)
any interest or fees in respect of the relevant participation which are
expressed to accrue by reference to the lapse of time shall continue to accrue
in favour of the Existing Lender up to but excluding the Transfer Date ("Accrued
Amounts") and shall become due and payable to the Existing Lender (without
further interest accruing on them) on the last day of the current Interest
Period (or, if the Interest Period is longer than six Months, on the next of the
dates which falls at intervals of six Months after the first day of that
Interest Period); and

 


(ii)
the rights transferred by the Existing Lender will not include the right to the
Accrued Amounts, so that, for the avoidance of doubt:

 


(A)
when the Accrued Amounts become payable, those Accrued Amounts will be payable
to the Existing Lender; and

 


(B)
the amount payable to the New Lender on that date will be the amount which
would, but for the application of this Clause 23.8 (Pro rata interest
settlement), have been payable to it on that date, but after deduction of the
Accrued Amounts.

 


(b)
In this Clause 23.8 (Pro rata interest settlement), references to "Interest
Period" shall be construed to include a reference to any other period for
accrual of fees.

 

24.
Changes to the Obligors

 
No Obligor may transfer any of its rights and/or obligations under the Finance
Documents.
 
- 90 -

--------------------------------------------------------------------------------


SECTION 10
THE FINANCE PARTIES
 

25.
Role of the Agent

 

25.1
Appointment of the Agent

 


(a)
Each of the Lenders appoints the Agent to act as its agent ("mandataire") under
and in connection with the Finance Documents.

 


(b)
Each of the Lenders authorises the Agent to perform the duties, obligations and
responsibilities and to exercise the rights, powers, authorities and discretions
specifically given to the Agent under or in connection with the Finance
Documents, together with any other incidental rights, powers, authorities and
discretions.

 

25.2
Instructions

 


(a)
The Agent shall:

 


(i)
unless a contrary indication appears in a Finance Document, exercise or refrain
from exercising any right, power, authority or discretion vested in it as Agent
in accordance with any instructions given to it by:

 


(A)
all Lenders if the relevant Finance Document stipulates the matter is an all
Lender decision; and

 


(B)
in all other cases, the Majority Lenders; and

 


(ii)
not be liable for any act (or omission) if it acts (or refrains from acting) in
accordance with paragraph (i) above.

 


(b)
The Agent shall be entitled to request instructions, or clarification of any
instruction, from the Majority Lenders (or, if the relevant Finance Document
stipulates the matter is a decision for any other Lender or group of Lenders,
from that Lender or group of Lenders) as to whether, and in what manner, it
should exercise or refrain from exercising any right, power, authority or
discretion.  The Agent may refrain from acting unless and until it receives any
such instructions or clarification that it has requested.

 


(c)
Save in the case of decisions stipulated to be a matter for any other Lender or
group of Lenders under the relevant Finance Document and unless a contrary
indication appears in a Finance Document, any instructions given to the Agent by
the Majority Lenders shall override any conflicting instructions given by any
other Parties and will be binding on all Finance Parties.

 


(d)
The Agent may refrain from acting in accordance with any instructions of any
Lender or group of Lenders until it has received any indemnification and/or
security that it may in its discretion require (which may be greater in extent
than that contained in the Finance Documents and which may include payment in
advance) for any cost, loss or liability which it may incur in complying with
those instructions.

 


(e)
In the absence of instructions, the Agent may act (or refrain from acting) as it
considers to be in the best interest of the Lenders.

 
- 91 -

--------------------------------------------------------------------------------


(f)
The Agent is not authorised to act on behalf of a Lender (without first
obtaining that Lender's consent) in any legal or arbitration proceedings
relating to any Finance Document.

 

25.3
Duties of the Agent

 


(a)
The Agent's duties under the Finance Documents are solely mechanical and
administrative in nature.

 


(b)
Subject to paragraph (c) below, the Agent shall promptly forward to a Party the
original or a copy of any document which is delivered to the Agent for that
Party by any other Party.

 


(c)
Without prejudice to Clause 23.6 (Copy of Transfer Certificate to Company),
paragraph (b) above shall not apply to any Transfer Certificate.

 


(d)
Except where a Finance Document specifically provides otherwise, the Agent is
not obliged to review or check the adequacy, accuracy or completeness of any
document it forwards to another Party.

 


(e)
If the Agent receives notice from a Party referring to this Agreement,
describing a Default and stating that the circumstance described is a Default,
it shall promptly notify the other Finance Parties.

 


(f)
If the Agent is aware of the non-payment of any principal, interest, facility
fee or other fee payable to a Finance Party (other than the Agent) under this
Agreement, it shall promptly notify the other Finance Parties.

 


(g)
The Agent shall provide to the Company, within five Business Days of a request
by the Company, a list (which may be in electronic form) setting out the names
of the Lenders as at the date of that request, their respective Commitments, the
address and fax number (and the department or officer, if any, for whose
attention any communication is to be made) of each Lender for any communication
to be made or document to be delivered under or in connection with the Finance
Documents, the electronic mail address and/or any other information required to
enable the sending and receipt of information by electronic mail or other
electronic means to and by each Lender to whom any communication under or in
connection with the Finance Documents may be made by that means and the account
details of each Lender for any payment to be distributed by the Agent to that
Lender under the Finance Documents.

 


(h)
The Agent shall have only those duties, obligations and responsibilities
expressly specified in the Finance Documents to which it is expressed to be a
party (and no others shall be implied).

 

25.4
No fiduciary duties

 


(a)
Nothing in any Finance Document constitutes the Agent as a trustee or fiduciary
of any other person.

 


(b)
The Agent shall not be bound to account to any Lender for any sum or the profit
element of any sum received by it for its own account.

 
- 92 -

--------------------------------------------------------------------------------

25.5
Business with the Group

 
The Agent may accept deposits from, lend money to and generally engage in any
kind of banking or other business with any member of the Group.
 

25.6
Rights and discretions

 


(a)
The Agent may:

 


(i)
rely on any representation, communication, notice or document believed by it to
be genuine, correct and appropriately authorised;

 


(ii)
assume that:

 


(A)
any instructions received by it from the Majority Lenders, any Lenders or any
group of Lenders are duly given in accordance with the terms of the Finance
Documents; and

 


(B)
unless it has received notice of revocation, that those instructions have not
been revoked; and

 


(iii)
rely on a certificate from any person:

 


(A)
as to any matter of fact or circumstance which might reasonably be expected to
be within the knowledge of that person; or

 


(B)
to the effect that such person approves of any particular dealing, transaction,
step, action or thing,

 
as sufficient evidence that that is the case and, in the case of paragraph (A)
above, may assume the truth and accuracy of that certificate.
 


(b)
The Agent may assume (unless it has received notice to the contrary in its
capacity as agent for the Lenders) that:

 


(i)
no Default has occurred (unless it has actual knowledge of a Default arising
under Clause 22.1 (Non-payment));

 


(ii)
any right, power, authority or discretion vested in any Party or any group of
Lenders has not been exercised; and

 


(iii)
any notice or request made by the Company is made on behalf of and with the
consent and knowledge of all the Obligors.

 


(c)
The Agent may engage and pay for the advice or services of any lawyers,
accountants, tax advisers, surveyors or other professional advisers or experts.

 


(d)
Without prejudice to the generality of paragraph (c) above or paragraph (e)
below, the Agent may at any time engage and pay for the services of any lawyers
to act as independent counsel to the Agent (and so separate from any lawyers
instructed by the Lenders) if the Agent in its reasonable opinion deems this to
be necessary.

 
- 93 -

--------------------------------------------------------------------------------


(e)
The Agent may rely on the advice or services of any lawyers, accountants, tax
advisers, surveyors or other professional advisers or experts (whether obtained
by the Agent or by any other Party) and shall not be liable for any damages,
costs or losses to any person, any diminution in value or any liability
whatsoever arising as a result of its so relying.

 


(f)
The Agent may act in relation to the Finance Documents through its officers,
employees and agents.

 


(g)
Unless a Finance Document expressly provides otherwise, the Agent may disclose
to any other Party any information it reasonably believes it has received as
agent under this Agreement.

 


(h)
Without prejudice to the generality of paragraph (g) above, the Agent:

 


(i)
may disclose; and

 


(ii)
on the written request of the Company or the Majority Lenders shall, as soon as
reasonably practicable, disclose, the identity of a Defaulting Lender to the
Company and to the other Finance Parties.

 


(i)
Notwithstanding any other provision of any Finance Document to the contrary, the
Agent is not obliged to do or omit to do anything if it would, or might in its
reasonable opinion, constitute a breach of any law or regulation or a breach of
a fiduciary duty or duty of confidentiality.

 


(j)
Notwithstanding any provision of any Finance Document to the contrary, the Agent
is not obliged to expend or risk its own funds or otherwise incur any financial
liability in the performance of its duties, obligations or responsibilities or
the exercise of any right, power, authority or discretion if it has grounds for
believing the repayment of such funds or adequate indemnity against, or security
for, such risk or liability is not reasonably assured to it.

 

25.7
Responsibility for documentation

 
The Agent is not responsible nor liable for:
 


(a)
the adequacy, accuracy or completeness of any information (whether oral or
written) supplied by the Agent, an Obligor or any other person in or in
connection with any Finance Document or the transactions contemplated in the
Finance Documents or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document;

 


(b)
the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document or any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Finance Document;
or

 


(c)
any determination as to whether any information provided or to be provided to
any Finance Party is non-public information the use of which may be regulated or
prohibited by applicable law or regulation relating to insider dealing or
otherwise.

 
- 94 -

--------------------------------------------------------------------------------

25.8
No duty to monitor

 
The Agent shall not be bound to enquire:
 


(a)
whether or not any Default has occurred;

 


(b)
as to the performance, default or any breach by any Party of its obligations
under any Finance Document; or

 


(c)
whether any other event specified in any Finance Document has occurred.

 

25.9
Exclusion of liability

 


(a)
Without limiting paragraph (b) below (and without prejudice to any other
provision of any Finance Document excluding or limiting the liability of the
Agent), the Agent will not be liable for:

 


(i)
any damages, costs or losses to any person, any diminution in value, or any
liability whatsoever arising as a result of taking or not taking any action
under or in connection with any Finance Document, unless directly caused by its
gross negligence or wilful misconduct as finally determined by a court of
competent jurisdiction;

 


(ii)
exercising, or not exercising, any right, power, authority or discretion given
to it by, or in connection with, any Finance Document or any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with, any Finance Document, other than by reason of its gross
negligence or wilful misconduct as finally determined by a court of competent
jurisdiction; or

 


(iii)
without prejudice to the generality of paragraphs (i) and (ii) above, any
damages, costs or losses to any person, any diminution in value or any liability
whatsoever (including, without limitation, for negligence or any other category
of liability whatsoever but not including any claim based on the fraud of the
Agent) arising as a result of:

 


(A)
any act, event or circumstance not reasonably within its control; or

 


(B)
the general risks of investment in, or the holding of assets in, any
jurisdiction, including (in each case and without limitation) such damages,
costs, losses, diminution in value or liability arising as a result of: 
nationalisation, expropriation or other governmental actions; any regulation,
currency restriction, devaluation or fluctuation; market conditions affecting
the execution or settlement of transactions or the value of assets (including
any Disruption Event); breakdown, failure or malfunction of any third party
transport, telecommunications, computer services or systems; natural disasters
or acts of God; war, terrorism, insurrection or revolution; or strikes or
industrial action.

 


(b)
No Party (other than the Agent) may take any proceedings against any officer,
employee or agent of the Agent in respect of any claim it might have against the
Agent or in respect of any act or omission of any kind by that officer, employee
or agent in relation to any Finance Document, and any officer, employee or agent
of the Agent may rely on this Clause 25.9.

 
- 95 -

--------------------------------------------------------------------------------


(c)
The Agent will not be liable for any delay (or any related consequences) in
crediting an account with an amount required under the Finance Documents to be
paid by the Agent if the Agent has taken all necessary steps as soon as
reasonably practicable to comply with the regulations or operating procedures of
any recognised clearing or settlement system used by the Agent for that purpose.

 


(d)
Nothing in this Agreement shall oblige the Agent to carry out:

 


(i)
any "know your customer" or other checks in relation to any person; or

 


(ii)
any check on the extent to which any transaction contemplated by this Agreement
might be unlawful for any Lender,

 
on behalf of any Lender, and each Lender confirms to the Agent that it is solely
responsible for any such checks it is required to carry out and that it may not
rely on any statement in relation to such checks made by the Agent.
 


(e)
Without prejudice to any provision of any Finance Document excluding or limiting
the Agent's liability, any liability of the Agent arising under or in connection
with any Finance Document shall be limited to the amount of actual loss which
has been suffered (as determined by reference to the date of default of the
Agent or, if later, the date on which the loss arises as a result of such
default) but without reference to any special conditions or circumstances known
to the Agent at any time which increase the amount of that loss.  In no event
shall the Agent be liable for any loss of profits, goodwill, reputation,
business opportunity or anticipated saving, or for special, punitive, indirect
or consequential damages, whether or not the Agent has been advised of the
possibility of such loss or damages.

 

25.10
Lenders' indemnity to the Agent

 
Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify the Agent, within three
Business Days of demand, against any cost, loss or liability (including, without
limitation, for negligence or any other category of liability whatsoever)
incurred by the Agent (otherwise than by reason of the Agent's gross negligence
or wilful misconduct, as finally determined by a court of competent
jurisdiction) (or, in the case of any cost, loss or liability pursuant to Clause
28.11 (Disruption to payment systems etc.), notwithstanding the Agent's
negligence, gross negligence or any other category of liability whatsoever, but
not including any claim based on the fraud of the Agent) in acting as Agent
under the Finance Documents (unless the Agent has been reimbursed by an Obligor
pursuant to a Finance Document).
 


25.11
Resignation of the Agent

 


(a)
The Agent may resign and appoint one of its Affiliates as successor by giving
notice to the Lenders and the Company.

 


(b)
Alternatively the Agent may resign by giving 30 days' notice to the Lenders and
the Company, in which case the Majority Lenders (after consultation with the
Company) may appoint a successor Agent, which shall not be incorporated or
acting through an office situated in a Non-Cooperative Jurisdiction.

 
- 96 -

--------------------------------------------------------------------------------


(c)
If the Majority Lenders have not appointed a successor Agent in accordance with
paragraph (b) above within 20 days after notice of resignation was given, the
retiring Agent (after consultation with the Company) may appoint a successor
Agent.

 


(d)
If the Agent wishes to resign because (acting reasonably) it has concluded that
it is no longer appropriate for it to remain as agent and the Agent is entitled
to appoint a successor Agent under paragraph (c) above, the Agent may (if it
concludes (acting reasonably) that it is necessary to do so in order to persuade
the proposed successor Agent to become a party to this Agreement as Agent) agree
with the proposed successor Agent amendments to this Clause 25 and any other
term of this Agreement dealing with the rights or obligations of the Agent
consistent with then current market practice for the appointment and protection
of corporate trustees together with any reasonable amendments to the agency fee
payable under this Agreement which are consistent with the successor Agent's
normal fee rates and those amendments will bind the Parties.

 


(e)
The retiring Agent shall make available to the successor Agent such documents
and records and provide such assistance as the successor Agent may reasonably
request for the purposes of performing its functions as Agent under the Finance
Documents.  The Company shall, within three Business Days of demand, reimburse
the retiring Agent for the amount of all costs and expenses (including legal
fees) properly incurred by it in making available such documents and records and
providing such assistance.

 


(f)
The Agent's resignation notice shall only take effect upon the appointment of a
successor.

 


(g)
Upon the appointment of a successor, the retiring Agent shall be discharged from
any further obligation in respect of the Finance Documents (other than its
obligations under paragraph (e) above) but shall remain entitled to the benefit
of Clause 14.3 (Indemnity to the Agent) and this Clause 25 (and any agency fees
for the account of the retiring Agent shall cease to accrue from (and shall be
payable on) that date).  Any successor and each of the other Parties shall have
the same rights and obligations amongst themselves as they would have had if
such successor had been an original Party.

 


(h)
The Agent shall resign in accordance with paragraph (b) above (and, to the
extent applicable, shall use reasonable endeavours to appoint a successor Agent
pursuant to paragraph (c) above) if on or after the date which is three months
before the earliest FATCA Application Date relating to any payment to the Agent
under the Finance Documents, either:

 


(i)
the Agent fails to respond to a request under Clause 12.8 (FATCA Information)
and a Lender reasonably believes that the Agent will not be (or will have ceased
to be) a FATCA Exempt Party on or after that FATCA Application Date;

 


(ii)
the information supplied by the Agent pursuant to Clause 12.8 (FATCA
Information) indicates that the Agent will not be (or will have ceased to be) a
FATCA Exempt Party on or after that FATCA Application Date; or

 


(iii)
the Agent notifies the Company and the Lenders that the Agent will not be (or
will have ceased to be) a FATCA Exempt Party on or after that FATCA Application
Date; and (in each case) a Lender reasonably believes that a Party will be
required to make a FATCA Deduction that would not be required if the Agent were
a FATCA Exempt Party, and that Lender, by notice to the Agent, requires it to
resign.

 
- 97 -

--------------------------------------------------------------------------------



25.12
Replacement of the Agent

 


(a)
After consultation with the Company , the Majority Lenders may, by giving 30
days' notice to the Agent (or, at any time the Agent is an Impaired Agent, by
giving any shorter notice determined by the Majority Lenders) replace the Agent
by appointing a successor Agent.

 


(b)
The retiring Agent shall (at its own cost if it is an Impaired Agent and
otherwise at the expense of the Lenders) make available to the successor Agent
such documents and records and provide such assistance as the successor Agent
may reasonably request for the purposes of performing its functions as Agent
under the Finance Documents.

 


(c)
The appointment of the successor Agent shall take effect on the date specified
in the notice from the Majority Lenders to the retiring Agent.  As from this
date, the retiring Agent shall be discharged from any further obligation in
respect of the Finance Documents (other than its obligations under paragraph (b)
above) but shall remain entitled to the benefit of Clause 14.3 (Indemnity to the
Agent) and this Clause 25 (and any agency fees for the account of the retiring
Agent shall cease to accrue from (and shall be payable on) that date).

 


(d)
Any successor Agent and each of the other Parties shall have the same rights and
obligations amongst themselves as they would have had if such successor had been
an original Party.

 


(e)
Notwithstanding paragraph 25.12(a) above, the Company may, on no less than 30
days’ prior notice to the Agent, replace the Agent by requiring the Lenders to
appoint a replacement Agent if any amount payable under a Finance Document by
the French Borrower becomes not deductible from that French Borrower’s taxable
income for French tax purposes by reason of that amount (i) being paid or
accrued to an Agent incorporated or acting through an office situated in a
Non-Cooperative Jurisdiction or (ii) paid to an account opened in the name, or
for the benefit of, that Agent in a financial institution situated in a
Non-Cooperative Jurisdiction. In this case, the Agent shall resign and a
replacement Agent shall be appointed by the Majority Lenders (after consultation
with the Company) within 30 days after notice of replacement was given.

 

25.13
Confidentiality

 


(a)
In acting as agent for the Finance Parties, the Agent shall be regarded as
acting through its agency division which shall be treated as a separate entity
from any other of its divisions or departments.

 


(b)
If information is received by another division or department of the Agent, it
may be treated as confidential to that division or department and the Agent
shall not be deemed to have notice of it.

 
- 98 -

--------------------------------------------------------------------------------

25.14
Relationship with the Lenders

 


(a)
Subject to Clause 23.8 (Pro rata interest settlement), the Agent may treat the
person shown in its records as Lender at the opening of business (in the place
of the Agent's principal office as notified to the Finance Parties at any time)
as the Lender acting through its Facility Office:

 


(i)
entitled to or liable for any payment due under any Finance Document on that
day; and

 


(ii)
entitled to receive and act upon any notice, request, document or communication
or make any decision or determination under any Finance Document made or
delivered on that day,

 
unless it has received not less than five Business Days' prior notice from that
Lender to the contrary in accordance with the terms of this Agreement.
 


(b)
Any Lender may by notice to the Agent appoint a person to receive on its behalf
all notices, communications, information and documents to be made or despatched
to that Lender under the Finance Documents.  Such notice shall contain the
address, fax number and (where communication by electronic mail or other
electronic means is permitted under Clause 30.6 (Electronic communication))
electronic mail address and/or any other information required to enable the
transmission of information by that means (and, in each case, the department or
officer, if any, for whose attention communication is to be made) and be treated
as a notification of a substitute address, fax number, electronic mail address
(or such other information), department and officer by that Lender for the
purposes of Clause 30.2 (Addresses) and paragraph (a)(ii) of Clause 30.6
(Electronic communication) and the Agent shall be entitled to treat such person
as the person entitled to receive all such notices, communications, information
and documents as though that person were that Lender.

 


(c)
If the Agent is an Impaired Agent, the Parties may, instead of communicating
with each other through the Agent, communicate with each other directly and
(while the Agent is an Impaired Agent) all the provisions of the Finance
Documents which require communications to be made or notices to be given to or
by the Agent shall be varied so that communications may be made and notices
given to or by the relevant Parties directly.  This provision shall not operate
after a replacement Agent has been appointed.

 

25.15
Credit appraisal by the Lenders

 
Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms to the Agent that it has been, and will continue to be, solely
responsible for making its own independent appraisal and investigation of all
risks arising under or in connection with any Finance Document, including but
not limited to:
 


(a)
the financial condition, status and nature of each member of the Group;

 


(b)
the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document and any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Finance Document;

 
- 99 -

--------------------------------------------------------------------------------


(c)
whether that Lender has recourse, and the nature and extent of that recourse,
against any Party or any of its respective assets under or in connection with
any Finance Document, the transactions contemplated by the Finance Documents or
any other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document; and

 


(d)
the adequacy, accuracy or completeness of any information provided by the Agent,
any Party or by any other person under or in connection with any Finance
Document, the transactions contemplated by any Finance Document or any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document.

 

25.16
Deduction from amounts payable by the Agent

 
If any Party owes an amount to the Agent under the Finance Documents, the Agent
may, after giving notice to that Party, deduct an amount not exceeding that
amount from any payment to that Party which the Agent would otherwise be obliged
to make under the Finance Documents and apply the amount deducted in or towards
satisfaction of the amount owed.  For the purposes of the Finance Documents,
that Party shall be regarded as having received any amount so deducted.
 

25.17
Abatement of fees

 
The fees, commissions and expenses payable to the Agent for services rendered
and the performance of its obligations under this Agreement shall not be abated
by any remuneration or other amounts or profits receivable by the Agent (or by
any of its associates) in connection with any transaction effected by the Agent
with or for the Lenders or the Company.
 

25.18
Role of Reference Banks

 


(a)
No Reference Bank is under any obligation to provide a quotation or any other
information to the Agent.

 


(b)
No Reference Bank will be liable for any action taken by it under or in
connection with any Finance Document, or for any Reference Bank Quotation,
unless directly caused by its gross negligence or wilful misconduct.

 


(c)
No Party (other than the relevant Reference Bank) may take any proceedings
against any officer, employee or agent of any Reference Bank in respect of any
claim it might have against that Reference Bank or in respect of any act or
omission of any kind by that officer, employee or agent in relation to any
Finance Document, or to any Reference Bank Quotation, and any officer, employee
or agent of each Reference Bank may rely on this Clause 25.18.

 


(d)
A Reference Bank which is not a Party may rely on this Clause 25.18, Clause 34.4
(Other exceptions) and Clause 36 (Confidentiality of Funding Rates).

 

26.
Conduct of Business by the Finance Parties

 


(a)
No provision of this Agreement will:

 


(i)
interfere with the right of any Finance Party to arrange its affairs (tax or
otherwise) in whatever manner it thinks fit;

 
- 100 -

--------------------------------------------------------------------------------


(ii)
oblige any Finance Party to investigate or claim any credit, relief, remission
or repayment available to it or the extent, order and manner of any claim; or

 


(iii)
oblige any Finance Party to disclose any information relating to its affairs
(tax or otherwise) or any computations in respect of Tax.

 


(b)
Any Lender is entitled to exercise any of its rights and discretion under the
Finance Documents through any agent (including any entity appointed to act as
servicer on its behalf).

 

27.
Sharing among the Finance Parties

 

27.1
Payments to Finance Parties

 
Subject to paragraph (b) below, if a Finance Party (a "Recovering Finance
Party") receives or recovers any amount from an Obligor other than in accordance
with Clause 28 (Payment Mechanics) (a "Recovered Amount") and applies that
amount to a payment due under the Finance Documents then such Recovering Finance
Party shall be deemed to have been substituted for the Agent for purposes of
receiving or recovering a Sharing Payment (as defined below) and:
 


(a)
the Recovering Finance Party shall, within three Business Days, notify details
of the receipt or recovery to the Agent;

 


(b)
the Agent shall determine whether the receipt or recovery is in excess of the
amount the Recovering Finance Party would have been paid had the receipt or
recovery been received or made by the Agent and distributed in accordance with
Clause 28 (Payment Mechanics), without taking account of any Tax which would be
imposed on the Agent in relation to the receipt, recovery or distribution; and

 


(c)
the Recovering Finance Party shall, within three Business Days of demand by the
Agent, pay to the Agent an amount (the "Sharing Payment") equal to such receipt
or recovery less any amount which the Agent determines may be retained by the
Recovering Finance Party as its share of any payment to be made, in accordance
with Clause 28.6 (Partial payments).

 

27.2
Redistribution of payments

 
The Agent shall treat the Sharing Payment as if it had been paid by the relevant
Obligor and distribute it between the Finance Parties (other than the Recovering
Finance Party) (the "Sharing Finance Parties") in accordance with Clause 28.6
(Partial payments) towards the obligations of that Obligor to the Sharing
Finance Parties.
 


27.3
Recovering Finance Party's rights

 
On a distribution by the Agent under Clause 28.2 (Distributions by the Agent) of
a payment received by a Recovering Finance Party from an Obligor, as between the
relevant Obligor and the Recovering Finance Party, an amount of the Recovered
Amount equal to the Sharing Payment will be treated as not having been paid by
that Obligor.
 

27.4
Reversal of redistribution

 
If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:
 
- 101 -

--------------------------------------------------------------------------------


(a)
each Sharing Finance Party shall, upon request of the Agent, pay to the Agent
for the account of that Recovering Finance Party an amount equal to the
appropriate part of its share of the Sharing Payment (together with an amount as
is necessary to reimburse that Recovering Finance Party for its proportion of
any interest on the Sharing Payment which that Recovering Finance Party is
required to pay) (the "Redistributed Amount"); and

 


(b)
as between the relevant Obligor and each relevant Sharing Finance Party, an
amount equal to the relevant Redistributed Amount will be treated as not having
been paid by that Obligor to the relevant Sharing Finance Party.

 

27.5
Exceptions

 


(a)
This Clause 27.5 shall not apply to the extent that the Recovering Finance Party
would not, after making any payment pursuant to this Clause, have a valid and
enforceable claim against the relevant Obligor.

 


(b)
A Recovering Finance Party is not obliged to share with any other Finance Party
any amount which the Recovering Finance Party has received or recovered as a
result of taking legal or arbitration proceedings, if:

 


(i)
it notified that other Finance Party of the legal or arbitration proceedings;
and

 


(ii)
that other Finance Party had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.

 
- 102 -

--------------------------------------------------------------------------------


SECTION 11
ADMINISTRATION
 

28.
Payment Mechanics

 

28.1
Payments to the Agent

 


(a)
On each date on which an Obligor or a Lender is required to make a payment under
a Finance Document, that Obligor or Lender shall make the same available to the
Agent (unless a contrary indication appears in a Finance Document) for value on
the due date at the time and in such funds specified by the Agent as being
customary at the time for settlement of transactions in the relevant currency in
the place of payment.

 


(b)
Payment shall be made to such account in the principal financial centre in such
Participating Member State or London, as specified by the Agent other than a
Non-Cooperative Jurisdiction, and with such bank as the Agent, in each case,
specifies.

 

28.2
Distributions by the Agent

 
Each payment received by the Agent under the Finance Documents for another Party
shall, subject to Clause 28.3 (Distributions to an Obligor) and Clause 28.4
(Clawback and pre-funding) be made available by the Agent as soon as practicable
after receipt to the Party entitled to receive payment in accordance with this
Agreement (in the case of a Lender, for the account of its Facility Office), to
such account as that Party may notify to the Agent by not less than five
Business Days' notice with a bank specified by that Party in the principal
financial centre of a Participating Member State or London, as specified by that
Party other than a Non-Cooperative Jurisdiction.
 

28.3
Distributions to an Obligor

 
The Agent may (with the consent of the Obligor or in accordance with Clause 29
(Set-Off)) apply any amount received by it for that Obligor in or towards
payment (on the date and in the currency and funds of receipt) of any amount due
from that Obligor under the Finance Documents or in or towards purchase of any
amount of any currency to be so applied.
 

28.4
Clawback and pre-funding

 


(a)
Where a sum is to be paid to the Agent under the Finance Documents for another
Party, the Agent is not obliged to pay that sum to that other Party (or to enter
into or perform any related exchange contract) until it has been able to
establish to its satisfaction that it has actually received that sum.

 


(b)
Unless paragraph (c) below applies, if the Agent pays an amount to another Party
and it proves to be the case that the Agent had not actually received that
amount, then the Party to whom that amount (or the proceeds of any related
exchange contract) was paid by the Agent shall on demand refund the same to the
Agent, together with interest on that amount from the date of payment to the
date of receipt by the Agent, calculated by the Agent to reflect its cost of
funds.

 


(c)
If the Agent is willing to make available amounts for the account of a Borrower
before receiving funds from the Lenders, then if and to the extent that the
Agent does so but it proves to be the case that it does not then receive funds
from a Lender in respect of a sum which it paid to a Borrower:

 
- 103 -

--------------------------------------------------------------------------------


(i)
the Borrower to whom that sum was made available shall on demand refund it to
the Agent; and

 


(ii)
the Lender by whom those funds should have been made available or, if that
Lender fails to do so, the Borrower to whom that sum was made available, shall
on demand pay to the Agent the amount (as certified by the Agent) which will
indemnify the Agent against any funding cost incurred by it as a result of
paying out that sum before receiving those funds from that Lender.

 

28.5
Impaired Agent

 


(a)
If, at any time, the Agent becomes an Impaired Agent, an Obligor or a Lender
which is required to make a payment under the Finance Documents to the Agent in
accordance with Clause 28.1 (Payments to the Agent) may instead either:

 


(i)
pay that amount directly to the required recipient(s); or

 


(ii)
if in its absolute discretion it considers that it is not reasonably practicable
to pay that amount directly to the required recipient(s), pay that amount or the
relevant part of that amount to an interest-bearing account held with a bank or
financial institution and in relation to which no Insolvency Event has occurred
and is continuing, in the name of the Obligor or the Lender making the payment
(the "Paying Party") and designated as a trust account for the benefit of the
Party or Parties beneficially entitled to that payment under the Finance
Documents (the "Recipient Party" or "Recipient Parties").

 
In each case such payments must be made on the due date for payment under the
Finance Documents.
 


(b)
All interest accrued on the amount standing to the credit of the trust account
shall be for the benefit of the Recipient Party or the Recipient Parties pro
rata to their respective entitlements.

 


(c)
A Party which has made a payment in accordance with this Clause 28.5 shall be
discharged of the relevant payment obligation under the Finance Documents and
shall not take any credit risk with respect to the amounts standing to the
credit of the trust account.

 


(d)
Promptly upon the appointment of a successor Agent in accordance with Clause
25.12 (Replacement of the Agent), each Paying Party shall (other than to the
extent that that Party has given an instruction pursuant to paragraph (e) below)
give all requisite instructions to the bank with whom the trust account is held
to transfer the amount (together with any accrued interest) to the successor
Agent for distribution to the relevant Recipient Party or Recipient Parties in
accordance with Clause 28.2 (Distributions by the Agent).

 


(e)
A Paying Party shall, promptly upon request by a Recipient Party and to the
extent:

 


(i)
that it has not given an instruction pursuant to paragraph (d) above; and

 


(ii)
that it has been provided with the necessary information by that Recipient
Party, give all requisite instructions to the bank with whom the trust account
is held to transfer the relevant amount (together with any accrued interest) to
that Recipient Party.

 
- 104 -

--------------------------------------------------------------------------------



28.6
Partial payments

 


(a)
If the Agent receives a payment that is insufficient to discharge all the
amounts then due and payable by an Obligor under the Finance Documents, the
Agent shall apply that payment towards the obligations of that Obligor under the
Finance Documents in the following order:

 


(i)
first, in or towards payment pro rata of any unpaid amount owing to the Agent;

 


(ii)
secondly, in or towards payment pro rata of any accrued interest, fee or
commission due but unpaid under this Agreement;

 


(iii)
thirdly, in or towards payment pro rata of any principal due but unpaid under
this Agreement; and

 


(iv)
fourthly, in or towards payment pro rata of any other sum due but unpaid under
the Finance Documents.

 


(b)
The Agent shall, if so directed by the Majority Lenders, vary the order set out
in paragraphs (a)(ii) to (iv) above.

 


(c)
Paragraphs (a) and (b) above will override any appropriation made by a Obligor.

 

28.7
No set-off by Obligor

 
All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.
 

28.8
Business Days

 


(a)
Any payment under the Finance Documents which is due to be made on a day that is
not a Business Day shall be made on the next Business Day in the same calendar
month (if there is one) or the preceding Business Day (if there is not).

 


(b)
During any extension of the due date for payment of any principal or Unpaid Sum
under this Agreement, interest is payable on the principal or Unpaid Sum at the
rate payable on the original due date.

 

28.9
Currency of account

 


(a)
Subject to paragraphs (b) to (e) below, euro is the currency of account and
payment for any sum due from an Obligor under any Finance Document.

 


(b)
A repayment of a Utilisation or Unpaid Sum or a part of a Utilisation or Unpaid
Sum shall be made in the currency in which that Utilisation or Unpaid Sum is
denominated, pursuant to this Agreement, on its due date.

 


(c)
Each payment of interest shall be made in the currency in which the sum in
respect of which the interest is payable was denominated, pursuant to this
Agreement, when that interest accrued.

 
- 105 -

--------------------------------------------------------------------------------


(d)
Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.

 


(e)
Any amount expressed to be payable in a currency other than euro shall be paid
in that other currency.

 

28.10
Change of currency

 


(a)
Unless otherwise prohibited by law, if more than one currency or currency unit
are at the same time recognised by the central bank of any country as the lawful
currency of that country, then:

 


(i)
any reference in the Finance Documents to, and any obligations arising under the
Finance Documents in, the currency of that country shall be translated into, or
paid in, the currency or currency unit of that country designated by the Agent
(after consultation with the Company); and

 


(ii)
any translation from one currency or currency unit to another shall be at the
official rate of exchange recognised by the central bank for the conversion of
that currency or currency unit into the other, rounded up or down by the Agent
(acting reasonably).

 


(b)
If a change in any currency of a country occurs, this Agreement will, to the
extent the Agent (acting reasonably and after consultation with the Company)
specifies to be necessary, be amended to comply with any generally accepted
conventions and market practice in the Relevant Market and otherwise to reflect
the change in currency.

 


28.11
Disruption to payment systems etc.

 
If either the Agent determines (in its discretion) that a Disruption Event has
occurred or the Agent is notified by the Company that a Disruption Event has
occurred:
 


(a)
the Agent may, and shall if requested to do so by the Company, consult with the
Company with a view to agreeing with the Company such changes to the operation
or administration of the Facility as the Agent may deem necessary in the
circumstances;

 


(b)
the Agent shall not be obliged to consult with the Company in relation to any
changes mentioned in paragraph (a) if, in its opinion, it is not practicable to
do so in the circumstances and, in any event, shall have no obligation to agree
to such changes;

 


(c)
the Agent may consult with the Finance Parties in relation to any changes
mentioned in paragraph (a) but shall not be obliged to do so if, in its opinion,
it is not practicable to do so in the circumstances;

 


(d)
any such changes agreed upon by the Agent and the Company shall (whether or not
it is finally determined that a Disruption Event has occurred) be binding upon
the Parties as an amendment to (or, as the case may be, waiver of) the terms of
the Finance Documents notwithstanding the provisions of Clause 34 (Amendments
and Waivers);

 


(e)
the Agent shall not be liable for any damages, costs or losses to any person,
any diminution in value or any liability whatsoever (including, without
limitation for negligence, gross negligence or any other category of liability
whatsoever, but not including any claim based on the fraud of the Agent) arising
as a result of its taking, or failing to take, any actions pursuant to or in
connection with this Clause 28.11; and

 
- 106 -

--------------------------------------------------------------------------------


(f)
the Agent shall notify the Finance Parties of all changes agreed pursuant to
paragraph (d) above.

 

29.
Set-Off

 
A Finance Party may set off any matured obligation due from an Obligor under the
Finance Documents (to the extent beneficially owned by that Finance Party)
against any matured obligation owed by that Finance Party to that Obligor,
regardless of the place of payment, booking branch or currency of either
obligation.  If the obligations are in different currencies, the Finance Party
may convert either obligation at a market rate of exchange in its usual course
of business for the purpose of the set-off.
 

30.
Notices

 

30.1
Communications in writing

 
Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by letter.
 

30.2
Addresses

 
The address (and the department or officer, if any, for whose attention the
communication is to be made) of each Party for any communication or document to
be made or delivered under or in connection with the Finance Documents is:
 


(a)
in the case of the Company or the Subsidiary Borrower, that identified with its
name below;

 


(b)
in the case of each Lender, that notified in writing to the Agent on or prior to
the date on which it becomes a Party; and

 


(c)
in the case of the Agent, that identified with its name below,

 
or any substitute address or department or officer as the Party may notify to
the Agent (or the Agent may notify to the other Parties, if a change is made by
the Agent) by not less than five Business Days' notice.
 


30.3
Delivery

 


(a)
Any communication or document made or delivered by one person to another under
or in connection with the Finance Documents will only be effective when it has
been left at the relevant address or five Business Days after being deposited in
the post postage prepaid in an envelope addressed to it at that address and, if
a particular department or officer is specified as part of its address details
provided under Clause 30.2 (Addresses), if addressed to that department or
officer.

 


(b)
Any communication or document to be made or delivered to the Agent will be
effective only when actually received by the Agent and then only if it is
expressly marked for the attention of the department or officer identified with
the Agent's signature below (or any substitute department or officer as the
Agent shall specify for this purpose).

 


(c)
All notices from or to an Obligor shall be sent through the Agent.

 
- 107 -

--------------------------------------------------------------------------------


(d)
Any communication or document made or delivered to the Company in accordance
with this Clause will be deemed to have been made or delivered to each of the
Obligors.

 


(e)
Any communication or document which becomes effective, in accordance with
paragraphs (a) to (d) above, after 5:00 p.m. in the place of receipt shall be
deemed only to become effective on the following day.

 

30.4
Notification of address

 
Promptly upon changing its address, the Agent shall notify the other Parties.
 

30.5
Communication when Agent is Impaired Agent

 
If the Agent is an Impaired Agent, the Parties may, instead of communicating
with each other through the Agent, communicate with each other directly and
(while the Agent is an Impaired Agent) all the provisions of the Finance
Documents which require communications to be made or notices to be given to or
by the Agent shall be varied so that communications may be made and notices
given to or by the relevant Parties directly. This provision shall not operate
after a replacement Agent has been appointed.
 

30.6
Electronic communication

 


(a)
Any communication to be made between any two Parties under or in connection with
the Finance Documents may be made by electronic mail or other electronic means
(including, without limitation, by way of posting to a secure website) if those
two Parties:

 


(i)
notify each other in writing of their electronic mail address and/or any other
information required to enable the transmission of information by that means;
and

 


(ii)
notify each other of any change to their address or any other such information
supplied by them by not less than five Business Days' notice.

 


(b)
Any such electronic communication as specified in paragraph (a) above to be made
between an Obligor and a Finance Party may only be made in that way to the
extent that those two Parties agree that, unless and until notified to the
contrary, this is to be an accepted form of communication.

 


(c)
Any such electronic communication as specified in paragraph (a) above made
between any two Parties will be effective only when actually received (or made
available) in readable form and, in the case of any electronic communication
made by a Party to the Agent, only if it is addressed in such a manner as the
Agent shall specify for this purpose.

 


(d)
Any electronic communication which becomes effective, in accordance with
paragraph (c) above, after 5:00 p.m. in the place in which the Party to whom the
relevant communication is sent or made available has its address for the purpose
of this Agreement shall be deemed only to become effective on the following day.

 


(e)
Any reference in a Finance Document to a communication being sent or received
shall be construed to include that communication being made available in
accordance with this Clause 30.6.



- 108 -

--------------------------------------------------------------------------------

30.7
English language

 


(a)
Any notice given under or in connection with any Finance Document must be in
English.

 


(b)
All other documents provided under or in connection with any Finance Document
must be:

 


(i)
in English; or

 


(ii)
if not in English, and if so required by the Agent, accompanied by a certified
English translation and, in this case, the English translation will prevail
unless the document is a constitutional, statutory or other official document.

 

31.
Calculations and Certificates

 

31.1
Accounts

 
In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.
 

31.2
Certificates and Determinations

 
Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, conclusive evidence
of the matters to which it relates.
 

31.3
Day count convention

 
Save where expressly provided otherwise, any interest, commission or fee
accruing under a Finance Document will accrue from day to day and is calculated
on the basis of the actual number of days elapsed and a year of 360 days.
 

32.
Partial Invalidity

 
If, at any time, any provision of a Finance Document is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.
 

33.
Remedies, Waivers and hardship

 

33.1
Remedies and waivers

 
No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under a Finance Document shall operate as a waiver of
any such right or remedy or constitute an election to affirm any of the Finance
Documents.  No election to affirm any Finance Document on the part of any
Finance Party shall be effective unless it is in writing.  No single or partial
exercise of any right or remedy shall prevent any further or other exercise or
the exercise of any other right or remedy.  The rights and remedies provided in
each Finance Document are cumulative and, subject to Clause 33.2 (No hardship)
not exclusive of any rights or remedies provided by law.


- 109 -

--------------------------------------------------------------------------------

33.2
No hardship

 
Each Party hereby acknowledges that the provisions of article 1195 of the French
Code civil shall not apply to it with respect to its obligations under the
Finance Documents and that it shall not be entitled to make any claim under
article 1195 of the French Code civil.
 

34.
Amendments and Waivers

 

34.1
Required consents

 


(a)
Subject to Clause 34.2 (All Lender matters), Clause 34.3 (Affected Lender
Matters) and Clause 34.4 (Other exceptions), any term of the Finance Documents
may be amended or waived only with the consent of the Majority Lenders and the
Company.  Any such amendment or waiver will be binding on all Parties.

 


(b)
The Agent may effect, on behalf of any Finance Party, any amendment or waiver
permitted by this Clause 34.

 

34.2
All Lender matters

 
Subject to Clause 34.4 (Other exceptions), an amendment or waiver of any term of
any Finance Document that has the effect of changing or which relates to:
 


(a)
the definition of "Majority Lenders" in Clause 1.1 (Definitions);

 


(b)
an extension to the date of payment of any amount under the Finance Documents;

 


(c)
a reduction in the amount of any payment of principal, interest, fees or
commission payable or a reduction in the Margin;

 


(d)
an increase in the Total Commitments, an extension of the Availability Period
beyond the date contemplated in Clause 34.9 (Extension Option) or any
requirement that a cancellation of Commitments reduces the Commitments of the
Lenders rateably under the Facility;

 


(e)
a change in currency of payment of any amount under the Finance Documents;

 


(f)
a change to the Obligors;

 


(g)
any provision which expressly requires the consent of all the Lenders; or

 


(h)
Clause 2.2 (Finance Parties' rights and obligations) ), Clause 7.3 (Change of
Control), Clause 7.8 (Application of prepayments), Clause 23 (Changes to the
Lenders), Clause 27 (Sharing among the Finance Parties), this Clause 34.2,
Clause 39 (Governing Law) or Clause 40.1 (Jurisdiction);

 
shall not be made without the prior consent of all the Lenders.
 

34.3
Affected Lender Matters

 
Subject to Clause 34.4 (Other exceptions), an amendment or waiver of any term of
any Finance Document that has the effect of changing or which relates to:
 
- 110 -

--------------------------------------------------------------------------------


(a)
reductions in the amount or extensions of the scheduled date of final maturity
of any Loan;

 


(b)
reductions in the rate of interest or any fee or extensions of any due date
thereof; or

 


(c)
increases in the amount or extensions of the expiry date of any Lender's
Commitment;

 
shall not be made without the prior consent of the affected Lender.
 

34.4
Other exceptions

 
An amendment or waiver which relates to the rights or obligations of the Agent
or a Reference Bank (each in their capacity as such) may not be effected without
the consent of the Agent or such Reference Bank, as the case may be.
 

34.5
Replacement of Screen Rate

 

 
(a)
Subject to Clause 34.4 (Other exceptions), if a Screen Rate Replacement Event
has occurred in relation to any Screen Rate, any amendment or waiver which
relates to:

 


(i)
providing for the use of a Replacement Benchmark in relation to that currency in
place of that Screen Rate ; and

 

 
(ii)


 


(A)
aligning any provision of any Finance Document to the use of that Replacement
Benchmark;

 


(B)
enabling that Replacement Benchmark to be used for the calculation of interest
under this Agreement (including, without limitation, any consequential changes
required to enable that Replacement Benchmark to be used for the purposes of
this Agreement);

 


(C)
implementing market conventions applicable to that Replacement Benchmark;

 


(D)
providing for appropriate fallback (and market disruption) provisions for that
Replacement Benchmark; or

 


(E)
adjusting the pricing to reduce or eliminate, to the extent reasonably
practicable, any transfer of economic value from one Party to another as a
result of the application of that Replacement Benchmark (and if any adjustment
or method for calculating any adjustment or method for calculating any
adjustment has been formally designated, nominated or recommended by the
Relevant Nominating Body, the adjustment shall be determined on the basis of
that designation, nomination or recommendation) .

 
may be made with the consent of the Agent (acting on the instructions of the
Majority Lenders) and the Obligors.
 


(b)
If any Lender fails to respond to a request for an amendment or waiver described
in paragraph (a) above within ten (10) Business Days (or such longer time period
in relation to any request which the Borrower and the Agent may agree) of that
request being made:

 


(i)
its Commitment(s) shall not be included for the purpose of calculating the Total
Commitments under the relevant Facility/ies when ascertaining whether any
relevant percentage of Total Commitments has been obtained to approve that
request; and

 
- 111 -

--------------------------------------------------------------------------------


(ii)
its status as a Lender shall be disregarded for the purpose of ascertaining
whether the agreement of any specified group of Lenders has been obtained to
approve that request.

 

 
(c)
In this Clause 33.5:

 
"Relevant Nominating Body" means any applicable central bank, regulator or other
supervisory authority or a group of them, or any working group or committee
sponsored or chaired by, or constituted at the request of, any of them or the
Financial Stability Board.
 
"Replacement Benchmark" means a benchmark rate which is:
 


(a)
formally designated, nominated or recommended as the replacement for a Screen
Rate by:

 
(i)          the administrator of that Screen Rate (provided that the market or
economic reality that such benchmark rate measures is the same as that measured
by that Screen Rate); or
 
(ii)          any Relevant Nominating Body,
 
and if replacements have, at the relevant time, been formally designated,
nominated or recommended under both paragraphs, the "Replacement Benchmark" will
be the replacement under paragraph (ii) above;
 


(b)
in the opinion of the Majority Lenders and the Borrower, generally accepted in
the international or any relevant domestic syndicated loan markets as the
appropriate successor to a Screen Rate; or

 


(c)
in the opinion of the Majority Lenders and the Borrower, an appropriate
successor to a Screen Rate.

 
"Screen Rate Replacement Event" means, in relation to a Screen Rate:
 


(a)
the methodology, formula or other means of determining that Screen Rate has, in
the opinion of the Majority Lenders and the Borrower, materially changed;

 

 
(b)


 

 
(i)


 


(A)
the administrator of that Screen Rate or its supervisor publicly announces that
such administrator is insolvent; or

 


(B)
information is published in any order, decree, notice, petition or filing,
however described, of or filed with a court, tribunal, exchange, regulatory
authority or similar administrative, regulatory or judicial body which
reasonably confirms that the administrator of that Screen Rate is insolvent,

 
provided that, in each case, at that time, there is no successor administrator
to continue to provide that Screen Rate;
 


(ii)
the administrator of that Screen Rate publicly announces that it has ceased or
will cease to provide that Screen Rate permanently or indefinitely and, at that
time, there is no successor administrator to continue to provide that Screen
Rate;

 
- 112 -

--------------------------------------------------------------------------------


(iii)
the supervisor of the administrator of that Screen Rate publicly announces that
such Screen Rate has been or will be permanently or indefinitely discontinued;
or

 


(iv)
the administrator of that Screen Rate or its supervisor announces that that
Screen Rate may no longer be used; or

 


(c)
in the opinion of the Majority Lenders and the Obligor, that Screen Rate is
otherwise no longer appropriate for the purposes of calculating interest under
this Agreement.

 

34.6
Disenfranchisement of Defaulting Lenders

 


(a)
For so long as a Defaulting Lender has any Available Commitment, in
ascertaining:

 


(i)
the Majority Lenders; or

 


(ii)
whether:

 


(A)
any given percentage (including, for the avoidance of doubt, unanimity) of the
Total Commitments; or

 


(B)
the agreement of any specified group of Lenders has been obtained to approve any
request for a consent, waiver, amendment or other vote under the Finance
Documents, that Defaulting Lender's Commitment will be reduced by the amount of
its Available Commitment and to the extent that that reduction results in that
Defaulting Lender's Commitment being zero, that Defaulting Lender shall be
deemed not to be a Lender for the purposes of paragraphs (i) and (ii)(A) above.

 


(b)
For the purposes of this Clause 34.6, the Agent may assume that the following
Lenders are Defaulting Lenders:

 


(i)
any Lender which has notified the Agent that it has become a Defaulting Lender;

 


(ii)
any Lender in relation to which it is aware that any of the events or
circumstances referred to in paragraphs (a), (b) or (c) of the definition of
"Defaulting Lender" has occurred, unless it has received notice to the contrary
from the Lender concerned (together with any supporting evidence reasonably
requested by the Agent) or the Agent is otherwise aware that the Lender has
ceased to be a Defaulting Lender.

 

34.7
Excluded Commitments

 
If any Defaulting Lender fails to respond to a request for a consent, waiver,
amendment of or in relation to any term of any Finance Document or any other
vote of Lenders under the terms of this Agreement within 10 Business Days
(unless the Company and the Agent agree to a longer time period in relation to
any request) of that request being made:
 


(a)
its Commitment(s) shall not be included for the purpose of calculating the Total
Commitments under the Facility when ascertaining whether any relevant percentage
(including, for the avoidance of doubt, unanimity) of Total Commitments has been
obtained to approve that request; and

 
- 113 -

--------------------------------------------------------------------------------


(b)
its status as a Lender shall be disregarded for the purpose of ascertaining
whether the agreement of any specified group of Lenders has been obtained to
approve that request.

 

34.8
Replacement of a Defaulting Lender

 
The Company may, at any time a Lender has become and continues to be a
Defaulting Lender, cancel that Lender's Commitment(s) or replace such Lender in
accordance with Clause 7.6 (Right of prepayment and cancellation or replacement
in relation to a single Lender).
 

34.9
Extension Option

 


(a)
The Company may notify to the Agent an extension of the Initial Maturity Date of
the Facility to the First Extended Maturity Date of the Facility, by delivering
to the Agent, not less than ten (10) days prior to the Initial Maturity Date of
the Facility an extension signed by the Company's authorised signatory and the
French Borrower's legal representative (gérant).

 


(b)
The Company may notify an extension of the First Extended Maturity Date of the
Facility to the date falling on the Second Extended Maturity Date of the
Facility, by delivering to the Agent, not less than ten (10) days prior to the
First Extended Maturity Date, an extension notice signed by the Company's
authorised signatory and the French Borrower's legal representative (gérant).

 


(c)
The Agent shall promptly upon receipt of the same inform each Lender of receipt
of the relevant extension request.

 


(d)
Subject to the provisions of paragraph (e) below, upon receipt by the Agent of
the relevant extension notice from the Agent, the Initial Maturity Date of the
Facility shall be extended to the First Extended Maturity Date or to the Second
Extended Maturity Date of the Facility (as the case may be).

 


(e)
No extension of the Initial Maturity Date or of the First Extended Maturity Date
of the Facility shall occur under this 34.9 unless:

 


(i)
no Event of Default is continuing or would result from the extension of the
Initial Maturity Date or the First Extended Maturity Date of the Facility (as
the case may be) at the date of the extension request and at the date the
extension becomes effective;

 


(ii)
the Repeating Representations set forth in this Agreement are true and correct
in all material respects on and as of the date of the extension request and the
date on which the extension becomes effective;

 


(iii)
the Agent shall have received a certificate dated as of the extension request
signed by the Responsible Officer of the Company (A) certifying the accuracy of
clauses (i) and (ii) above and (B), in case of change of the French Borrower's
managing director (gérant), certifying and attaching the Kbis extract (Extrait
Kbis) relating to the French Borrower dated not earlier than 10 days prior to
the extension notice and the decision of the partners (associés) of the French
Borrower whereby the managing director (gérant) has been appointed; and

 
- 114 -

--------------------------------------------------------------------------------


(iv)
the Company on behalf of the Borrowers has paid to the Agent (for the account of
each Lender), (x) on the Initial Maturity Date of the Facility, an extension fee
equal to 0.05 per cent of the amount of each Lender's Commitments under the
Facility on such date, or (as the case may be) (y) on the First Extended
Maturity Date of the Facility, an extension fee equal to 0.10 per cent of the
amount of each Lender's Commitments under the Facility on such date.

 


34.10
Amendments and Waivers of Sanctions Provisions

 
In connection with any amendment, waiver, determination or direction relating to
any Sanctions Provision with respect to which a Restricted Lender does not have
the benefit pursuant to Clause 37 (Anti-Boycott Regulations), the Commitment of
that Restricted Lender and the Loans of that Restricted Lender will be excluded
for the purpose of determining whether the consent of the Majority Lenders to
such amendment or waiver has been obtained or whether the determination or
direction by the Majority Lenders has been made.
 

35.
Confidential Information

 


35.1
Confidentiality

 
Each Finance Party agrees to keep all Confidential Information confidential and
not to disclose it to anyone, save to the extent permitted by Clause 35.2
(Disclosure of Confidential Information) and Clause 35.3 (Disclosure to
numbering service providers), and to ensure that all Confidential Information is
protected with security measures and a degree of care that would apply to its
own confidential information.
 

35.2
Disclosure of Confidential Information

 
Any Finance Party may disclose:
 


(a)
to any of its Affiliates and Related Funds and any of its or their officers,
directors, employees, professional advisers, auditors, insurers, reinsurers,
partners and Representatives such Confidential Information as that Finance Party
shall consider appropriate if any person to whom the Confidential Information is
to be given pursuant to this paragraph (a) is informed in writing of its
confidential nature and that some or all of such Confidential Information may be
price-sensitive information, except that there shall be no such requirement to
so inform if the recipient is subject to professional obligations to maintain
the confidentiality of the information or is otherwise bound by requirements of
confidentiality in relation to the Confidential Information;

 


(b)
to any person:

 


(i)
to (or through) whom it assigns or transfers (or may potentially assign or
transfer) all or any of its rights and/or obligations under one or more Finance
Documents or which succeeds (or which may potentially succeed) it as Agent and,
in each case, to any of that person's Affiliates, Related Funds, Representatives
and professional advisers;

 


(ii)
with (or through) whom it enters into (or may potentially enter into), whether
directly or indirectly, any sub-participation in relation to, or any other
transaction under which payments are to be made or may be made by reference to,
one or more Finance Documents and/or one or more Obligors and to any of that
person's Affiliates, Related Funds, Representatives and professional advisers;

 
- 115 -

--------------------------------------------------------------------------------


(iii)
appointed by any Finance Party or by a person to whom paragraph (b)(i) or (ii)
above applies to receive communications, notices, information or documents
delivered pursuant to the Finance Documents on its behalf (including, without
limitation, any person appointed under paragraph (b) of Clause 25.14
(Relationship with the Lenders));

 


(iv)
who invests in or otherwise finances (or may potentially invest in or otherwise
finance), directly or indirectly, any transaction referred to in
paragraph (b)(i) or (b)(ii) above;

 


(v)
to whom information is required or requested to be disclosed by any court of
competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation;

 


(vi)
to whom information is required to be disclosed in connection with, and for the
purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes;

 


(vii)
to whom or for whose benefit that Finance Party charges, assigns or otherwise
creates a Security (or may do so) pursuant to Clause 23.8 (Pro rata interest
settlement) including to a federal reserve or central bank (including, for the
avoidance of doubt, the European Central Bank) to (or through) whom it creates
Security pursuant to Clause 23.7 (Security over Lenders' rights) and any federal
reserve or central bank (including, for the avoidance of doubt, the European
Central Bank) may disclose such Confidential Information to a third party to
whom it transfers (or may potentially transfer) rights under the Finance
Documents or the securities issued by the special purpose vehicle in connection
with the enforcement of such Security;

 


(viii)
who is a Party; or

 


(ix)
with the consent of the Company;

 
in each case, such Confidential Information as that Finance Party shall consider
appropriate if:
 


(A)
in relation to paragraphs (b)(i), (b)(ii) and (b)(iii) above, the person to whom
the Confidential Information is to be given has entered into a Confidentiality
Undertaking, except that there shall be no requirement for a Confidentiality
Undertaking if the recipient is a professional adviser and is subject to
professional obligations to maintain the confidentiality of the Confidential
Information;

 


(B)
in relation to paragraph (b)(iv) above, the person to whom the Confidential
Information is to be given has entered into a Confidentiality Undertaking or is
otherwise bound by requirements of confidentiality in relation to the
Confidential Information they receive and is informed that some or all of such
Confidential Information may be price-sensitive information;

 


(C)
in relation to paragraphs (b)(v), (b)(vi) and (b)(vii) above, the person to whom
the Confidential Information is to be given is informed of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information, except that there shall be no requirement to so
inform if, in the opinion of that Finance Party, it is not practicable so to do
in the circumstances;

 
- 116 -

--------------------------------------------------------------------------------


(c)
to any person appointed by that Finance Party or by a person to whom
paragraph (b)(i) or (b)(ii) above applies to provide administration or
settlement services in respect of one or more of the Finance Documents including
without limitation, in relation to the trading of participations in respect of
the Finance Documents, such Confidential Information as may be required to be
disclosed to enable such service provider to provide any of the services
referred to in this paragraph (c) if the service provider to whom the
Confidential Information is to be given has entered into a confidentiality
agreement substantially in the form of the LMA Master Confidentiality
Undertaking for Use With Administration/Settlement Service Providers or such
other form of confidentiality undertaking agreed between the Company and the
relevant Finance Party; and

 


(d)
to any rating agency (including its professional advisers) such Confidential
Information as may be required to be disclosed to enable such rating agency to
carry out its normal rating activities in relation to the Finance Documents
and/or the Obligors if the rating agency to whom the Confidential Information is
to be given is informed of its confidential nature and that some or all of such
Confidential Information may be price-sensitive information.

 

35.3
Disclosure to numbering service providers

 


(a)
Any Finance Party may disclose to any national or international numbering
service provider appointed by that Finance Party to provide identification
numbering services in respect of this Agreement, the Facility and/or one or more
Obligors the following information:

 


(i)
names of Obligors;

 


(ii)
country of domicile of the Obligors;

 


(iii)
place of incorporation of the Obligors;

 


(iv)
date of this Agreement;

 


(v)
Clause 39 (Governing Law);

 


(vi)
the names of the Agent;

 


(vii)
date of each amendment and restatement of this Agreement;

 


(viii)
amounts of, and names of, the Facility;

 


(ix)
amount of Total Commitments;

 


(x)
currencies of the Facility;

 


(xi)
type of Facility;

 
- 117 -

--------------------------------------------------------------------------------


(xii)
ranking of Facility;

 


(xiii)
Maturity Date;

 


(xiv)
changes to any of the information previously supplied pursuant to paragraphs (i)
to (xiii) above; and

 


(xv)
such other information agreed between such Finance Party and the Company,

 
to enable such numbering service provider to provide its usual syndicated loan
numbering identification services.
 


(b)
The Parties acknowledge and agree that each identification number assigned to
this Agreement, the Facility and/or one or more Obligors by a numbering service
provider and the information associated with each such number may be disclosed
to users of its services in accordance with the standard terms and conditions of
that numbering service provider.

 


(c)
Each Obligor represents that none of the information set out in paragraphs (i)
to (xv) of paragraph (a) above is, nor will at any time be, unpublished
price-sensitive information.

 


(d)
The Agent shall notify the Company and the other Finance Parties of:

 


(i)
the name of any numbering service provider appointed by the Agent in respect of
this Agreement, the Facility and/or one or more Obligors; and

 


(ii)
the number or, as the case may be, numbers assigned to this Agreement, the
Facility and/or one or more Obligors by such numbering service provider.

 

35.4
Entire agreement

 
This Clause 35 constitutes the entire agreement between the Parties in relation
to the obligations of the Finance Parties under the Finance Documents regarding
Confidential Information and supersedes any previous agreement, whether express
or implied, regarding Confidential Information.
 

35.5
Inside information

 
Each of the Finance Parties acknowledges that some or all of the Confidential
Information is or may be price-sensitive information and that the use of such
information may be regulated or prohibited by applicable legislation including
securities law relating to insider dealing and market abuse and each of the
Finance Parties undertakes not to use any Confidential Information for any
unlawful purpose.
 

35.6
Notification of disclosure

 
Each of the Finance Parties agrees (to the extent permitted by law and
regulation) to inform the Company:
 


(a)
of the circumstances of any disclosure of Confidential Information made pursuant
to paragraph (b)(v) of Clause 35.2 (Disclosure of Confidential Information)
except where such disclosure is made to any of the persons referred to in that
paragraph during the ordinary course of its supervisory or regulatory function;
and

 


(b)
upon becoming aware that Confidential Information has been disclosed in breach
of this Clause 35.

 
- 118 -

--------------------------------------------------------------------------------

35.7
Continuing obligations

 
The obligations in this Clause 35 are continuing and, in particular, shall
survive and remain binding on each Finance Party for a period of twelve months
from the earlier of:
 


(a)
the date on which all amounts payable by the Obligors under or in connection
with this Agreement have been paid in full and all Commitments have been
cancelled or otherwise cease to be available; and

 


(b)
the date on which such Finance Party otherwise ceases to be a Finance Party.

 

36.
Confidentiality of Funding Rates and Reference Bank Quotations

 

36.1
Confidentiality and disclosure

 


(a)
The Agent and each Obligor agree to keep each Funding Rate (and, in the case of
the Agent, each Reference Bank Quotation) confidential and not to disclose it to
anyone, save to the extent permitted by paragraphs (b) and (c) below.

 


(b)
The Agent may, without prejudice to the provisions of article L.511-33 of the
French Code monétaire et financier, disclose:

 


(i)
any Funding Rate (but not, for the avoidance of doubt, any Reference Bank
Quotation) to the Borrower pursuant to Clause 8.4 (Default interest) or Clause 8
(Interest); and

 


(ii)
any Funding Rate (or any Reference Bank Quotation) to any person appointed by it
to provide administration services in respect of one or more of the Finance
Documents to the extent necessary to enable such service provider to provide
those services if the service provider to whom that information is to be given
has entered into a confidentiality agreement substantially in the form of the
LMA Master Confidentiality Undertaking for Use With Administration/Settlement
Service Providers or such other form of confidentiality undertaking agreed
between the Agent and the relevant Lender or the Reference Bank, as the case may
be.

 


(c)
The Agent may, without prejudice to the provisions of article L.511-33 of the
French Code monétaire et financier, disclose any Funding Rate (or any Reference
Bank Quotation) and each Obligor may disclose any Funding Rate, to:

 


(i)
any of its Affiliates and any of its or their officers, directors, employees,
professional advisers, auditors, partners and Representatives if any person to
whom that Funding Rate or Reference Bank Quotation is to be given pursuant to
this paragraph (i) is informed in writing of its confidential nature and that it
may be price-sensitive information, except that there shall be no such
requirement to so inform if the recipient is subject to professional obligations
to maintain the confidentiality of that Funding Rate or Reference Bank Quotation
or is otherwise bound by requirements of confidentiality in relation to it;

 
- 119 -

--------------------------------------------------------------------------------


(ii)
any person to whom information is required or requested to be disclosed by any
court of competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation if the person to whom that
Funding Rate or Reference Bank Quotation is to be given is informed in writing
of its confidential nature and that it may be price-sensitive information,
except that there shall be no requirement to so inform if, in the opinion of the
Agent or the relevant Obligor, as the case may be, it is not practicable to do
so in the circumstances;

 


(iii)
any person to whom information is required to be disclosed in connection with,
and for the purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes if the person to whom that Funding Rate
or Reference Bank Quotation is to be given is informed in writing of its
confidential nature and that it may be price-sensitive information except that
there shall be no requirement to so inform if, in the opinion of the Agent or
the relevant Obligor, as the case may be, it is not practicable to do so in the
circumstances; and

 


(iv)
any person with the consent of the relevant Lender or the Reference Bank, as the
case may be.

 
The Agent's obligations in this Clause 36 relating to Reference Bank Quotations
are without prejudice to its obligations to make notifications under Clause 8.4
(Notification of rates of interest) provided that (other than pursuant to
paragraph (b)(i) above) the Agent shall not include the details of any
individual Reference Bank Quotation as part of any such notification.
 

36.2
Related obligations

 


(a)
The Agent and each Obligor acknowledge that each Funding Rate (and, in the case
of the Agent, each Reference Bank Quotation) is or may be price sensitive
information and that its use may be regulated or prohibited by applicable
legislation including securities law relating to insider dealing and market
abuse and the Agent and each Obligor undertake not to use any Funding Rate or,
in the case of the Agent, any Reference Bank Quotation for any unlawful purpose.

 


(b)
The Agent and each Obligor agree (to the extent permitted by law and regulation)
to inform the relevant Lender or the Reference Bank, as the case may be:

 


(i)
of the circumstances of any disclosure made pursuant to paragraph (c)(ii) of
Clause 36.1 (Confidentiality and disclosure) except where such disclosure is
made to any of the persons referred to in that paragraph during the ordinary
course of its supervisory or regulatory function; and

 


(ii)
upon becoming aware that any information has been disclosed in breach of this
Clause 36.

 

36.3
No Event of Default

 
No Event of Default will occur under Clause 22 (Events of Default) by reason
only of an Obligor's failure to comply with this Clause 36.


- 120 -

--------------------------------------------------------------------------------

37.
Anti-Boycott Regulations

 
With respect to each Restricted Lender, the Sanctions Provisions shall only
apply for the benefit of such Restricted Lender to the extent that such
application would not result in any violation by such Restricted Lender of any
Anti-Boycott Regulations specified in its Restricted Lender Notice.
 

38.
Waiver of Subject Ordinance

 
To the extent they can legally do so and so far these provisions would become
applicable to this Agreement, the parties hereto expressly agree to waive the
application of, and any remedies under, the provisions of French Ordinance n°
2020-306 of 25 March 2020 (as supplemented by Ordinance n° 2020-427 of 15 April
2020, and as may be further supplemented from time to time) (the “Subject
Ordinance”) suspending the legal effect of any penalty clause, termination
clause or suspension of right clause during the COVID-19 sanitary period
(including any extension thereof), pursuant to Article 4 of the Subject
Ordinance.
 
- 121 -

--------------------------------------------------------------------------------

SECTION 12
GOVERNING LAW AND ENFORCEMENT
 

39.
Governing Law

 
This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by French law.
 


40.
Enforcement

 


40.1
Jurisdiction

 
The Tribunal de Commerce de Paris has exclusive jurisdiction to settle any
dispute arising out of or in connection with this Agreement (including a dispute
relating to the existence, validity or termination of this Agreement or any
non-contractual obligation arising out or in connection with this Agreement).
 


40.2
Evidence of Agreement

 


(a)
Each Party acknowledges having the knowledge of the use of the electronic
signature solution offered by DocuSign France who will ensure the security and
integrity of the digital copies of this Agreement in accordance with the
Electronic Signature Laws and Regulations and that the route offered by or
DocuSign France implements an electronic signature within the meaning of the
provisions of article 1367 of the French Code civil.

 


(b)
Each of the Parties recognises and accepts that the conservation by DocuSign
France of this Agreement and of all the information relating thereto stored
and/or signed electronically, makes it possible to satisfy the requirement of
durability within the meaning of the provisions of article 1379 of the French
Code civil.

 


(c)
Each of the Parties recognizes and accepts that the date and time stamp of this
Agreement and electronic signatures is enforceable (opposable) against it and
that it will prevail between the Parties.

 


(d)
Each of the Parties recognizes and accepts that the electronic signature
according to the solution offered by DocuSign France of this Agreement
corresponds to a degree of reliability sufficient to identify its signatory and
guarantees its link with this Agreement to which its signature is attached.

 


(e)
Thus, each of the Parties expressly acknowledges and accepts that the electronic
signature of this Agreement thus produced will be valid and enforceable against
it and against the other Parties.

 


(f)
For the purpose of this Clause 39.2 (Evidence of Agreement):

 
"EIDAS Regulation" means the Regulation (UE) N°910/2014 of the European
Parliament and of the Council dated 23 July 2014 on electronic identification
and trust services for electronic transactions in the internal market.
 
"Electronic Signature Laws and Regulations" means articles 1366 and 1367 of the
French Civil Code, the decree n°2017-1416 dated 28 September 2017 on the
electronic signature and the EIDAS Regulation.
 
- 122 -

--------------------------------------------------------------------------------

40.3
Personal Data Protection

 


(a)
Pursuant to the General Data Protection Regulation 2016/679 of April 27, 2016
(the "GDPR") and the French law no. 78-17 dated 6 January 1978, each Finance
Party may process personal data relating to each Borrower and its Subsidiaries
including their respective beneficial owners, officers and personnel for
purposes solely related to the execution and administration of this Agreement.
Each party undertakes to comply with the applicable data protection laws and
regulations, including Law No. 78-17 of 6 January 1978 and the GDPR and other
applicable data protection laws, in each case, as may be amended and updated 
(the "Data Protection Rules").

 


(b)
Personal data may be transferred by the Finance Parties to any Affiliate or
third parties, including regulators and supervisory authorities, transferees,
subcontractors, partners and companies involved in brokerage activities with
each Finance Party in France or abroad, including in non-EEA. The personal data
may be retained for the duration of the Agreement, the applicable limitation
period and/or the documented retention period of any Finance Party.

 


(c)
Subject to provisions of Clause 35 (Confidential Information), the signatories
of this Agreement acknowledge that personal data may be transferred, upon the
request of official agencies and local administrative or judicial authorities,
to EEA and non EEA countries.

 


(d)
Data subjects have certain rights under the Data Protection Rules which include
the right to access and to request a copy of their personal data, the
restriction on the processing of their personal data and/or the rectification or
erasure of their personal data. Data subjects may also communicate instructions
on the fate of their personal data in case of death. These rights may be
exercised by sending a request by mail or e-mail to the address indicated on the
following website:

 


(i)
in relation to Societe Generale:
https://entreprises.societegenerale.fr/rgpd-charte-donnees/;

 


(ii)
in relation to BNP Paribas:
https://cib.bnpparibas.com/about/privacy-policy_a-38-60.html;

 


(iii)
in relation to Standard Chartered Bank: https://www.sc.com/en/privacy-policy/;

 


(iv)
in relation to HSBC France:
https://www.hsbc.fr/1/2/hsbc-france/charte-de-protection-des-donnees

 


(e)
In addition to the rights referred to in Clause 39.3 (d) above, the data
subjects are also entitled to lodge a complaint with their respective
supervisory authority.

 


(f)
Where used in this clause the terms: "personal data" and "data subject" shall
have the meaning ascribed to such terms in the GDPR.

 

This Agreement has been entered into on the date stated at the beginning of this
Agreement.
 
- 123 -

--------------------------------------------------------------------------------

SCHEDULE 1.
THE ORIGINAL LENDERS
 
Name of Original Lender
 
Commitment
 
BNP PARIBAS (a société anonyme incorporated under the laws of France, having its
registered office at 16 boulevard des Italiens, 75009 Paris, registered under
number 662 042 449 RCS Paris)
 
€100,000,000
Deutsche Bank Luxembourg S.A., a société anonyme with a registered address at 2,
boulevard Konrad Adenauer, L-1115 Luxembourg, registered under the Commercial
Register (R.C.S.) Luxembourg No. B 9164.
 
€100,000,000
HSBC France, a société anonyme incorporated under the laws of France, having its
registered office at 103, avenue des Champs-Elysées, 75008 Paris, registered
under number 775 670 284 RCS Paris.
 
€100,000,000
SOCIETE GENERALE, a société anonyme with a share capital of €1,009,897,173.75
having the unique identification number 552 120 222 RCS Paris, having its
registered office at PARIS (75009), 29 Boulevard Haussmann, and duly represented
by Mr Patrick Blas on behalf of the Centre d’Affaires La Défense Entreprises,
Tour Manhattan, 5-6 Place de l'Iris 92040 COURBEVOIE
 
€100,000,000
Standard Chartered Bank, a company incorporated in England with limited
liability by Royal Charter 1853 with reference number ZC18, having its
registered office at 1 Basinghall Avenue, London EC2V 5DD
 
€100,000,000



- 124 -

--------------------------------------------------------------------------------

SCHEDULE 2.
CONDITIONS PRECEDENT
 
Conditions Precedent to Signing Date
 

1.
OBLIGORS

 


(a)
In respect of the Company, a copy of its constitutional documents.

 


(b)
In respect of the Subsidiary Borrower, (1) a copy of its articles of
association, (ii) an electronic copy of a non-bankruptcy certificate (certificat
de non faillite) relating to it, (iii) an electronic copy of Kbis extract
(Extrait Kbis) relating to it, and (iv) the decision of the partners (associés)
of the Subsidiary Borrower whereby the managing director (gérant) has been
appointed.

 


(c)
A copy of a resolution (or an extract of the minutes) of the board of directors
or equivalent body of the Company :

 


(i)
approving the terms of, and the transactions contemplated by, the Finance
Documents to which it is a party and resolving that it execute the Finance
Documents to which it is a party;

 


(ii)
authorising a specified person or persons to execute the Finance Documents to
which it is a party on its behalf;

 


(iii)
authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices (including, if relevant, any Utilisation
Request) or other notice to be signed and/or dispatched by it under or in
connection with the Finance Documents to which it is a party; and

 


(iv)
resolving that the entry into this Agreement is in the best interests of the
Company.

 


(d)
A specimen of the signature of each person authorised by (i) in respect of the
Company, the resolution referred to in (c) above or (ii) in respect of the
Subsidiary Borrower, the managing director (gérant) of Technip Eurocash.

 


(e)
A certificate of each Obligor (signed by an authorised signatory) confirming
that borrowing or guaranteeing, as appropriate, the Total Commitments would not
cause any borrowing, guarantee or similar limitation binding on it to be
exceeded.

 


(f)
A certificate of an authorised signatory of the Company dated the Signing Date
and certifying that each copy document relating to it specified in paragraphs
(a), (c), (d) and (e) of this Schedule 2 (Conditions Precedent) is correct,
complete and (to the extent executed) in full force and effect and has not been
amended or superseded as at a date no earlier than the Signing Date.

 


(g)
A certificate of an authorised signatory of the Subsidiary Borrower dated the
Signing Date and certifying that each copy document relating to it specified in
paragraphs (b) and (d) of this Schedule 2 (Conditions Precedent) is correct,
complete and (to the extent executed) in full force and effect and has not been
amended or superseded as at a date no earlier than the Signing Date.

 
- 125 -

--------------------------------------------------------------------------------


(h)
Evidence satisfactory to the Agent that at least five Business Days prior to the
Signing Date each Lender has carried out and is satisfied with the results of
all "know your client", anti-money laundering and other similar checks required
by each Finance Party in relation to each Obligor.

 

2.
FINANCE DOCUMENTS

 
A copy of each of the following documents in the agreed form, each duly executed
and delivered by each party thereto:
 


(a)
this Agreement; and

 


(b)
the TEG Letter.

 


3.
FINANCIAL INFORMATION

 
If not made available before, a copy of the audited financial statements of the
Company in respect of the financial year ended 31 December 2019, together with a
Compliance Certificate.
 


4.
OTHER DOCUMENTS AND EVIDENCE

 
Confirmation that the Finance Parties shall have received all fees required to
be paid on or before the Signing Date, and all expenses required to be
reimbursed by the Borrower for which invoices have been presented at least two
Business Days prior to the Signing Date.
 


5.
LEGAL OPINIONS

 


(a)
A legal opinion from Gide, French legal adviser to the Agent and the Lenders, in
respect of the legality, validity and binding nature of the Finance Documents,
in form and substance satisfactory to the Agent;

 


(b)
A legal opinion from Gide, English legal adviser to the Agent and the Lenders,
in respect of the due incorporation, capacity and due authorisation of the
Company, in form and substance satisfactory to the Agent; and

 


(c)
A legal opinion from Clifford Chance Europe LLP, French legal adviser to the
Subsidiary Borrower, in respect of the due incorporation, capacity and due
authorisation of the Subsidiary Borrower, in form and substance satisfactory to
the Agent.

 
- 126 -

--------------------------------------------------------------------------------

SCHEDULE 3.
UTILISATION REQUEST
 
From:    [Borrower]
 
To:        [●], as Agent
 
Dated:  [•]
 
Dear Sirs
 
TechnipFMC plc – €500,000,000 Facility Agreement dated 19 May 2020 and as
amended from time to time (the "Agreement")
 

1.
We refer to the Agreement.  This is a Utilisation Request.  Terms defined in the
Agreement have the same meaning in this Utilisation Request unless given a
different meaning in this Utilisation Request.

 

2.
We wish to borrow a Loan on the following terms:

 
Proposed Utilisation Date:
[●] (or, if that is not a Business Day, the next Business Day)
   
Currency of Loan:
Euro
   
Amount:
[●] or, if less, the Available Facility
   
Interest Period:
[●]




3.
We confirm that each condition specified in Clause 4.2 (Further conditions
precedent) is satisfied on the date of this Utilisation Request.

 

4.
This Loan is to be made in [whole]/[part] for the purpose of refinancing
[identity of maturing Loan] (the "Maturing Loan").

 

5.
[The proceeds of this Loan [should be credited to [account]]/[should be made
available by way of set-off with the Maturing Loan].

 

6.
This Utilisation Request is irrevocable.

 
- 127 -

--------------------------------------------------------------------------------

Yours faithfully
 
…………………………………
 
authorised signatory for
 
[name of relevant Borrower]
 
- 128 -

--------------------------------------------------------------------------------

SCHEDULE 4.
FORM OF TRANSFER CERTIFICATE
 

To:
[●], as Agent

 

From:
[The Existing Lender] (the "Existing Lender") and [The New Lender] (the "New
Lender")

 
Dated:
 
TechnipFMC plc – €500,000,000 Facility Agreement dated 19 May 2020 and as
amended from time to time (the "Agreement")
 

1.
We refer to the Agreement.  This is a Transfer Certificate.  Terms defined in
the Agreement have the same meaning in this Transfer Certificate unless given a
different meaning in this Transfer Certificate.

 

2.
We refer to Clause 23.5 (Procedure for transfer)

 


(a)
The Existing Lender and the New Lender agree to the Existing Lender transferring
to the New Lender by novation, and in accordance with Clause 23.5 (Procedure for
transfer), all of the Existing Lender's rights and obligations under the
Agreement and the other Finance Documents which relate to that portion of the
Existing Lender's Commitment(s) and participations in Utilisations under the
Agreement as specified in the Schedule.

 


(b)
The proposed Transfer Date is [●].

 


(c)
The Facility Office and address, fax number and attention details for notices of
the New Lender for the purposes of Clause 30.2 (Addresses) are set out in the
Schedule.

 

3.
The New Lender expressly acknowledges the limitations on the Existing Lender's
obligations set out in paragraph (c) of Clause 23.4 (Limitation of
responsibility of Existing Lenders).

 

4.
The New Lender confirms, for the benefit of the Agent and without liability to
any Obligor, that it is, in respect of the Subsidiary Borrower:

 


(a)
[a Qualifying Lender (other than a Treaty Lender);]

 


(b)
[a Treaty Lender;]

 


(c)
[not a Qualifying Lender];

 
and that it is [not] incorporated or acting through a Facility Office situated
in a Non-Cooperative Jurisdiction.
 

5.
The New Lender confirms, for the benefit of the Agent and without liability to
any Obligor, that it is, in respect of the Company:

 


(a)
[a Qualifying Lender (other than a Treaty Lender);]

 


(b)
[a Treaty Lender;]

 


(c)
[not a Qualifying Lender].

 

6.
[The New Lender confirms that the person beneficially entitled to interest
payable to that Lender in respect of an advance under a Finance Document is
either:

 
- 129 -

--------------------------------------------------------------------------------


(a)
a company resident in the UK for UK tax purposes;

 


(b)
a partnership each member of which is:

 


(i)
a company so resident in the UK; or (ii) a company not so resident in the UK
which carries on a trade in the UK through a permanent establishment and which
brings into account in computing its chargeable profits (within the meaning of
section 19 of the CTA) the whole of any share of interest payable in respect of
that advance that falls to it by reason of Part 17 of the CTA; or

 


(c)
a company not so resident in the UK which carries on a trade in the UK through a
permanent establishment and which brings into account interest payable in
respect of that advance in computing the chargeable profits (within the meaning
of section 19 of the CTA) of that company.]

 

7.
[The New Lender confirms that it holds a passport under the HMRC DT Treaty
Passport scheme (reference number [   ]) and is tax resident in [    ], so that
interest payable to it by borrowers is generally subject to full exemption from
UK withholding tax, and requests that the Company notify each Borrower which is
a Party as a Borrower as at the Transfer Date and that it wishes that scheme to
apply to the Agreement.]

 
[7/8.]          This Transfer Certificate may be executed in any number of
counterparts and this has the same effect as if the signatures on the
counterparts were on a single copy of this Transfer Certificate.
 

[9/10.]
This Transfer Certificate and any non-contractual obligations arising out of or
in connection with it governed by French law.

 
[10/11.] This Transfer Certificate has been entered into on the date stated at
the beginning of this Transfer Certificate.
 
THE SCHEDULE
 
Commitment/rights and obligations to be transferred
 
[insert relevant details]
 
[Facility Office address, fax number and attention details for notices and
account details for payments,]
 
[Existing Lender]          [New Lender]
 
By:          By:
 
This Transfer Certificate is accepted by the Agent and the Transfer Date is
confirmed as [      ].
 
[●], as Agent
 
By:
 
- 130 -

--------------------------------------------------------------------------------

SCHEDULE 5.
FORM OF COMPLIANCE CERTIFICATE
 
To:          [●], as Agent
 
From:     TechnipFMC plc
 
Dated:
 
Dear Sirs
 
TechnipFMC plc – €500,000,000 Facility Agreement
 
dated 19 May 2020 and as amended from time to time (the "Agreement")
 

1.
We refer to the Agreement.  This is a Compliance Certificate.  Terms defined in
the Agreement have the same meaning when used in this Compliance Certificate
unless given a different meaning in this Compliance Certificate.

 

2.
We confirm that the Total Capitalisation Ratio as of the financial quarter ended
__________ was: ______, as demonstrated by the calculations attached hereto.

 

3.
We confirm that we are in compliance with Clause 21.3 (Indebtedness) of the
Agreement, as demonstrated by the calculations attached hereto.

 

4.
[We confirm that no Default is continuing.]

 

5.
[Attached hereto is an updated list of all Material Subsidiaries.]1

 
Signed:

   
Chief Financial Officer CFO
 
of
 
TechnipFMC plc



[insert applicable certification language]
 
…....................
for and on behalf of
[name of auditors of the Company]]
 


--------------------------------------------------------------------------------

1 To be inserted only in the Compliance Certificate relating to the Financial
Statements to be delivered with respect to the financial year ending 31 December
2020.
 
- 131 -

--------------------------------------------------------------------------------


SCHEDULE 6.
EXISTING SECURITY
 
- 132 -

--------------------------------------------------------------------------------

SCHEDULE 7.
LMA FORM OF CONFIDENTIALITY UNDERTAKING
 
THIS CONFIDENTIALITY UNDERTAKING is dated [•] and made between:
 

(1)
[•]; and

 

(2)
[•].

 
Either party (in this capacity the "Purchaser") may from time to time consider
acquiring an interest from the other party (in this capacity the "Seller") in
€500,000,000 Facility Agreement for TechnipFMC plc (the "Facility Agreement")
and/or any of the other Finance Documents Agreements which, subject to the terms
of the relevant Finance Document, may be by way of transfer, the entering into,
whether directly or indirectly, of a sub-participation or any other transaction
under which payments are to be made or may be made by reference to one or more
relevant Finance Documents and/or one or more relevant Obligors or by way of
investing in or otherwise financing, directly or indirectly, any such transfer,
sub-participation or other transaction (each an "Acquisition"). In consideration
of the Seller agreeing to make available to the Purchaser certain information in
relation to each Acquisition it is agreed as follows:
 

1.
CONFIDENTIALITY UNDERTAKING

 

1.1.
The Purchaser undertakes in relation to each Acquisition made or which may be
made by it (a) to keep all Confidential Information which the Seller supplies to
the Purchaser in relation to that Acquisition confidential and not to disclose
it to anyone, save to the extent permitted by paragraph 2 below and to ensure
that all Confidential Information which the Seller supplies to the Purchaser in
relation to that Acquisition is protected with security measures and a degree of
care that would apply to the Purchaser's own confidential information and (b)
until that Acquisition is completed, to use the Confidential Information which
the Seller supplies to the Purchaser in relation to that Acquisition only for
the Permitted Purpose.

 

2.
PERMITTED DISCLOSURE

 
The Purchaser may disclose in relation to each Acquisition made or which may be
made by it:
 

2.1.
to any of its Affiliates and any of its or their officers, directors, employees,
professional advisers and auditors such Confidential Information as the
Purchaser shall consider appropriate if any person to whom such Confidential
Information is to be given pursuant to this paragraph 2.1 is informed in writing
of its confidential nature and that some or all of such Confidential Information
may be price-sensitive information except that there shall be no such
requirement to so inform if the recipient is subject to professional obligations
to maintain the confidentiality of the information or is otherwise bound by
requirements of confidentiality in relation to such Confidential Information;

 

2.2.
subject to the requirements of the relevant Agreement, to any person:

 


(a)
to (or through) whom the Purchaser assigns or transfers (or may potentially
assign or transfer) all or any of its rights and/or obligations which it may
acquire under that Agreement such Confidential Information which the Seller
supplies to the Purchaser in relation to that Acquisition as the Purchaser shall
consider appropriate if the person to whom such Confidential Information is to
be given pursuant to this sub-paragraph (a) of paragraph 2.2 has delivered a
letter to the Purchaser in equivalent form to this undertaking;

 
- 133 -

--------------------------------------------------------------------------------


(b)
with (or through) whom the Purchaser enters into (or may potentially enter into)
any sub-participation in relation to, or any other transaction under which
payments are to be made or may be made by reference to that Agreement or any
relevant Obligor such Confidential Information which the Seller supplies to the
Purchaser in relation to that Acquisition as the Purchaser shall consider
appropriate if the person to whom such Confidential Information is to be given
pursuant to this sub-paragraph (a) of paragraph 2.2 has delivered a letter to
the Purchaser in equivalent form to this undertaking;

 


(c)
to whom information is required or requested to be disclosed by any
governmental, banking, taxation or other regulatory authority or similar body,
the rules of any relevant stock exchange or pursuant to any applicable law or
regulation such Confidential Information which the Seller supplies to the
Purchaser in relation to that Acquisition as the Purchaser shall consider
appropriate; and

 

2.3.
notwithstanding paragraphs 2.1 and 2.2 above, Confidential Information to such
persons to whom, and on the same terms as, a Finance Party is permitted to
disclose such Confidential Information under the Agreement to which that
Acquisition relates, as if such permissions were set out in full in this
undertaking for the purposes of that Acquisition and as if references in those
permissions to Finance Party were references to the Purchaser for the purposes
of that Acquisition.

 

3.
NOTIFICATION OF DISCLOSURE

 
The Purchaser agrees in relation to each Acquisition made or which may be made
by it (to the extent permitted by law and regulation) to inform the Seller:
 

3.1.
of the circumstances of any disclosure of Confidential Information made pursuant
to sub-paragraph (c) of paragraph 2.2 above except where such disclosure is made
to any of the persons referred to in that paragraph during the ordinary course
of its supervisory or regulatory function; and

 

3.2.
upon becoming aware that Confidential Information relating to that Acquisition
has been disclosed in breach of this undertaking.

 

4.
RETURN OF COPIES

 
If the Purchaser does not enter into an Acquisition and the Seller so requests
in writing, the Purchaser shall return or destroy all Confidential Information
supplied to the Purchaser by the Seller in relation to that Acquisition and
destroy or permanently erase (to the extent technically practicable) all copies
of such Confidential Information made by the Purchaser and use its reasonable
endeavours to ensure that anyone to whom the Purchaser has supplied any such
Confidential Information destroys or permanently erases (to the extent
technically practicable) such Confidential Information and any copies made by
them, in each case save to the extent that the Purchaser or the recipients are
required to retain any such Confidential Information by any applicable law, rule
or regulation or by any competent judicial, governmental, supervisory or
regulatory body or in accordance with internal policy, or where the Confidential
Information has been disclosed under sub-paragraph (c) of paragraph 2.2 above.
 
- 134 -

--------------------------------------------------------------------------------

5.
CONTINUING OBLIGATIONS

 
The obligations in this undertaking are continuing and, in particular, shall
survive and remain binding on the Purchaser in relation to each Acquisition made
or which may be made by it until (a) if the Purchaser becomes a party to the
Agreement to which that Acquisition relates as a lender of record, the date on
which the Purchaser becomes such a party to such Agreement; (b) if the Purchaser
enters into that Acquisition but it does not result in the Purchaser becoming a
party to the Agreement to which that Acquisition relates as a lender of record,
the date falling twelve months after the date on which all of the Purchaser's
rights and obligations contained in the documentation entered into to implement
that Acquisition have terminated; or (c) in any other case the date falling
[twelve] months after the date of the Purchaser's final receipt (in whatever
manner) of any Confidential Information in relation to that Acquisition.
 

6.
NO REPRESENTATION; CONSEQUENCES OF BREACH, ETC

 
The Purchaser acknowledges and agrees that, in relation to each Acquisition made
or which may be made by it:
 

6.1.
neither the Seller, nor any member of the relevant Group nor any of the Seller's
or the relevant Group's respective officers, employees or advisers (each a
"Relevant Person") (i) make any representation or warranty, express or implied,
as to, or assume any responsibility for, the accuracy, reliability or
completeness of any of the Confidential Information supplied by the Seller to
the Purchaser in relation to that Acquisition or any other information supplied
by the Seller to the Purchaser in relation to that Acquisition or the
assumptions on which it is based or (ii) shall be under any obligation to update
or correct any inaccuracy in the Confidential Information supplied by the Seller
to the Purchaser in relation to that Acquisition or any other information
supplied by the Seller to the Purchaser in relation to that Acquisition or be
otherwise liable to the Purchaser or any other person in respect of the
Confidential Information supplied by the Seller to the Purchaser in relation to
that Acquisition or any such information; and

 

6.2.
the Seller or members of the relevant Group may be irreparably harmed by the
breach of the terms of this undertaking and damages may not be an adequate
remedy; each Relevant Person may be granted an injunction or specific
performance for any threatened or actual breach of the provisions of this
undertaking by the Purchaser.

 

7.
ENTIRE AGREEMENT: NO WAIVER; AMENDMENTS, ETC

 

7.1.
This undertaking constitutes the entire agreement between the Seller and the
Purchaser in relation to the Purchaser's obligations regarding Confidential
Information and supersedes any previous agreement, whether express or implied,
regarding Confidential Information.

 

7.2.
No failure to exercise, nor any delay in exercising any right or remedy under
this undertaking will operate as a waiver of any such right or remedy or
constitute an election to affirm this letter.  No election to affirm this letter
will be effective unless it is in writing.  No single or partial exercise of any
right or remedy will prevent any further or other exercise or the exercise of
any other right or remedy under this undertaking.

 

7.3.
The terms of this undertaking and the Purchaser's obligations under this
undertaking may only be amended or modified by written agreement between the
parties.

 
- 135 -

--------------------------------------------------------------------------------

8.
INSIDE INFORMATION

 
The Purchaser acknowledges that some or all of the Confidential Information is
or may be price-sensitive information and that the use of such information may
be regulated or prohibited by applicable legislation including securities law
relating to insider dealing and market abuse and the Purchaser undertakes not to
use any Confidential Information for any unlawful purpose.
 

9.
NATURE OF UNDERTAKINGS

 
The undertakings given by the Purchaser in this undertaking are given to the
Seller and are also given for the benefit of the relevant Company and each other
member of the relevant Group.
 

10.
NO HARDSHIP

 
Each Party hereby acknowledges that the provisions of article 1195 of the French
Code civil shall not apply to it with respect to its obligations under this
agreement and that it shall not be entitled to make any claim under article 1195
of the French Code civil.
 

11.
GOVERNING LAW AND JURISDICTION

 

11.1.
This undertaking and any non-contractual obligations arising out of or in
connection with it (including any non-contractual obligations arising out of the
negotiation of any Acquisition) are governed by French law.

 

11.2.
The Tribunal de Commerce de Paris has exclusive jurisdiction to settle any
dispute arising out of or in connection with this agreement (including a dispute
relating to the existence, validity or termination of this Agreement or any
non-contractual obligation arising out or in connection with this Agreement).

 

12.
DEFINITIONS

 
In this undertaking terms defined in the relevant Agreement (as defined below)
shall, unless the context otherwise requires, have the same meaning and:
 
"Agreement" means any credit agreement in which the Seller has an interest and
which requires the Seller to obtain from the Purchaser an undertaking in or
substantially in the form of this undertaking as a condition to permitting
disclosure by the Seller of certain information to the Purchaser.
 
"Company" means, in relation to each Acquisition, the principal company party to
the relevant Agreement.
 
"Confidential Information" means, in relation to each Acquisition, all
information relating to the relevant Company, any relevant Obligor, the relevant
Group, the relevant Finance Documents, the Facility and/or that Acquisition
which is received by the Purchaser in relation to the relevant Finance Documents
or the Facility from the Seller or any of its affiliates or advisers, in
whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes information
that:
 


(a)
is or becomes public information other than as a direct or indirect result of
any breach by the Purchaser of this undertaking; or

 


(b)
is identified in writing at the time of delivery as non-confidential by the
Seller or its advisers; or

 
- 136 -

--------------------------------------------------------------------------------


(c)
is known by the Purchaser before the date the information is disclosed to the
Purchaser by the Seller or any of its affiliates or advisers or is lawfully
obtained by the Purchaser after that date, from a source which is, as far as the
Purchaser is aware, unconnected with the relevant Group and which, in either
case, as far as the Purchaser is aware, has not been obtained in breach of, and
is not otherwise subject to, any obligation of confidentiality.

 
"Group" means, in relation to each Acquisition, the relevant Company and its
subsidiaries for the time being.
 
"Permitted Purpose" means, in relation to each Acquisition, considering and
evaluating whether to enter into that Acquisition.
 
This undertaking has been entered into on the date stated at the beginning of
this undertaking.
 
SIGNATURES
 
[    ]
 
By:
 
[    ]
 
By:
 
- 137 -

--------------------------------------------------------------------------------

SCHEDULE 8.
TIMETABLES
 


   
Loans
 
Delivery of a duly completed Utilisation Request (Clause 5.1 (Delivery of a
Utilisation Request)
 
11:00 a.m. (Paris time) three Business Days prior to the proposed Utilisation
Date
 
 
Agent determines (in relation to a Utilisation) the amount of the Loan, if
required under Clause 5.4 (Lenders' participation), and notifies the Lenders of
the Loan in accordance with Clause 5.4 (Lenders' participation)
 
5:00 p.m. (Paris time) three Business Days prior to the proposed Utilisation
Date
 
EURIBOR is fixed
 
Quotation Day
10:00 a.m. (Paris time)
 



- 138 -

--------------------------------------------------------------------------------

SIGNATURE PAGES
 

 
TECHNIP EUROCASH SNC, as Subsidiary Borrower
   

 
By:
   




 
Name: Agnès Brault
     
Title: Vice President Treasury, Financing, Risk
     
TECHNIPFMC PLC, as Company
   


 
By:
   




 
Name: Maryann Mannen
     
Title: EVP and Chief Financial Officer
     
BNP PARIBAS, as Original Lender
   




 
By:
   




 
Name: Benjamin Binetter
     
Title: Authorised Signatory



- 139 -

--------------------------------------------------------------------------------

 
BNP PARIBAS, as Original Lender
   




 
By:
   




 
Name: Jean Nunez
     
Title: Authorised Signatory
     
DEUTSCHE BANK LUXEMBOURG S.A., as Original Lender
   




 
By:
   




 
Name: Isaure De-Vaumas
     
Title: Authorised Signatory
     
HSBC FRANCE, as Original Lender
   




 
By:
   




 
Name: Matthieu Plateau
     
Title: Authorised Signatory



- 140 -

--------------------------------------------------------------------------------

 
HSBC FRANCE, as Original Lender
   




 
By:
   




 
Name: Nicolas David
     
Title: Authorised Signatory
     
SOCIÉTÉ GÉNÉRALE, as Original Lender
   




 
By:
   




 
Name: Patrick BLAS
     
Title: Directeur de l’Agence Grande Entreprise de La Défense au sein de Société
Générale
     
STANDARD CHARTERED BANK, as Original Lender
   




 
By:
   




 
Name: Simon Derrick
     
Title: Authorised Signatory



- 141 -

--------------------------------------------------------------------------------

 
HSBC FRANCE, as Agent
   




 
By:
   




 
Name: Marisa Drei
     
Title: Authorised Signatory



- 142 -

--------------------------------------------------------------------------------

EXECUTION PAGE
 
AMENDMENT AND RESTATEMENT AGREEMENT
TO THE ORIGINAL FACILITY AGREEMENT
 
This Amendment and Restatement Agreement has been signed in electronic form
using DocuSign, on the date set forth at the beginning of this Amendment and
Restatement Agreement.
 
TECHNIPFMC PLC
 
By: /s/  Maryann Mannen
 
Name: Maryann Mannen
 
Title: Authorised signatory
 
TECHNIP EUROCASH SNC
 
By: /s/  Agnès Brault
 
Name: Agnès Brault
 
Title: Director (gérant)
 
The Agent (acting for itself and for and on behalf of the Finance Parties)
 
HSBC FRANCE
 
By: /s/ Marisa Drei
 
Name: Marisa Drei
 
Title: Authorised signatory
 


- 143 -

--------------------------------------------------------------------------------